Exhibit 10.1

EXECUTION VERSION

 

 

 

LOAN, GUARANTY AND SECURITY AGREEMENT

by and among

GORDMANS, INC.

as Borrower,

THE GUARANTORS SIGNATORY HERETO,

as Credit Parties,

THE LENDERS THAT ARE SIGNATORIES HERETO

as the Lenders,

and

CERBERUS BUSINESS FINANCE, LLC

as Collateral Agent and Administrative Agent

Dated as of August 27, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

1. DEFINITIONS AND CONSTRUCTION

     6   

1.1 Definitions

     6   

1.2 Accounting Terms

     31   

1.3 Code

     31   

1.4 Construction

     31   

1.5 Schedules and Exhibits

     32   

2. LOAN AND TERMS OF PAYMENT

     32   

2.1 Term Loans

     32   

2.2 Term Notes

     33   

2.3 Term Loan Commitment

     33   

2.4 Borrowing Procedures

     33   

2.5 Payments

     34   

2.6 Prepayments

     36   

2.7 Application of Prepayments

     38   

2.8 Interest Rates: Rates, Payments, and Calculations Interest Rates

     38   

2.9 Cash Management

     39   

2.10 Crediting Payments

     40   

2.11 [RESERVED]

     41   

2.12 Maintenance of Loan Account; Statements of Obligations

     41   

2.13 Fees

     41   

2.14 RESERVED

     42   

2.15 LIBOR Option

     42   

2.16 Capital Requirements

     44   

2.17 Replacement or Removal of Lender

     45   

3. CONDITIONS; TERM OF AGREEMENT

     45   

3.1 Conditions Precedent to the Initial Extension of Credit

     45   

3.2 Conditions Precedent to all Extensions of Credit

     47   

3.3 Term

     48   

3.4 Effect of Termination

     48   

3.5 Early Termination by Borrower

     48   

4. CREATION OF SECURITY INTEREST

     48   

4.1 Grant of Security Interest

     48   

4.2 Negotiable Collateral

     49   

4.3 Collection of Accounts, General Intangibles, and Negotiable Collateral

     49   

4.4 Filing of Financing Statements; Delivery of Additional Documentation
Required

     49   

4.5 Power of Attorney

     50   

4.6 Right to Inspect

     50   

4.7 Deposit Accounts

     50   

4.8 Delivery of Instruments, Certificated Securities and Chattel Paper

     51   

 

- i -



--------------------------------------------------------------------------------

4.9 Investment Property

     51   

4.10 Code and Other Remedies

     52   

4.11 Waiver; Deficiency

     53   

5. REPRESENTATIONS AND WARRANTIES

     53   

5.1 Title, No Encumbrances

     53   

5.2 Location of Collateral

     53   

5.3 Inventory Records

     53   

5.4 Taxes

     53   

5.5 Insurance

     53   

5.6 State of Incorporation; Location of Chief Executive Office; FEIN;
Organizational ID Number

     54   

5.7 Due Organization and Qualification; Subsidiaries

     54   

5.8 Due Authorization; No Conflict

     54   

5.9 Litigation

     55   

5.10 No Material Adverse Change

     55   

5.11 Fraudulent Transfer

     55   

5.12 Employee Benefits

     56   

5.13 Environmental Condition

     56   

5.14 Brokerage Fees

     56   

5.15 Intellectual Property

     56   

5.16 Leases

     56   

5.17 Deposit Accounts

     56   

5.18 Complete Disclosure

     56   

5.19 Indebtedness

     57   

5.20 Credit Card Receipts

     57   

5.21 Margin Stock

     57   

5.22 Equipment

     57   

5.23 Investment Property

     57   

5.24 Pledged Intellectual Property

     58   

5.25 Anti-Terrorism Laws

     58   

6. AFFIRMATIVE COVENANTS

     59   

6.1 Accounting System

     59   

6.2 [Reserved]

     59   

6.3 Financial Statements, Reports, Certificates

     60   

6.4 [RESERVED]

     62   

6.5 Maintenance of Properties

     62   

6.6 Taxes

     62   

6.7 Insurance

     62   

6.8 Location of Inventory

     63   

6.9 Compliance with Laws

     63   

6.10 Leases

     64   

6.11 Existence

     64   

6.12 Environmental

     64   

6.13 Disclosure Updates

     64   

6.14 Formation of Subsidiaries

     64   

 

- ii -



--------------------------------------------------------------------------------

6.15 Cash Management Agreements

     65   

6.16 After Acquired Property

     65   

6.17 Further Assurances

     65   

7. NEGATIVE COVENANTS

     66   

7.1 Indebtedness

     66   

7.2 Liens

     68   

7.3 Restrictions on Fundamental Changes/Disposal of Assets

     68   

7.4 Change Name

     69   

7.5 Nature of Business

     69   

7.6 Amendments

     69   

7.7 Change of Control

     69   

7.8 Distributions

     69   

7.9 Accounting Methods

     70   

7.10 Investments

     70   

7.11 Transactions with Affiliates

     71   

7.12 Use of Proceeds

     71   

7.13 Equitable Lien; No Further Negative Pledges

     71   

7.14 Sales and Lease-Backs

     72   

7.15 [RESERVED]

     72   

7.16 Financial Covenants

     72   

7.17 [Reserved]

     73   

7.18 Restricted Payments

     73   

8. EVENTS OF DEFAULT

     73   

9. THE LENDER GROUP’S RIGHTS AND REMEDIES

     76   

9.1 Rights and Remedies

     76   

9.2 Remedies Cumulative

     78   

10. TAXES AND EXPENSES

     78   

11. WAIVERS; INDEMNIFICATION

     78   

11.1 Demand; Protest; etc.

     78   

11.2 The Lender Group’s Liability for Borrower Collateral

     79   

11.3 Indemnification

     79   

12. NOTICES

     79   

13. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER

     80   

14. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

     81   

14.1 Assignments and Participations

     81   

14.2 Successors

     84   

15. AMENDMENTS; WAIVERS

     84   

15.1 Amendments and Waivers

     84   

15.2 Replacement of Holdout Lender

     85   

15.3 No Waivers; Cumulative Remedies

     86   

 

- iii -



--------------------------------------------------------------------------------

16. AGENT; THE LENDER GROUP

     86   

16.1 Appointment and Authorization of Agent

     86   

16.2 Delegation of Duties

     87   

16.3 Liability of Agent

     87   

16.4 Reliance by Agent

     87   

16.5 Notice of Default or Event of Default

     88   

16.6 Credit Decision

     88   

16.7 Costs and Expenses; Indemnification

     89   

16.8 Agent in Individual Capacity

     89   

16.9 Successor Agent

     90   

16.10 Lender in Individual Capacity

     90   

16.11 Taxes

     90   

16.12 Collateral Matters

     94   

16.13 Restrictions on Actions by Lenders; Sharing of Payments

     95   

16.14 Agency for Perfection

     95   

16.15 Payments by Agent to the Lenders

     95   

16.16 Concerning the Collateral and Related Loan Documents

     95   

16.17 Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information

     96   

16.18 Several Obligations; No Liability

     97   

16.19 Legal Representation of Agent

     97   

17. GUARANTY

     97   

17.1 Guaranty of the Obligations

     97   

17.2 Contribution by Guarantors

     97   

17.3 Payment by Guarantors

     98   

17.4 Liability of Guarantors Absolute

     98   

17.5 Waivers by Guarantors

     100   

17.6 Guarantors’ Rights of Subrogation, Contribution, Etc.

     101   

17.7 Subordination Of Other Obligations

     102   

17.8 Continuing Guaranty

     102   

17.9 Authority of Guarantors or Borrower

     102   

17.10 Financial Condition of Borrower

     102   

17.11 Bankruptcy, Etc.

     102   

18. GENERAL PROVISIONS

     103   

18.1 Effectiveness

     103   

18.2 Section Headings

     103   

18.3 Interpretation

     103   

18.4 Severability of Provisions

     103   

18.5 Amendments in Writing

     104   

18.6 Counterparts; Telefacsimile Execution

     104   

18.7 Revival and Reinstatement of Obligations

     104   

18.8 Confidentiality

     104   

18.9 Patriot Act Notice

     105   

18.10 Integration

     105   

 

- iv -



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1    Form of Assignment and Acceptance Exhibit C-1    Form of
Compliance Certificate Exhibit L-1    Form of LIBOR Notice Schedule A-1   
Agent’s Account Schedule A-2    Authorized Persons Schedule C-1    Term Loan
Commitments Schedule P-1    Permitted Liens Schedule 2.8(a)    Cash Management
Banks Schedule 5.2    Location of Collateral Schedule 5.4    Locations of
Inventory Schedule 5.5    Insurance Schedule 5.6(a)    States of Organization
Schedule 5.6(b)    Chief Executive Offices Schedule 5.6(c)    FEINs
Schedule 5.7(b)    Capitalization of Borrower Schedule 5.7(c)    Capitalization
of Borrower’s Subsidiaries Schedule 5.9    Litigation Schedule 5.13   
Environmental Matters Schedule 5.17    Deposit Accounts Schedule 5.19   
Permitted Indebtedness Schedule 5.20    Credit Card Processors Schedule 5.23   
Investment Property Schedule 5.24    Intellectual Property Schedule 7.10   
Investments Schedule 7.11    Transactions with Affiliates

 

- v -



--------------------------------------------------------------------------------

LOAN, GUARANTY AND SECURITY AGREEMENT

THIS LOAN, GUARANTY AND SECURITY AGREEMENT (this “Agreement”), is entered into
as of August 27, 2013, by and among, on the one hand, the lenders identified on
the signature pages hereof (such lenders, together with their respective
successors and permitted assigns, are referred to hereinafter each individually
as a “Lender” and collectively as the “Lenders”), CERBERUS BUSINESS FINANCE,
LLC, a Delaware limited liability company (“Cerberus”), as administrative and
collateral agent for the Lenders (in such capacity, together with any successor
administrative and collateral agent, the “Agent”) and, on the other hand,
GORDMANS, INC., a Delaware corporation (“Borrower”) and the Guarantors
identified on the signature pages hereof (together with Borrower, the “Credit
Parties” and each individually as a “Credit Party”).

The parties agree as follows:

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. As used in this Agreement, the following terms shall have the
following definitions:

“Account” means an account (as that term is defined in the Code), and any and
all supporting obligations in respect thereof.

“Account Debtor” means any Person who is obligated under, with respect to, or on
account of, an Account, chattel paper, or a General Intangible when used with
respect to Credit Card Receivables, “Account Debtor” means the respective Credit
Card Processors.

“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system) provided by Wells Fargo or any of its
Affiliates for the account of any Credit Party.

“Additional Amount” has the meaning set forth in Section 16.11(f).

“Additional Documents” has the meaning set forth in Section 4.4(b).

“Affiliate” means, as applied to any Person, any other Person who, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person. For purposes of this definition,
“control” means the possession, directly or indirectly through one or more
intermediaries, of the power to direct the management and policies of a Person,
whether through the ownership of Stock, by contract, or otherwise; provided,
however, that, for purposes of Section 7.11 hereof: (a) any Person which owns
directly or indirectly 20% or more of the Stock having ordinary voting power for
the election of directors or other members of the governing body of a Person or
20% or more of the partnership or other ownership interests of a Person (other
than as a limited partner of such Person) shall be deemed an Affiliate of such
Person, (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and (c) each partnership or joint venture in
which a Person is a partner or joint venture shall be deemed an Affiliate of
such Person.

 

- 6 -



--------------------------------------------------------------------------------

“Agent” has the meaning specified therefor in the preamble hereto.

“Agent Advances” has the meaning set forth in Section 2.4(d)(i).

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.

“Agent’s Liens” means the Liens granted by the Credit Parties to Agent under
this Agreement or the other Loan Documents.

“Aggregate Payments” has the meaning set forth in Section 17.2.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Applicable Margin” means, as of any date of determination, with respect to the
interest rate of any Term Loan or any portion thereof, from the Closing Date
until the Maturity Date, the relevant Applicable Margin shall be set at
(i) 5.25% for a Reference Rate Loan, and (ii) 7.00% for a LIBOR Rate Loan.

“Applicable Prepayment Premium” means as of any date of determination, with
respect to any termination of this Agreement at any time prior to the Maturity
Date, an amount equal to (a) during the period of time from and after the
Closing Date up to and including the date that is the first anniversary of the
Closing Date, 2.0% times the principal amount of any prepayment of the Term
Loans on such date, (b) during the period of time after the date that is the
first anniversary of the Closing Date, up to and including the date that is the
second anniversary of the Closing Date, 1.0% times the principal amount of any
prepayment of the Term Loans on such date, and (c) thereafter, zero.

“Asset Loss Event” means the loss, destruction or damage to or condemnation,
requisition, seizure or taking of, any assets of any Credit Party or any of its
Subsidiaries.

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to any Person
(other than a Credit Party) or any exchange of property with any Person (other
than any exchange between Credit Parties), in one transaction or a series of
transactions, of all or any part of any Credit Party’s businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, including the Stock of any
Credit Party, other than (i) Inventory (or other assets) sold or leased in the
ordinary course of business, (ii) Cash Equivalents sold in the ordinary course
of business, (iii) any disposition which is deemed to have occurred in
connection with a casualty or taking (pursuant to the power of eminent domain,
condemnation or otherwise) event which results in a Credit Party or any landlord
of any Credit Party receiving insurance or condemnation proceeds, or
(iv) non-perpetual licenses of any Credit Party’s intellectual property (which
licenses may grant varying degrees of exclusivity provided that such Credit
Party retains an unlimited right to use the intellectual property which is the
subject of such licenses) which are entered into in the ordinary course of
business of such Credit Party, as such business is now or hereafter conducted in
compliance with this Agreement.

 

- 7 -



--------------------------------------------------------------------------------

“Assignee” has the meaning set forth in Section 14.1(a).

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

“Authorized Person” means those individuals identified on Schedule A-2, as such
schedule may be modified by written notice from Borrower to Agent from time to
time.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Base LIBOR Rate” means the rate per annum, determined by Agent in accordance
with its customary procedures, and utilizing such electronic or other quotation
sources as it considers appropriate (rounded upwards, if necessary, to the next
1/100%), to be the rate at which Dollar deposits (for delivery on the first day
of the requested Interest Period) are offered to major banks in the London
interbank market at approximately 11 a.m. (London time) 2 Business Days prior to
the commencement of the requested Interest Period, for a term and in an amount
comparable to the Interest Period and the amount of the LIBOR Rate Loan
requested (whether as an initial LIBOR Rate Loan or as a continuation of an
extant LIBOR Rate Loan or as a conversion of a Reference Rate Loan to a LIBOR
Rate Loan) by Borrower in accordance with this Agreement, which determination
shall be conclusive in the absence of manifest error.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) subject to Title IV of ERISA for which any Credit Party or ERISA
Affiliate of any Credit Party has been an “employer” (as defined in Section 3(5)
of ERISA) within the past six years.

“Board of Directors” means the board of directors (or comparable managers) of
Borrower or any committee thereof duly authorized to act on behalf of the board
of directors (or comparable managers).

“Books” means each Credit Party’s now owned or hereafter acquired books and
records (including all of its Records indicating, summarizing, or evidencing its
assets (including the Collateral) or liabilities, all of the Records of each
Credit Party relating to its business operations or financial condition, and all
of its goods or General Intangibles related to such information).

“Borrower” has the meaning set forth in the preamble to this Agreement.

“Borrowing” means a borrowing hereunder to the Borrower.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York, except
that, if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term “Business Day” also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market.

 

- 8 -



--------------------------------------------------------------------------------

“Capital Expenditure” means, with respect to any Person for any period, the sum
of (a) the aggregate of all expenditures by such Person and its Subsidiaries
during such period that in accordance with GAAP are or should be included in
“property, plant and equipment” or in a similar fixed asset account on its
balance sheet, whether such expenditures are paid in cash or financed and
including all Capitalized Lease Obligations paid or payable during such period,
and (b) to the extent not covered by clause (a) above, the aggregate of all
expenditures by such Person and its Subsidiaries during such period to acquire
by purchase or otherwise the business or fixed assets of, or the equity
interests of, any other Person; provided, however, that the following shall not
constitute Capital Expenditures: (i) expenditures made in connection with the
replacement, substitution or restoration of assets to the extent financed from
insurance proceeds paid on account of the loss of or damage to the assets being
replaced or restored, (ii) expenditures to the extent that they are made by a
Credit Party or any of its Subsidiaries to effect leasehold improvements to any
property leased by such Person as lessee, to the extent that such expenses have
been reimbursed in cash by the landlord that is not a Credit Party or any of its
Subsidiaries, (iii) expenditures made in connection with the purchase of
furniture, fixtures and equipment to the extent they are actually paid for by a
third party (excluding any Credit Party or any of its Subsidiaries) and for
which no Credit Party or any of its Subsidiaries has provided or is required to
provide or incur, directly or indirectly, any consideration or monetary
obligations to such third party or any other person (whether before, during or
after such period) and (iv) the Specified Capital Expenditures.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Cash Equivalents” means, as of any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from Standard &Poor’s Rating Group (“S&P”) or at least P-1 from Moody’s
Investors Service Inc. (“Moody’s”); (iii) commercial paper maturing no more than
one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v) shares of any money market mutual fund that
(a) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000 and (c) has the highest rating obtainable from either S&P
or Moody’s.

 

- 9 -



--------------------------------------------------------------------------------

“Cash Management Account” has the meaning set forth in Section 2.8(a).

“Cash Management Agreements” means those certain cash management agreements, in
form and substance satisfactory to Agent, each of which is among the applicable
Credit Party, Agent, and one of the Cash Management Banks.

“Cash Management Bank” has the meaning set forth in Section 2.8(a).

“Certificated Security” means any certificated security (as that term is defined
in the Code).

“Change of Control” means that (a) any “person” or “group” (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act), other than the Sponsor Group
or any member thereof, becomes the beneficial owner (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of more than 50%, of the Stock
of Borrower having the right to vote for the election of members of the Board of
Directors, (b) Borrower ceases to own, directly or indirectly, and control 100%
of the outstanding Stock of each subsidiary Guarantor, other than any Guarantor,
the stock of which was disposed of in an Asset Sale permitted by Section 7.3 or
(c) Parent ceases to own, directly or indirectly, and control 100% of the
outstanding stock of Borrower free and clear of all Liens except those
established herein and those that secure the Revolver Debt.

“Chattel Paper” means chattel paper (as that term is defined in the Code).

“Closing Date” means the date of the making of the Term Loans hereunder or the
date on which Agent sends Borrower a written notice that each of the conditions
precedent set forth in Section 3.1 either have been satisfied or have been
waived.

“Closing Date Projections” means the set of Projections of Borrower for the 1
year period following the Closing Date (on a month by month basis), in form and
substance (including as to scope and underlying assumptions) satisfactory to
Agent. Agent acknowledges that the Projections delivered prior to the Closing
Date are satisfactory to Agent.

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

“Collateral” means the Credit Party Collateral and all other assets and
interests in assets and proceeds thereof now owned or hereafter acquired by any
Credit Party in or upon which a Lien is granted under any of the Loan Documents;
provided, however, that the Excluded Assets shall not constitute Collateral.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Credit Party’s Inventory or Books relating to Collateral, in each case,
in form and substance satisfactory to Agent.

 

- 10 -



--------------------------------------------------------------------------------

“Collection Accounts” has the meaning set forth in Section 2.8(a).

“Collections” means all cash, checks, notes, instruments, and other items of
payment relating to the Collateral.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Borrower to Agent.

“Computation Period” means each period of four consecutive fiscal quarters
ending on the last day of a fiscal quarter.

“Concentration Accounts” has the meaning set forth in Section 2.8(a).

“Consolidated EBITDA” means for any period, for Ultimate Parent and its
Subsidiaries on a consolidated basis and without duplication, an amount equal to
the sum of (without duplication):

(a) Consolidated Net Income,

(b) Consolidated Net Interest Expense deducted in determining such Consolidated
Net Income,

(c) the amount of taxes, based on or measured by income, used or included in
determining such Consolidated Net Income,

(d) the amount of depreciation and amortization expense deducted in determining
such Consolidated Net Income,

(e) losses or expenses reflected in Consolidated Net Income as a result of
(A) amounts paid to Sponsor or any Sponsor Affiliates in respect of expense
reimbursements to the extent permitted under Section 7.11, and (B) accrued but
unpaid expenses payable to Sponsor permitted under Section 7.11,

(f) costs and expenses incurred in connection with Investments permitted under
Section 7.10(c) and (d),

(g) costs and expenses incurred in connection with (i) acquisitions which are
ultimately not consummated so long as such costs and expenses do not exceed
$1,000,0000 during any trailing twelve month period included in the calculation
of Consolidated EBITDA and (ii) the Permitted Distribution, the Term Loans
incurred on the Closing Date, the amendments to the Revolver Loan Documents on
the Closing Date and the related transactions,

(h) fees, costs and expenses in connection with Store Closings in an aggregate
amount not to exceed $150,000 per fiscal year,

(i) Pre-Opening Costs incurred during such period that are permitted under the
definition of “Pre-Opening Costs,”

(j) to the extent not already included in the calculation of Consolidated Net
Income, proceeds from business interruption insurance, and

 

- 11 -



--------------------------------------------------------------------------------

(k) non-cash charges resulting from the grant of stock options or other equity
related incentives to any director, officer or employee of Ultimate Parent or
any Subsidiary of Ultimate Parent pursuant to a written plan or agreement
approved by the Board of Directors of the applicable Person and other non-cash
items.

“Consolidated Net Income” means, with respect to Ultimate Parent and the
Subsidiaries for any period, the net income (or loss) of Borrower and the
Subsidiaries for such period without duplication, and solely to the extent
included in computing net income (or loss) but excluding from the determination
of Consolidated Net Income (without duplication) (a), any tax refunds, net
operating losses or other net tax benefits, (b) non-cash effects of discontinued
operations, (c) interest that is paid in kind, (d) any net gain attributable to
the write-up of any asset, and (e) any loss attributable to the write-down of
any asset (other than Accounts Receivable and Inventory); provided that any Non
Financing Leases shall be treated as operating leases for all purposes including
the calculation of Consolidated Net Income regardless of the GAAP treatment of
such Non Financing Leases.

“Consolidated Net Interest Expense” means with respect to any Person for any
period, gross interest expense of such Person and its Subsidiaries payable in
cash for such period determined on a consolidated basis and in accordance with
GAAP (including, without limitation, interest expense paid to Affiliates (other
than Credit Parties) of such Person), less (a) the sum of (i) interest income
(including interest paid-in-kind) for such period and (ii) gains for such period
on Hedge Agreements (to the extent not included in interest income above and to
the extent not deducted in the calculation of gross interest expense), plus
(b) the sum of (i) losses for such period on Hedge Agreements (to the extent not
included in such gross interest expense) and (ii) the upfront costs or fees for
such period associated with Hedge Agreements (to the extent not included in such
gross interest expense), in each case, determined on a consolidated basis and in
accordance with GAAP.

“Contributing Guarantors” has the meaning set forth in Section 17.2.

“Credit Card Agreements” means those certain credit card receipts agreements,
each in form and substance reasonably satisfactory to Agent, and each of which
is among Agent, the applicable Credit Party, and one of such Credit Party’s
Credit Card Processors, whereby, among other things, such Credit Card Processor
is irrevocably directed and agrees to transfer all proceeds of credit card
charges for sales by such Credit Party received by it (or other amounts payable
by such Credit Card Processor) into a designated Concentration Account on a
daily basis or such other periodic basis as Agent may otherwise direct.

“Credit Card Processor” means any Person (including an issuer of a credit card)
that acts as a credit card clearinghouse or remits payments due to any Credit
Party with respect to credit card charges accepted by such Credit Party.

“Credit Card Receivables” means, on any date of determination thereof, Accounts
consisting of rights of any Credit Party to payment by any Credit Card Processor
in connection with consumer retail sales for which such Credit Party has
accepted payment by means of charges to debit cards or major credit cards
(MasterCard, VISA, American Express, Discover, Private Label Credit Cards and
such other bank or non-bank credit or debit cards as may be approved by Agent in
its Permitted Discretion).

 

- 12 -



--------------------------------------------------------------------------------

“Credit Party” means the Borrower and each Guarantor.

“Credit Party Collateral” means all of the now owned or hereafter acquired
right, title, and interest of each Credit Party in and to each of the following:

(a) all of the personal property now owned or at any time hereafter acquired by
any Credit Party or in which any Credit Party now has or at any time in the
future may acquire any right, title or interest, other than the Excluded Assets,
including all of each Credit Party’s Accounts, Chattel Paper, Deposit Accounts,
Documents, Equipment, Fixtures, General Intangibles, Instruments, Intellectual
Property (but excluding any intent-to-use trademark applications), Inventory,
Investment Property, Letter-of-Credit Rights, Supporting Obligations and all
commercial tort claims;

(b) all books and records pertaining to any of the foregoing;

(c) all Proceeds and products of any of the foregoing; and

(d) all collateral security and guarantees given by any Person with respect to
any of the foregoing;

Provided, however, that Excluded Assets shall not constitute Credit Party
Collateral.

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default; provided, however,
that for purposes of Section 3.2(b), the term “Default” shall not include any
event, condition or default that, with the giving of notice, the passage of
time, or both, would become an Event of Default under Section 8.2(c).

“Defaulting Lender” means any Lender that fails to make Term Loans that it is
required to make hereunder on the date that it is required to do so hereunder.

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Reference Rate, and (b) thereafter, the
interest rate then applicable to Term Loans that are Reference Rate Loans
(inclusive of the Applicable Margin applicable thereto).

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Disbursement Letter” means an instructional letter executed and delivered by
Borrower to Agent regarding the extensions of credit to be made on the Closing
Date, the form and substance of which is reasonably satisfactory to Agent.

“Documents” means any Document (as that term is defined in the Code).

 

- 13 -



--------------------------------------------------------------------------------

“Dollars” or “$” means United States dollars.

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication, each, by or from any
Governmental Authority, or any third party involving (x) violations of
Environmental Laws or (y) releases of Hazardous Materials (a) from any assets,
properties, or businesses of any Credit Party, or any of their predecessors in
interest, (b) from adjoining properties or businesses, or (c) from or onto any
facilities which received Hazardous Materials generated by any Credit Party, or
any of their predecessors in interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now in
effect and in each case as amended, or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent
decree or judgment, in each case, to the extent binding on any Credit Party,
relating to the environment, employee health and safety, or Hazardous Materials,
including the Comprehensive Environmental Response, Compensation and Liability
Act, 42 USC § 9601 et seq.; the Solid Waste Disposal Act, 42 USC § 6901 et seq.;
the Federal Water Pollution Control Act, 33 USC § 1251 et seq.; the Toxic
Substances Control Act, 15 USC § 2601 et seq.; the Clean Air Act, 42 USC § 7401
et seq.; the Safe Drinking Water Act, 42 USC § 3803 et seq.; the Oil Pollution
Act of 1990, 33 USC § 2701 et seq.; the Emergency Planning and the Community
Right-to-Know Act of 1986, 42 USC § 11001 et seq.; the Hazardous Material
Transportation Act, 49 USC § 1801 et seq.; and the Occupational Safety and
Health Act, 29 USC §651 et seq. (to the extent it regulates occupational
exposure to Hazardous Materials); any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

“Equipment” means equipment (as that term is defined in the Code) and includes
machinery, machine tools, motors, furniture, furnishings, fixtures, vehicles
(including motor vehicles), computer hardware, tools, parts, and goods (other
than consumer goods, farm products, or Inventory), wherever located, including
all attachments, accessories, accessions, replacements, substitutions,
additions, and improvements to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

 

- 14 -



--------------------------------------------------------------------------------

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Credit Party
under IRC Section 414(b), (b) any trade or business subject to ERISA whose
employees are treated as employed by the same employer as the employees of any
Credit Party under IRC Section 414(c), (c) solely for purposes of Section 302 of
ERISA and Section 412 of the IRC, any organization subject to ERISA that is a
member of an affiliated service group of which any Credit Party is a member
under IRC Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with any Credit Party and whose employees are aggregated with the
employees of any Credit Party under IRC Section 414(o).

“Event of Default” has the meaning set forth in Section 8.

“Excess Availability” has the meaning specified in the Revolver Agreement as in
effect on the date hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Excluded Accounts” means (i) any payroll account so long as amounts on deposit
therein do not exceed the reasonably estimated payroll obligations of the Person
who maintains the account, (ii) any payroll withholding tax, benefits, escrow,
trust, customs or any other fiduciary account, and (iii) any zero balance
deposit account provided the amount on deposit therein does not exceed the
amount necessary to cover outstanding checks, amounts necessary to maintain
minimum deposit requirements and amounts necessary to pay the depositary
institution’s fees and expenses.

“Excluded Assets” means, collectively, (i) Excluded Equity, (ii) any assets
located in a jurisdiction other than the United States of America or (iii) any
permit, license, any contractual obligation or healthcare insurance receivable
in connection with which any Credit Party has any right, title to or interest
(A) that requires the consent of any Person other than a Credit Party or any of
its Subsidiaries which has not been obtained as a condition to the creation by
such Credit Party of a Lien on any right, title or interest in such permit,
license, any contractual obligation, healthcare insurance receivable or any
Stock or stock equivalent related thereto, (B) to the extent that any
requirement of law applicable thereto prohibits the creation of a Lien thereon,
but only, with respect to the prohibition in (A) and (B), to the extent, and for
as long as, such prohibition is not terminated or rendered unenforceable or
otherwise deemed ineffective by the UCC or any other requirement of law or
(C) the grant of a security interest in such permit, license or contractual
obligation would reasonably be expected to result in the loss of rights thereon
or create a default thereunder and (iv) any “intent to use” Trademark
applications for which a statement of use has not been filed (but only until
such statement is filed); provided, however, “Excluded Assets” shall not include
any proceeds, products, substitutions or replacements of Excluded Assets (unless
such proceeds, products, substitutions or replacements would otherwise
constitute Excluded Assets).

“Excluded Equity” means (i) any voting stock in excess of 65% of the outstanding
voting stock of any first tier foreign Subsidiary or (ii) any equity interests
of any lower tier foreign Subsidiary.

 

- 15 -



--------------------------------------------------------------------------------

“Excluded Hedging Obligation” shall mean, with respect to any Guarantor, any
guarantee of any Swap Obligations under a Hedging Agreement if, and only to the
extent that and for so long as, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation under a Hedging Agreement (or any guarantee thereof) is or
becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time the guarantee
of such Guarantor or the grant of such security interest would otherwise have
become effective with respect to such Swap Obligation under a Hedging Agreement
but for such Guarantor’s failure to constitute an “eligible contract
participant” at such time.

“Excluded Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any state thereof or the
District of Columbia.

“Excluded Taxes” has the meaning set forth in Section 16.11(f).

“Extraordinary Receipts” means any Net Cash Proceeds received by any Credit
Party or any of its Subsidiaries not in the ordinary course of business (and not
consisting of Asset Loss Event proceeds described in Section 2.6(b)(ii) hereof),
including, without limitation, (i) foreign, United States, state or local tax
refunds, (ii) pension plan reversions, (iii) proceeds of insurance (including
key man life insurance and casualty insurance but excluding business
interruption insurance), (iv) judgments, proceeds of settlements or other
consideration of any kind in connection with any cause of action (excluding, so
long as any portion thereof that represents out-of-pocket losses by such
Person), (iii) indemnity payments (excluding any portion thereof that represents
the reimbursement of actual out-of-pocket losses by such Person) and (iv) any
purchase price adjustment (other than a working capital or other similar
purchase price adjustment) received in connection with any purchase agreement,
except to the extent such purchase price adjustment is used to pay taxes,
Indebtedness or other costs.

“Fair Share” has the meaning set forth in Section 17.2.

“Fair Share Contribution Amount” has the meaning set forth in Section 17.2.

“Fair Share Shortfall” has the meaning set forth in Section 17.2.

“FATCA” shall mean Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version to the extent such version is
substantively comparable and not materially more onerous to comply with) and any
regulations promulgated thereunder or official interpretations thereof.

“Federal Funds Rate” means, for any day, a rate per annum (rounded upward to the
nearest 1/100th of 1%) equal to the rate published by the Federal Reserve Bank
of New York on the preceding Business Day or, if no such rate is so published,
the average rate per annum, as determined by Agent, quoted for overnight Federal
Funds transactions last arranged prior to such day.

 

- 16 -



--------------------------------------------------------------------------------

“FEIN” means Federal Employer Identification Number.

“Fixed Charge Coverage Ratio” means the ratio, determined on a consolidated
basis for Ultimate Parent and its Subsidiaries for the most recent 4 consecutive
fiscal quarters, of (a) Consolidated EBITDA minus the sum of (i) Capital
Expenditures (except those financed with Permitted Indebtedness (other than
Revolver Debt or the Term Loans) or the proceeds of equity issuances) plus
(ii) cash taxes paid, plus (iii) Restricted Payments made by Ultimate Holdings
to purchase, redeem or otherwise acquire or retire for value of any Stock held
by an employee in connection with the termination of employment, death or
disability of that employee of any Credit Party), to (b) Fixed Charges.

“Fixed Charges” means the sum, determined on a consolidated basis for Ultimate
Parent and its Subsidiaries for the most recent 12 consecutive Fiscal Months, of
(a) Consolidated Net Interest Expense paid or payable in cash (and, for the
avoidance of doubt, excluding those paid-in-kind or capitalized), plus
(b) scheduled principal payments made on Indebtedness in cash.

“Fixtures” means all of the following, whether now owned or hereafter acquired
by a Credit Party: plant fixtures; business fixtures; other fixtures and storage
facilities, wherever located; and all additions and accessories thereto and
replacements therefor.

“Funded Indebtedness” means, with respect to any Person at any date, all
Indebtedness of such Person described in clauses (a)-(d) of the definition of
“Indebtedness”, determined on a consolidated basis in accordance with GAAP
(other than (a) with respect to Non Financing Leases which shall not be
considered Indebtedness, (b) Sponsor Subordinated Indebtedness and (c) undrawn
letters of credit), including, in any event, but without duplication, with
respect to the Parent and its Subsidiaries, the Loans and the amount of their
Capitalized Lease Obligations.

“Funding Date” means the date on which a Borrowing occurs.

“Funding Guarantor” has the meaning set forth in Section 17.2.

“Funding Losses” has the meaning set forth in Section 2.14(b)(ii).

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“General Intangibles” means general intangibles (as that term is defined in the
Code), including payment intangibles, contract rights, rights to payment, rights
arising under common law, statutes, or regulations, choses or things in action,
goodwill, patents, trade names, trade secrets, trademarks, servicemarks,
copyrights, blueprints, drawings, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, rights to payment and other rights
under any royalty or licensing agreements, infringement claims, route lists,
computer programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, insurance premium rebates, tax refunds, and tax
refund claims, and any and all Supporting Obligations in respect thereof.

 

- 17 -



--------------------------------------------------------------------------------

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, department, or agency or any court,
tribunal, administrative hearing body, arbitration panel, commission, or other
similar dispute-resolving panel or body.

“Guaranteed Obligations” has the meaning set forth in Section 17.1.

“Guarantor” means Ultimate Parent, Parent and any Subsidiary of Borrower (other
than any Excluded Subsidiary).

“Guaranty” means the guaranty of each Guarantor set forth in Section 17.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” means any and all agreements or documents now existing or
hereafter entered into by any Credit Party that provide for an interest rate,
credit, commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging such Credit Party’s exposure to fluctuations in interest
or exchange rates, loan, credit exchange, security, or currency valuations or
commodity prices.

“Holdout Lender” has the meaning set forth in Section 15.2(a).

“Indebtedness” means, without duplication, (a) all obligations for borrowed
money, (b) all obligations evidenced by bonds, debentures, notes, or other
similar instruments and all reimbursement or other obligations in respect of
letters of credit, bankers acceptances, interest rate swaps, or other financial
products, (c) all obligations as a lessee under Capital Leases, (d) all
obligations or liabilities of others secured by a Lien on any asset of a Person
or its Subsidiaries, irrespective of whether such obligation or liability is
assumed, (e) all obligations to pay the deferred purchase price of assets (other
than trade payables incurred in the ordinary course of business and repayable in
accordance with customary trade practices), (f) all obligations owing under
Hedge Agreements, and (g) any obligation guaranteeing or intended to guarantee
(whether directly or indirectly guaranteed, endorsed, co-made, discounted, or
sold with recourse) any obligation of any other Person that constitutes
Indebtedness under any of clauses (a) through (f) above.

 

- 18 -



--------------------------------------------------------------------------------

“Indemnified Liabilities” has the meaning set forth in Section 11.3.

“Indemnified Person” has the meaning set forth in Section 11.3.

“Indemnified Taxes” has the meaning set forth in Section 16.11.

“Instrument” means instrument (as that term is defined in the Code).

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state, provincial
or federal bankruptcy or insolvency law, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement, or other similar
relief.

“Intangible Assets” means, with respect to any Person, that portion of the book
value of all of such Person’s assets that would be treated as intangibles under
GAAP.

“Intellectual Property” means patents, trade names, trade secrets, trademarks,
service marks, copyrights, and registrations and applications for registrations
of any of the foregoing.

“Intellectual Property Security Agreement” means each of those Intellectual
Property Security Agreements entered into by Borrower and any Guarantor dated as
of the Closing Date in favor of the Agent.

“Intercompany Note” means any promissory note evidencing loans made by any
Credit Party to any Subsidiary.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the date hereof, by and among the Agent, the Revolving Credit Agent, the
Borrower and any other parties thereto.

“Interest Expense” means for any period interest expense determined in
accordance with GAAP of Ultimate Parent and its Subsidiaries for such period.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Reference Rate Loan to
a LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter, as elected by the
Borrower pursuant to Section 2.14 and subject to Section 2.14(d)(ii)(y);
provided, however, that (a) if any Interest Period would end on a day that is
not a Business Day, such Interest Period shall be extended (subject to clauses
(c)-(e) below) to the next succeeding Business Day, (b) interest shall accrue at
the applicable rate based upon the LIBOR Rate from and including the first day
of each Interest Period to, but excluding, the day on which any Interest Period
expires, (c) any Interest Period that would end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such

 

- 19 -



--------------------------------------------------------------------------------

Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day, (d) with respect to an Interest
Period that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period), the Interest Period shall end on the last Business Day
of the calendar month that is 1, 2, or 3 months after the date on which the
Interest Period began, as applicable, and (e) Borrower may not elect an Interest
Period which will end after the Maturity Date.

“Inventory” means inventory (as that term is defined in the Code).

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (a) commission, travel, and
similar advances to officers and employees of such Person made in the ordinary
course of business, and (b) bona fide Accounts arising in the ordinary course of
business consistent with past practice), purchases or other acquisitions of
Indebtedness, Stock, or all or substantially all of the assets of such other
Person (or of any division or business line of such other Person), and any other
items that are or would be classified as investments on a balance sheet prepared
in accordance with GAAP.

“Investment Property” means investment property (as that term is defined in the
Code), and any and all supporting obligations in respect thereof.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“Knowledge” as to any Person means the actual knowledge of such Person, assuming
a level of inquiry by such Person consistent with the level of inquiry
(including, without limitation, review of documents and discussion with
officers, directors and employees of Ultimate Parent and its Subsidiaries) which
a reasonable Person holding the title and/or training of such Person would
conduct given the circumstances as to which such Person’s Knowledge is being
referenced.

“Leased Store Location” means any Gordmans store for which any Credit Party has
a leasehold interest.

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
this Agreement, and shall include any other Person made a party to this
Agreement in accordance with the provisions of Section 14.1.

“Lender Group” means, (a) individually and collectively, each of the Lenders and
Agent and (b) individually, Cerberus or any of its Affiliates with respect to
the Obligations referred to in clause (b) of the definition of Obligations.

“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by any Credit Party under any of the
Loan Documents that are paid, advanced, or incurred by the Lender Group,
(b) reasonable fees or charges paid or incurred by Agent in connection with the
Lender Group’s transactions with any Credit Party, including, fees or charges
for photocopying, notarization, couriers and messengers, telecommunication,
public record searches (including tax lien, litigation, and UCC searches),

 

- 20 -



--------------------------------------------------------------------------------

filing, recording, publication, appraisal (including periodic collateral
appraisals or business valuations to the extent of the fees and charges (and up
to the amount of any limitation) set forth in the Loan Documents),
(c) reasonable costs and expenses incurred by Agent in the disbursement of funds
to any Credit Party or other members of the Lender Group (by wire transfer or
otherwise), (d) reasonable charges paid or incurred by Agent resulting from the
dishonor of checks, (e) reasonable costs and expenses paid or incurred by the
Lender Group to correct any default or enforce any provision of the Loan
Documents, or in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (f) audit fees and expenses of Agent related to audit examinations
of the Books to the extent of the fees and charges (and up to the amount of any
limitation) set forth in the Loan Documents, (g) reasonable costs and expenses
of third party claims or any other suit paid or incurred by the Lender Group in
enforcing or defending the Loan Documents or in connection with the transactions
contemplated by the Loan Documents or the Lender Group’s relationship with any
Credit Party, (h) Agent’s and each Lender’s reasonable costs and expenses
(including attorneys fees) incurred in advising, structuring, drafting,
reviewing, administering, syndicating, or amending the Loan Documents, and
(i) Agent’s and each Lender’s reasonable costs and expenses (including
attorneys, accountants, consultants, and other advisors fees and expenses)
incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning any Credit
Party or in exercising rights or remedies under the Loan Documents), or
defending the Loan Documents, irrespective of whether suit is brought, or in
taking any Remedial Action concerning the Collateral.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Leverage Ratio” means with respect to any Person and its Subsidiaries for any
period, the ratio of (a) Funded Indebtedness of such Person and its Subsidiaries
on a consolidated basis (including, without limitation, the Revolver Debt and
Capital Lease Obligations) outstanding as of the last day of such period less
Qualified Cash of such Person and its Subsidiaries in deposit and securities
accounts subject to a control agreement as of the last day of such period to
(b) Consolidated EBITDA of such Person and its Subsidiaries on a consolidated
basis for such period.

“Letter of Credit Rights” means any Letter of Credit Rights (as that term is
defined in the Code).

“LIBOR Deadline” has the meaning set forth in Section 2.14(b)(i).

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the
greater of (i) 1.50% per annum, and (ii) the rate per annum determined by Agent
(rounded upwards, if necessary, to the next 1/100%) by dividing (a) the Base
LIBOR Rate for such Interest Period, by (b) 100% minus the Reserve Percentage.
The LIBOR Rate shall be adjusted on and as of the effective day of any change in
the Reserve Percentage.

 

- 21 -



--------------------------------------------------------------------------------

“LIBOR Rate Loan” means each portion of a Term Loan that bears interest at a
rate determined by reference to the LIBOR Rate.

“Lien” means any lien or security interest arising from a mortgage, deed of
trust, encumbrance, pledge, hypothecation, assignment, deposit arrangement,
security agreement, conditional sale or trust receipt, or from a lease,
consignment, or bailment for security purposes and also includes reservations,
exceptions, encroachments, easements, rights-of-way, covenants, conditions,
restrictions, leases, and other title exceptions and encumbrances affecting Real
Property.

“Loan Account” has the meaning set forth in Section 2.12.

“Loan Documents” means this Agreement, the Intercreditor Agreement, the Cash
Management Agreements, the Credit Card Agreements, the Disbursement Letter, the
Officers’ Certificate, any note or notes executed by Borrower in connection with
this Agreement and payable to a member of the Lender Group, and any other
agreement entered into, now or in the future, by any Credit Party and the Lender
Group in connection with this Agreement or otherwise relating to the
Obligations.

“Material Adverse Change” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of the Credit Parties, taken as a whole, (b) a material
impairment of the Credit Parties’ ability, taken as a whole, to perform their
obligations under the Loan Documents to which they are parties or of the Lender
Group’s ability to enforce the Obligations or realize upon the Collateral, or
(c) a material impairment of the enforceability or priority of the Agent’s Liens
with respect to the Collateral as a result of an action or failure to act on the
part of any Credit Party or otherwise.

“Maturity Date” has the meaning set forth in Section 3.3.

“Negotiable Collateral” means letters of credit, letter of credit rights,
instruments, promissory notes, drafts, documents, and chattel paper (including
electronic chattel paper and tangible chattel paper), and any and all supporting
obligations in respect thereof.

“Net Cash Proceeds” means for any Person with respect to:

(a) any Asset Sale, the aggregate cash proceeds (including cash proceeds
received by way of deferred payment of principal pursuant to a note, installment
receivable or otherwise, but only as and when received) received by such Person
pursuant to such disposition, net of (i) the direct costs relating to such sale,
transfer or other disposition (including sales commissions and legal, accounting
and investment banking fees); (ii) taxes paid or reasonably estimated by such
Person to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements and any tax
distributions reasonably expected to be made with respect thereto);
(iii) amounts required to be applied to the repayment of any Indebtedness
secured by a Permitted Lien having priority over the Liens of Agent under and in
accordance with the Loan Documents on the asset subject to such disposition
(other than the Obligations); (iv) the direct costs relating to or associated
with the relocation of assets; and (v) any amount required to be provided by
such Person, as a reserve, in accordance with GAAP against any liabilities
associated with such disposition including, without limitation, pension and

 

- 22 -



--------------------------------------------------------------------------------

other post-employment benefit liabilities, liabilities related to environmental
matters and liabilities under any indemnification obligations associated with
any such Asset Sale; provided, however, that the amount of any such reserve, at
the time that such reserve is no longer required in accordance with GAAP and to
the extent that such amount is not actually applied to the liability for which
it was reserved, shall be deemed to be part of the Net Cash Proceeds of such
disposition and remitted to Agent for application to the Loans in accordance
with the terms of Section 2.7;

(b) any Asset Loss Event or Extraordinary Receipts, the aggregate cash proceeds
received by such Person in connection therewith (other than cash proceeds
constituting business interruption insurance), net of (i) the direct costs
incurred in collecting such amount, and (ii) taxes paid or reasonably estimated
by such Person to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements and any tax
distributions reasonably expected to be made with respect thereto); provided,
however, that the amount of such estimated taxes in excess of the amount of
taxes actually paid shall be deemed to be part of the Net Cash Proceeds of such
disposition and remitted to Agent for application to the Loans in accordance
with the terms of Section 2.7; and

(c) any sale, issuance or incurrence of Indebtedness by any Person, the
aggregate cash proceeds received (directly or indirectly) by such Person
pursuant to such sale, issuance or incurrence, net of the direct costs relating
to such sale, or issuance (including legal, accounting and investment banking
fees).

“New Stores” means new stores acquired or opened in the ordinary course of
business.

“Non Financing Leases” means leases with respect to Leased Store Locations
whether or not such leases are treated as capital or operating leases under GAAP
so long as such leases are not, as a matter of economic substance, a secured
financing transaction or other means of financing the acquisition or maintenance
of such service center.

“Non-Owned Storage Facility” means any distribution center or warehouse facility
leased by any Credit Party, together with any other location where Inventory of
any Credit Party is stored or held pursuant to a lease, bailment, warehousing or
similar arrangement, which location (a) is not owned by a Credit Party, and
(b) is not a Leased Store Location.

“Obligations” means (a) all loans, debts, principal, interest (including any
interest that, but for the commencement of an Insolvency Proceeding, would have
accrued), premiums, liabilities (including all amounts charged to Borrower’s
Loan Account pursuant hereto), obligations (including indemnification
obligations), fees, charges, costs, Lender Group Expenses (including any fees or
expenses that, but for the commencement of an Insolvency Proceeding, would have
accrued), lease payments, guaranties, covenants, and duties of any kind and
description owing by any Credit Party to the Lender Group pursuant to or
evidenced by the Loan Documents and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all interest not paid when due
and all Lender Group Expenses that the Credit Parties are required to pay or
reimburse by the Loan Documents, by law, or otherwise, and (b) all obligations,

 

- 23 -



--------------------------------------------------------------------------------

liabilities, contingent reimbursement obligations, fees, and expenses owing by
any Credit Party to Cerberus or any of its Affiliates with respect to credit
cards, credit card processing services, debit cards, purchase cards, ACH
Transactions, cash management, including controlled disbursement, accounts or
services, or transactions under Hedge Agreements (and including any obligations
of a Credit Party to the Agent or any member of the Lender Group with respect to
participations of such Person in any of the foregoing); provided, that
Obligations of any Guarantor shall not include any Excluded Hedging Obligations.
Any reference in this Agreement or in the Loan Documents to the Obligations
shall include all extensions, modifications, renewals, or alterations thereof,
both prior and subsequent to any Insolvency Proceeding.

“Obligee Guarantor” has the meaning set forth in Section 17.7.

“Officers’ Certificate” means the representations and warranties of officers
form submitted by Agent to Borrower, together with Borrower’s completed
responses to the inquiries set forth therein, the form and substance of such
responses to be satisfactory to Agent in its Permitted Discretion.

“Originating Lender” has the meaning set forth in Section 14.1(e).

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Parent” means Gordmans Intermediate Holdings Corp., a Delaware corporation
(formerly known as Midwest Shoppes Intermediate Holding Corp.).

“Participant” has the meaning set forth in Section 14.1(e).

“Patriot Act” means the USA Patriot Act of 2001 (31 U.S.C. 5318 et seq.).

“Payee” means any Agent, any Lender, or any transferee or assignee thereof,
including a participation holder.

“Perfection Certificate” means a perfection certificate executed by the Borrower
and each Credit Party in the form previously delivered by Agent to Borrower.

“Permitted Discretion” means a determination made by the Agent in good faith in
the exercise of commercially reasonable business judgment determined in
accordance with commercially reasonable credit procedures for secured lending
transactions.

“Permitted Dispositions” means (a) sales or other dispositions of Equipment that
is substantially worn, damaged, or obsolete in the ordinary course of business,
(b) sales of Inventory to buyers in the ordinary course of business, (c) the use
or transfer of money or Cash Equivalents in a manner that is not prohibited by
the terms of this Agreement or the other Loan Documents, (d) abandonment of
immaterial Intellectual Property in the reasonable business discretion of the
Credit Parties and (e) Store Closings in any fiscal year of the Borrower not in
excess of the Store Closing Basket.

 

- 24 -



--------------------------------------------------------------------------------

“Permitted Distribution” means a distribution or dividend made by the Ultimate
Parent to holders of its Stock within 30 days after the Closing Date with
proceeds of the Term Loans in an aggregate not to exceed, subject to
Section 7.8(f), $70,000,000.

“Permitted Investments” means (a) Investments in cash and Cash Equivalents,
(b) Investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services in the ordinary course of
business, (d) Investments made by one Credit Party in another Credit Party,
(e) Investments received in settlement of amounts due to any Credit Party
effected in the ordinary course of business or owing to any Credit Party as a
result of Insolvency Proceedings involving an Account Debtor or upon the
foreclosure or enforcement of any Lien in favor of such Credit Party, (e) so
long as no Default or Event of Default shall have occurred and be continuing,
loans to employees of the Credit Parties for relocation expenses in an aggregate
outstanding amount not to exceed $1,250,000 at any time; (f) so long as no
Default or Event of Default shall have occurred and be continuing, loans to
employees of the Credit Parties in an aggregate outstanding amount not to exceed
$250,000 at any time and (g) Investments in bonds issued by a Governmental
Authority in connection with the lease of property or equipment by any Credit
Party from such Governmental Authority, provided that such bonds are secured by
the lease payments required to be made by such Credit Party with respect to such
leased property and are issued in transactions which are in form and substance
substantially similar to those in which the Investments described on Schedule
7.10 were made.

“Permitted Liens” means (a) Liens held by Agent, (b) Liens for unpaid taxes that
either (i) are not yet delinquent, or (ii) do not constitute an Event of Default
hereunder and are the subject of Permitted Protests, (c) Liens set forth on
Schedule P-1, (d) the interests of lessors under operating leases, (e) purchase
money Liens or the interests of lessors under Capital Leases to the extent that
such Liens or interests secure Permitted Purchase Money Indebtedness and so long
as such Lien attaches only to the asset purchased or acquired and the proceeds
thereof, (f) Liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, or suppliers, incurred in
the ordinary course of business and not in connection with the borrowing of
money, and which Liens either (i) are for sums not yet delinquent, or (ii) are
the subject of Permitted Protests, (g) Liens arising from deposits made in
connection with obtaining worker’s compensation or other unemployment insurance,
(h) Liens or deposits to secure performance of bids, tenders, or leases incurred
in the ordinary course of business and not in connection with the borrowing of
money, (i) Liens granted as security for surety or appeal bonds in connection
with obtaining such bonds in the ordinary course of business, (j) Liens
resulting from any judgment or award that is not an Event of Default hereunder,
(k) with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof, (l) Liens in favor of customs and revenue authorities arising
as a matter of law to secure payment of customs duties in connection with the
importation of goods, and (m) Liens granted to the Revolving Credit Agent to
secure the Revolver Debt so long as such Liens are subject to the Intercreditor
Agreement.

 

- 25 -



--------------------------------------------------------------------------------

“Permitted Protest” means the right of any Credit Party to protest any Lien
(other than any Lien that secures the Obligations), taxes (other than payroll
taxes or taxes that are the subject of a United States federal tax lien), or
rental payment, provided that (a) a reserve with respect to such obligation is
established on the Books in such amount as is required under GAAP, (b) any such
protest is instituted promptly and prosecuted diligently by such Credit Party,
as applicable, in good faith, (c) Agent is reasonably satisfied that, while any
such protest is pending, there will be no impairment of the enforceability,
validity, or priority of any of the Agent’s Liens and (d) if the obligation
results from entry of a judgment or other order, such judgment or order is
stayed pending appeal or other judicial review.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness (i) outstanding as of the Closing Date and
(ii) incurred after the Closing Date in an aggregate principal amount
outstanding at any one time not in excess of $7,500,000.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Pledged Equity” means the equity interests listed on Schedule 5.23, together
with any other equity interests, certificates, options or rights of any nature
whatsoever in respect of the equity interests of any Person that may be issued
or granted to, or held by, any Credit Party while this Agreement is in effect;
provided that in no event shall any Excluded Equity be pledged.

“Pledged Notes” means all promissory notes listed on Schedule 5.23, all
Intercompany Notes at any time issued to any Credit Party and all other
promissory notes issued to or held by any Credit Party (other than
(a) promissory notes issued in connection with extensions of trade credit by any
Credit Party in the ordinary course of business and (b) any individual
promissory note which is less than $10,000 in principal amount, up to an
aggregate of $50,000 for all such promissory notes excluded under this clause
(b)).

“Pre-Opening Costs” means start-up cash expenses incurred with respect to the
opening and organizing of any New Store (including, but not limited to, the cost
of feasibility studies, staff-training and recruiting, and travel costs for
employees engaged in such start-up activities); provided, however, that the
aggregate amount of such Pre-Opening Costs does not exceed $500,000 with respect
to any individual store and the aggregate amount of all Pre-Opening Costs for
all New Stores does not exceed $6,000,000 for the trailing twelve month period.

“Private Label Credit Cards” means any private label credit card issued by
Alliance Data Systems or another major credit card provider, in each case for
which the credit card relationship with the holder of the credit card involves
no risk or other liability to any Credit Party.

 

- 26 -



--------------------------------------------------------------------------------

“Proceeds” means all proceeds as such term is defined in Section 9-306(1) of the
Code and, in any event, shall include all dividends or other income from the
Investment Property, collections thereon or distributions and payments with
respect thereto.

“Projections” means Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared in the manner set
forth in Section 6.3(d) and on a basis consistent with Borrower’s historical
financial statements, together with appropriate supporting details and a
statement of underlying assumptions.

“Pro Rata Share” means, as of any date of determination,:

(a) with respect to a Lender’s obligation to make the Term Loans and receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the making of the Term Loans, the percentage obtained by dividing
(y) such Lender’s Term Loan Commitment, by (z) the aggregate amount of all Term
Loan Commitments of all Lenders, and (ii) from and after the making of the Term
Loans, the percentage obtained by dividing (y) the aggregate principal amount of
such Lender’s portion of the Term Loans by (z) the aggregate principal amount of
all Term Loans, and

(b) with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 16.7), the percentage obtained
by dividing (i) the outstanding principal amount of such Lender’s portion of the
Term Loan, by (ii) the outstanding principal amount of the Term Loan.

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof, together with any refinancings
under Section 7.1(d).

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Ultimate Parent and its Subsidiaries
that is subject to a Cash Management Agreement and that is on deposit with
banks, or in securities accounts with securities intermediaries, or any
combination thereof.

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Credit Party and the improvements thereto.

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

“Reference Bank” means JPMorgan Chase Bank, its successors or any other
commercial bank designated by the Collateral Agent to the Borrower from time to
time.

 

- 27 -



--------------------------------------------------------------------------------

“Reference Rate” means the greater of (a) the rate of interest publicly
announced by the Reference Bank in New York, New York from time to time as its
reference rate, base rate or prime rate and (b) 3.25%. The reference rate, base
rate or prime rate is determined from time to time by the Reference Bank as a
means of pricing some loans to its borrowers and neither is tied to any external
rate of interest or index nor necessarily reflects the lowest rate of interest
actually charged by the Reference Bank to any particular class or category of
customers. Each change in the Reference Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Reference Rate Loan” means each portion of a Term Loan that bears interest at a
rate determined by reference to the Reference Rate.

“Related Fund” means, with respect to any Person, an Affiliate of such Person,
or a fund or account managed by such Person or an Affiliate of such Person.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (d) conduct any other
actions authorized by 42 USC § 9601.

“Replacement Lender” has the meaning set forth in Section 15.2(a).

“Report” has the meaning set forth in Section 16.17.

“Required Lenders” means, at any time, if there are (i) two or fewer Lenders,
Lenders whose aggregate Pro Rata Shares equal 100% and (ii) more than two
Lenders, at least two Lenders whose aggregate Pro Rata Shares equal or exceed
50.1%.

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any Stock of any Credit Party now or
hereafter outstanding, except a dividend payable solely in shares of that class
of Stock to the holders of that class; (b) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares of any class of Stock of a Credit Party now or hereafter
outstanding; (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire any Stock of any Credit
Party now or hereafter outstanding; and (d) any payment or prepayment of
principal of, premium, if any, or interest on, or redemption, purchase,
retirement, defeasance (including in-substance or legal defeasance), sinking
fund or similar payment with respect to, any Subordinated Indebtedness.

 

- 28 -



--------------------------------------------------------------------------------

“Revolver Agreement” means that certain Loan, Guaranty and Security Agreement
dated as of February 20, 2009 (as amended, restated, supplemented, refunded,
refinanced or otherwise modified from time to time, subject in each case to the
terms of this Agreement and the Intercreditor Agreement), among Gordmans, Inc.,
the guarantors signatory thereto, the lenders signatory thereto, Wells Fargo
Retail Finance, LLC, as Administrative Agent and Joint Lead Arranger and CIT
Capital Securities LLC, as Syndication Agent and Joint Lead Arranger.

“Revolver Debt” means the ‘Obligations’ as defined in the Revolver Agreement, as
in effect on the date hereof or as amended, restated, supplemented, refunded,
refinanced or otherwise modified from time to time in a manner consistent with
the terms of the Intercreditor Agreement.

“Revolver Loan Documents” means the ‘Loan Documents’ as defined in the Revolver
Agreement, as in effect on the date hereof or as amended, restated,
supplemented, refunded, refinanced or otherwise modified from time to time in a
manner consistent with the terms of the Intercreditor Agreement.

“Revolving Credit Agent” means Wells Fargo Retail Finance, LLC, in its capacity
as Administrative Agent under the Revolver Agreement.

“Sale-Leasebacks” has the meaning assigned to that term in Section 7.14.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts after giving effect to any rights of contribution.

“Specified Capital Expenditures” means expenditures with respect to a
newly-constructed distribution center located at 1801 Innovation Boulevard,
Clayton, IN 43118 and the corporate headquarters located at 1926 S. 67th Street,
Omaha, NE 68106, in an aggregate amount not to exceed the sum of the
expenditures incurred through the Closing Date and $28,000,000 thereafter,
provided that the aggregate amount of such expenditures shall not exceed
$33,000,000.

“Sponsor” means Sun Capital Partners V, L.P., a Delaware limited partnership.

“Sponsor Affiliates” means any leveraged buy-out or investment fund,
partnership, limited liability company or other entity which is controlled by a
majority of the same Persons who control Sponsor. For purposes of this
definition, “control” means the power to direct or cause the direction of
management and policies of a Person whether by contract or otherwise.

“Sponsor Group” means Sponsor and its Sponsor Affiliates.

 

- 29 -



--------------------------------------------------------------------------------

“Sponsor Subordinated Indebtedness” means Subordinated Indebtedness of the
Credit Parties owing to one or more members of the Sponsor Group on the
following terms: interest, fees and expenses that are exclusively payment in
kind until the payment in full in cash of the Obligations, no amortization or
redemption until the payment in full in cash of the Obligations, a maturity date
that is at least one (1) year after the Maturity Date, covenants and events of
default no more restrictive than in this Agreement (with a cushion of at least
15% in the case of negative and financial covenants and events of default (with
no cross default or cross acceleration to the Obligations)) and other terms
(including payment and lien subordination terms) reasonably acceptable to
Required Lenders; provided it is further understood and agreed that such
Indebtedness shall not be assignable to any Person other than a member of the
Sponsor Group without the prior written consent of the Agent and any Liens
granted to secure such Indebtedness shall be silent second liens with no
enforcement rights either prior to or during any insolvency proceeding until the
Obligations are paid in full in cash and no voting or other rights of a secured
creditor in bankruptcy other than the obligation to vote in favor of any plan of
reorganization that the holders of the Obligations vote in favor of and to vote
in favor of any debtor in possession financing proposed by the holders of the
Obligations; provided that there shall be no limitation on the Sponsor Group’s
ability to vote or exercise other rights of an equity holder in bankruptcy.

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

“Store Closing Basket” means, with respect to any fiscal year of the Borrower,
Store Closings in an amount up to three for such fiscal year in excess of the
number of Store Closings detailed in the Closing Date Projections and Borrower’s
Projections for such fiscal year as approved by Agent pursuant to
Section 6.3(c).

“Store Closings” means, the closing, sale or other disposition of stores
operated by any Credit Party in a manner consistent with past business practices
of the Credit Parties (involving store closing sales and liquidations of store
inventory on site), provided that the closing and relocation of a store within a
radius of five (5) miles of such store (such relocation occurring within one
(1) year of the corresponding store closing) shall not be deemed to be a Store
Closing for purposes of this Agreement.

“Subordinated Indebtedness” means Indebtedness of the Credit Parties
subordinated in right of payment to the Obligations pursuant to documentation
containing maturities, amortization schedules, covenants, defaults, remedies,
subordination provisions and other material terms in form and substance
reasonably satisfactory to the Required Lenders.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

 

- 30 -



--------------------------------------------------------------------------------

“Supporting Obligations” means any Supporting Obligations (as that term is
defined in the Code).

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Term Loans” mean the loans made pursuant to Section 2.1 of this Agreement on
the Closing Date. The amount of each Lender’s Pro Rata share of the Term Loans
as of the Closing Date is set forth on Schedule C-1.

“Term Loan Commitment” means, with respect to each Lender, its Term Loan
Commitment, and, with respect to all Lenders, their Term Loan Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder in accordance with the
provisions of Section 14.1. The Term Loan Commitments of the Lenders on the
Closing Date aggregate $45,000,000.

“Ultimate Parent” means Gordmans Stores, Inc., a Delaware corporation.

“United States” means the United States of America.

“Voidable Transfer” has the meaning set forth in Section 18.7.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

1.2 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP. When used herein, the term “financial
statements” shall include the notes and schedules thereto. Whenever the term
“Ultimate Parent” is used in respect of a financial covenant or a related
definition, it shall be understood to mean Ultimate Parent and its Subsidiaries
on a consolidated basis unless the context clearly requires otherwise.
Notwithstanding anything to the contrary contained herein, to the extent a
calculation or financial statement item contained herein must be in compliance
with GAAP, it is understood and agreed by all parties that Non Financing Leases
shall be treated as operating leases regardless of the GAAP treatment and this
aberration from GAAP is permitted and consented to by the Agent and Lenders.
Notwithstanding anything in this Agreement to the contrary, any change in GAAP
or the application or interpretation thereof that would require operating leases
to be treated in the same manner as a capital lease shall not be given effect in
the definitions of Indebtedness or Liens or any related definitions or in the
computation of any financial covenant.

1.3 Code. Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein.

1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the term “including” is
not limiting, and the term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or.” The words

 

- 31 -



--------------------------------------------------------------------------------

“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in the other Loan
Documents to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Any reference herein to the
repayment in full or satisfaction in full of the Obligations shall mean the
repayment in full in cash (or cash collateralized in accordance with the terms
hereof) of all Obligations other than contingent indemnification and
reimbursement Obligations and other than any Obligations referred to in clause
(b) of the definition thereof that, at such time, are allowed by the applicable
member of the Lender Group to remain outstanding and are not required to be
repaid or cash collateralized pursuant to the provisions of this Agreement. Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any requirement of a writing contained herein or in the
other Loan Documents shall be satisfied by the transmission of a Record and any
Record transmitted shall constitute a representation and warranty as to the
accuracy and completeness of the information contained therein. Any reference
herein to an Event of Default that is continuing shall mean an Event of Default
that has not been waived in writing by Agent and or Required Lenders, as the
case may be, and any Event of Default hereunder shall be “continuing” unless and
until such Event of Default has been waived in writing by the Agent and or
Required Lenders, as the case may be.

1.5 Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

2. LOAN AND TERMS OF PAYMENT.

2.1 Term Loans.

(a) Subject to the terms and conditions of this Agreement, on the date hereof,
each Lender agrees (severally, not jointly or jointly and severally) to make
term loans (“Term Loans”) to Borrower on the terms set forth herein and in the
amounts set forth on Schedule C-1 hereto.

(b) The outstanding principal of the Term Loans shall be repaid in quarterly
installments, commencing on October 1, 2014 and on the first day of each
calendar quarter thereafter, of (i) $281,250.00 through and including the
calendar quarter beginning October 1, 2015; and (ii) thereafter, $421,875.00.

(c) Notwithstanding the repayment schedules provided above, (x) the outstanding
unpaid principal balance and all accrued and unpaid interest on the Term Loans
shall be due and payable on the earliest of (i) the Maturity Date, (ii) the date
of the acceleration of the Term Loans in accordance with the terms hereof, and
(iii) the date of termination of this Agreement pursuant to Section 9.1 and
(y) the scheduled installments of principal of the Term

 

- 32 -



--------------------------------------------------------------------------------

Loans set forth above shall be reduced in connection with any voluntary or
mandatory prepayments of the Term Loans in accordance with Section 2.6. All
principal of, interest on, and other amounts payable in respect of the Term
Loans shall constitute Obligations. Once any amount of the Term Loans has been
paid or prepaid, it may not be reborrowed.

2.2 Term Notes. The Term Loans made by each Lender and interest accruing thereon
shall be evidenced by the records of such Lender. At the request of any Lender,
Borrower shall deliver a promissory note, in form and substance satisfactory to
the Borrower and the Agent, in the principal amount equal to such Lender’s Term
Loan to such Lender.

2.3 Term Loan Commitment. The Term Loan Commitment shall terminate upon funding
of the Term Loans on the Closing Date.

2.4 Borrowing Procedures. (a) Each Borrowing shall be made by an irrevocable
written request by an Authorized Person delivered to Agent (which notice must be
received by Agent no later than 1:00 p.m. (New York time) on the Business Day
prior to the Closing Date (subject to Section 2.14(b)(i) in the case of any
LIBOR Rate Loan) specifying (i) the amount of such Borrowing, and (ii) the
requested Funding Date, which shall be a Business Day and the Closing Date. At
Agent’s election, in lieu of delivering the above-described written request, any
Authorized Person may give Agent electronic notice of such request by the
required time. In such circumstances, Borrower agrees that any such electronic
notice will be confirmed in writing within 24 hours of the giving of such notice
and the failure to provide such written confirmation shall not affect the
validity of the request.

(b) [RESERVED].

(c) Making of Loans. Promptly after receipt of a request for a Borrowing
pursuant to Section 2.4(a), Agent shall notify the Lenders, not later than 4:00
p.m. (New York time) on the Business Day immediately preceding the Closing Date
applicable thereto, by telecopy, telephone, or other similar form of
transmission, of the requested Borrowing. Each Lender shall make the amount of
such Lender’s Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent’s Account, not later than 1:00 p.m. (New
York time) on the Closing Date applicable thereto. After Agent’s receipt of the
proceeds of the Term Loans, Agent shall remit the proceeds thereof in accordance
with the Distribution Letter.

(d) Agent Advances.

(i) Agent hereby is authorized by Borrower and the Lenders, from time to time in
Agent’s sole discretion, after the occurrence and during the continuance of a
Default or an Event of Default, to make advances to Borrower on behalf of the
Lenders in an amount not exceeding $8,000,000, that Agent, in its Permitted
Discretion deems necessary or desirable (A) to preserve or protect the
Collateral, or any portion thereof, or (B) to enhance the likelihood of
repayment of the Obligations (other than Obligations referred to in clause
(b) of the definition thereof) (any of the advances described in this
Section 2.4(d) shall be referred to as “Agent Advances”). Each Agent Advance
shall be deemed to be an Obligation hereunder, except that no such Agent Advance
shall be eligible to be a LIBOR Rate Loan and all payments thereon shall be
payable to Agent solely for its own account.

 

- 33 -



--------------------------------------------------------------------------------

(ii) The Agent Advances shall be repayable on demand, secured by the Agent’s
Liens granted to Agent under the Loan Documents, constitute Obligations
hereunder, and bear interest at the rate applicable from time to time to Term
Loans that are Base Rate Loans.

(e) Notation. Agent shall record on its books the principal amount of the Term
Loans owing to each Lender, including Agent Advances owing to Agent, and the
interests therein of each Lender, from time to time and such records shall,
absent manifest error, conclusively be presumed to be correct and accurate. In
addition, each Lender is authorized, at such Lender’s option, to note the date
and amount of each payment or prepayment of principal of such Lender’s Term
Loans in its books and records, including computer records.

(f) Lenders’ Failure to Perform. The Term Loans shall be made by the Lenders
contemporaneously and in accordance with their Pro Rata Shares. It is understood
that (i) no Lender shall be responsible for any failure by any other Lender to
perform its obligation to make any extension of credit hereunder, nor shall any
Term Loan Commitment of any Lender be increased or decreased as a result of any
failure by any other Lender to perform its obligations hereunder, and (ii) no
failure by any Lender to perform its obligations hereunder shall excuse any
other Lender from its obligations hereunder.

2.5 Payments. (a) Payments by Borrower.

(i) Except as otherwise expressly provided herein, all payments by Borrower
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 2:00 p.m. (New York time)
on the date specified herein. Any payment received by Agent later than 2:00 p.m.
(New York time) shall be deemed to have been received on the following Business
Day and any applicable interest or fee shall continue to accrue until such
following Business Day.

(ii) Unless Agent receives notice from Borrower prior to the date on which any
payment is due to the Lenders that Borrower will not make such payment in full
as and when required, Agent may assume that Borrower has made (or will make)
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.

(b) Apportionment and Application of Payments.

(i) Except as otherwise provided with respect to Defaulting Lenders and except
as otherwise provided in the Loan Documents (including letter agreements between
Agent and individual Lenders), aggregate principal and interest payments shall
be

 

- 34 -



--------------------------------------------------------------------------------

apportioned ratably among the Lenders (according to the unpaid principal balance
of the Obligations to which such payments relate held by each Lender) and
payments of fees and expenses (other than fees or expenses that are for Agent’s
separate account, after giving effect to any letter agreements between Agent and
individual Lenders) shall be apportioned ratably among the Lenders having a Pro
Rata Share of the type of Term Loan Commitment or Obligation to which a
particular fee relates. All payments shall be remitted to Agent and all such
payments, and, subject to the Intercreditor Agreement, all proceeds of
Collateral received by Agent, shall be applied as follows:

(A) first, to pay any Lender Group Expenses then due to Agent under the Loan
Documents, until paid in full,

(B) second, to pay any Lender Group Expenses then due to the Lenders under the
Loan Documents, on a ratable basis, until paid in full,

(C) third, to pay any fees then due to Agent (for its separate account, after
giving effect to any letter agreements between Agent and individual Lenders)
under the Loan Documents until paid in full,

(D) fourth, to pay any fees then due to any or all of the Lenders (after giving
effect to any letter agreements between Agent and individual Lenders) under the
Loan Documents, on a ratable basis, until paid in full,

(E) fifth, to pay interest due in respect of all Agent Advances until paid in
full,

(F) sixth, ratably to pay interest due in respect of the Term Loans, until paid
in full,

(G) seventh, to pay the principal of all Agent Advances until paid in full,

(H) eighth, to pay the principal of all Term Loans then due until paid in full,

(I) ninth, if an Event of Default has occurred and is continuing, to pay any
other Obligations, and

(J) tenth, to Borrower or such other Person entitled thereto under applicable
law,

Provided that for the avoidance of doubt, notwithstanding any other provision of
any Loan Document to the contrary, no payment received directly or indirectly
from any Credit Party that is not a Qualified ECP Guarantor shall be applied
directly or indirectly by the Agent or otherwise to the payment of any Excluded
Hedging Obligations.

 

- 35 -



--------------------------------------------------------------------------------

(ii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive.

(iii) In each instance, so long as no Event of Default has occurred and is
continuing, this Section 2.5(b) shall not be deemed to apply to any payment by
Borrower specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement.

(iv) For purposes of the foregoing, “paid in full” means payment of all amounts
owing under the Loan Documents according to the terms thereof, including loan
fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not any
of the foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

(v) In the event of a direct conflict between the priority provisions of this
Section 2.5 and other provisions contained in any other Loan Document, it is the
intention of the parties hereto that such priority provisions in such documents
shall be read together and construed, to the fullest extent possible, to be in
concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.5 shall control and govern.

2.6 Prepayments.

(a) Optional Prepayments. Borrower may at any time on at least five (5) days’
prior written notice by Borrower to each Lender voluntarily prepay all or part
of the Term Loans; provided that any such prepayment shall be in a minimum
amount of $500,000 and integral multiples of $250,000 in excess of such amount.

(b) Mandatory Prepayments. Subject to the terms of the Intercreditor Agreement,

(i) When a Credit Party or any Subsidiary thereof makes any Asset Sale pursuant
to Section 7.3(d) or (e) or that is not otherwise permitted hereunder or
experiences any Asset Loss Event, the Borrowers shall repay the Term Loans in an
amount equal to 100% of the Net Cash Proceeds thereof, such repayments to be
made promptly but in no event more than five (5) Business Days following receipt
of such Net Cash Proceeds, and until the date of payment, such Net Cash Proceeds
shall be held in trust for Collateral Agent; provided, however, that the Net
Cash Proceeds of the foregoing received since the Closing Date shall not be
required to be applied to the prepayment of the Term Loans to the extent such
proceeds are to be reinvested in or otherwise used to replace, repair or restore
the properties or assets used in such Credit Party’s or such Subsidiary’s, as
applicable, business and so long as: (i) no Default or Event of Default has
occurred and is continuing on the date such Person receives such Net Cash
Proceeds, (ii) Borrower delivers a certificate to Collateral Agent within three
(3) Business Days after such Asset Sale, or ten (10) Business Days after the
occurrence of

 

- 36 -



--------------------------------------------------------------------------------

Asset Loss Event (as applicable) stating that such Net Cash Proceeds shall be
used (or committed to be used) to reinvest in new assets useful in the business,
or otherwise replace, repair or restore any such properties or assets to be used
in a Credit Party’s or a Subsidiaries’ business, as the case may be, within a
period specified in such certificate not to exceed 180 days (or such longer
period as Collateral Agent may agree, after the receipt of such proceeds (which
certificate shall set forth estimates of the proceeds to be so expended and
shall set forth in reasonable detail any plans for such reinvestment,
replacement, repair or restoration) and (iii) such Net Cash Proceeds, if they
exceed $2,500,000, are deposited in a non-interest bearing account subject to
the dominion and control of Agent (or, so long as the Revolver Agreement is in
effect, the Revolving Credit Agent, acting as agent for Agent) which proceeds
shall then be disbursed by Agent (or the Revolving Credit Agent, as the case may
be) to such Credit Party or such Subsidiary promptly upon Borrower’s written
request therefor setting forth in reasonable detail the use of such proceeds and
certifying that such proceeds are being applied in the manner set forth in the
certificate delivered to Agent in accordance with clause (ii); provided,
further, that (A) if all or any portion of such Net Cash Proceeds not so applied
to the prepayment of the Term Loans are not used (or committed to be used) in
accordance with the foregoing proviso within 180 days (or such longer period as
Collateral Agent may agree of receipt of such Net Cash Proceeds, such amount
shall be applied to the Term Loans as otherwise set forth herein, on the last
day of such specified period, (B) if such Credit Party or such Subsidiary, as
the case may be, is not permitted to reinvest or utilize such Net Cash Proceeds
in accordance with this Section 2.6(b) as a result of the existence of a
Default, Borrower may request, and upon the written approval of Collateral
Agent, such Net Cash Proceeds shall be deposited in a non-interest bearing
account subject to the dominion and control of Collateral Agent (or, so long as
the Revolver Agreement is in effect, the Revolving Credit Agent, acting as agent
for Collateral Agent) until the earlier of (x) the date on which such Default is
cured or waived in writing in accordance with the terms of this Agreement, in
which case such amounts may be reinvested or utilized in accordance with the
proviso above and (y) the date on which an Event of Default shall occur, in
which case such Net Cash Proceeds shall be applied to the Term Loans in
accordance with Section 2.7 on such date and (C) if such Credit Party or such
Subsidiary, as the case may be, is not permitted to reinvest or utilize such net
cash proceeds as a result of a continuing Event of Default, such Net Cash
Proceeds shall be applied in accordance with Section 2.7. The foregoing shall
not be deemed to be implied consent to any Asset Sale or other event otherwise
prohibited by the terms and conditions hereof.

(ii) Upon the sale, issuance or incurrence of any Indebtedness of any Credit
Party or any of its Subsidiaries (other than Indebtedness permitted under
Section 7.1), Borrower shall repay the Term Loans in an amount equal to 100% of
the Net Cash Proceeds of such sale, issuance or incurrence, such repayments to
be made concurrent with the receipt of such Net Cash Proceeds. The foregoing
shall not be deemed to be implied consent to any such sale, issuance or
incurrence otherwise prohibited by the terms and conditions hereof.

(iii) When any Credit Party or any Subsidiary thereof receives any Extraordinary
Receipts, Borrowers shall repay the Term Loans in an amount equal to 100% of the
Net Cash Proceeds thereof, such repayment to be made promptly but in no

 

- 37 -



--------------------------------------------------------------------------------

event more than five (5) Business Days following receipt of such Net Cash
Proceeds. The foregoing shall not be deemed to be implied consent to any event
or condition giving rise to any Extraordinary Receipts which would otherwise
constitute a Default or Event of Default under this Agreement.

2.7 Application of Prepayments. Notwithstanding anything in Section 2.6(b) to
the contrary, Borrower shall not be obligated to prepay the Term Loans pursuant
to Section 2.6(b)(i) through (iii), to the extent that the Net Cash Proceeds
received by any Credit Party are applied to prepay the Revolver Debt and the
Revolving Credit Agent has established a permanent reserve against the Borrowing
Base (as defined in the Revolver Agreement) in an amount equal to the amount of
such prepayment. Any prepayment made pursuant to Section 2.6(a) or
Section 2.6(b) shall be (a) accompanied by (i) accrued interest on the principal
amount being prepaid to the date of prepayment, (ii) any Funding Losses payable
pursuant to Section 2.14, (iii) the Applicable Prepayment Premium, if any,
payable in connection with such prepayment of the Term Loans (provided that the
Applicable Prepayment Premium shall not be payable with respect to any mandatory
prepayment made pursuant to Section 2.6(b)(i) as a result of an Asset Loss Event
or Section 2.6(b)(iii)) and (iv) if such prepayment would reduce the amount of
the outstanding Term Loans to zero, such prepayment shall be accompanied by the
payment of all fees accrued to such date pursuant to Section 2.13 and
(b) applied to the installments thereof in the inverse order of maturity.

2.8 Interest Rates: Rates, Payments, and Calculations Interest Rates.

(a) Except as provided in clause (c) below, all Term Loans shall bear interest
on the Daily Balance thereof, at a rate per annum equal to (i) in the case of
LIBOR Rate Loans, the LIBOR Rate for the Interest Period in effect for the Term
Loans (or such portion thereof) plus the Applicable Margin, or (ii) in the case
of Reference Rate Loans, the Reference Rate plus the Applicable Margin.

(b) Default Rate. Upon the occurrence and during the continuation of an Event of
Default (and at the election of Agent or the Required Lenders), all Term Loans
shall bear interest on the Daily Balance thereof at a per annum rate equal to 2
percentage points above the per annum rate otherwise applicable hereunder.

(c) Payment. Except as provided to the contrary in Section 2.15(a), interest and
all other fees payable hereunder shall be due and payable, in arrears, on the
first day of each month at any time that Obligations (other than any obligations
specified in clause (b) of the definition thereof) are outstanding. Borrower
hereby authorizes Agent, from time to time during the existence of an Event of
Default, without prior notice to Borrower, to charge such interest and fees, all
Lender Group Expenses (as and when incurred), the fees and costs provided for in
Section 2.13 (as and when accrued or incurred), and all other payments as and
when due and payable with respect to the Obligations (other than any obligations
specified in clause (b) of the definition thereof) to Borrower’s Loan Account,
which amounts thereafter shall constitute Obligations hereunder and shall accrue
interest at the rate then applicable to the Term Loans hereunder.

 

- 38 -



--------------------------------------------------------------------------------

(d) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year for the actual number of days
elapsed.

(e) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrower is and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.

2.9 Cash Management.

On and after the Closing Date or such later date as is contemplated in
Section 6.15 with respect to the Cash Management Agreements referenced in such
Section,

(a) Each Credit Party shall establish and maintain cash management services of a
type and on terms satisfactory to Agent at one or more of the banks set forth on
Schedule 2.8(a) (each, a “Cash Management Bank”), and, in connection therewith,
establish and maintain at such Cash Management Banks pursuant to the terms
hereof (i) one or more accounts designated (either in Schedule 5.17 or pursuant
to Section 2.8(e)) as concentration accounts (the “Concentration Accounts”) and
(ii) additional accounts designated (either in Schedule 5.17 or pursuant to
Section 2.8(e)) as collection accounts (the “Collection Accounts”, and together
with the Concentration Accounts, the “Cash Management Accounts”).

(b) Each Credit Party shall (1) request in writing and otherwise take such
reasonable steps to ensure that all of its Credit Card Processors forward
payment of the amounts owed by them directly to a Cash Management Bank for
deposit into a Concentration Account, (2) deposit or cause to be deposited on
each Business Day (and subject to Section 2.8(d) with respect to payments from
Credit Card Processors), all such Collections from Account Debtors (including
those sent directly to a Cash Management Bank) into a Concentration Account, and
(3) deposit or cause to be deposited on each Business Day, all other available
Collections (including cash, checks, drafts and all other forms of daily store
receipts or other similar items of payment) received by or otherwise under its
control into a Cash Management Account.

(c) With respect to each Concentration Account, each Cash Management Bank shall
establish and maintain Cash Management Agreements with Agent and the applicable
Credit Party, in form and substance acceptable to Agent in its Permitted
Discretion. At any time following the occurrence and during the continuance of
an Event of Default, Agent shall, subject to the Intercreditor Agreement, be
free to exercise its right to issue a control exercise notice under the Cash
Management Agreements. Agent shall deliver to

 

- 39 -



--------------------------------------------------------------------------------

Borrower and the applicable Credit Party a copy of any such control exercise
notice promptly after delivery thereof to the applicable Cash Management Bank;
provided, however that a non-willful failure to so do shall not affect the
validity of any such control exercise notice or otherwise limit Agent’s right to
send any other control exercise notice. The Agent’s exercise of such control
shall terminate at such time when the applicable Event of Default ceases to
exist.

(d) Each Credit Party may establish and maintain Credit Card Agreements with
Agent and each Credit Card Processor. Each such Credit Card Agreement shall
provide, among other things, that each such Credit Card Processor shall transfer
all proceeds of credit card charges for sales by each Credit Party received by
it (or other amounts payable by such Credit Card Processor) into a designated
Concentration Account on a daily basis or such other periodic basis as Agent may
otherwise direct. No Credit Party shall change any direction or designation set
forth in the Credit Card Agreements regarding payment of charges without the
prior written consent of Agent.

(e) So long as no Event of Default has occurred and is continuing, Borrower may
amend Schedule 5.17 to add or replace a Cash Management Bank or Cash Management
Account; provided, however, that in the case of any Concentration Account,
(i) such prospective Cash Management Bank shall be reasonably satisfactory to
Agent and Agent shall have consented in writing in advance to the opening of
such Cash Management Account with the prospective Cash Management Bank (which
consent shall not be required with respect to any additional Concentration
Account at an existing Cash Management Bank and otherwise shall not be
unreasonably withheld), and (ii) prior to the time of the opening of any
Concentration Account, the applicable Credit Party and such prospective Cash
Management Bank shall have executed and delivered to Agent a Cash Management
Agreement. Each Credit Party shall close any of its Concentration Accounts (and
establish replacement cash management accounts in accordance with the foregoing
sentence) promptly and in any event within 45 days of notice from Agent (or such
longer period as such Credit Party and Agent may agree) that the
creditworthiness of any Cash Management Bank is no longer acceptable in Agent’s
reasonable judgment, or as promptly as practicable and in any event within 60
days of notice from Agent (or such longer period as such Credit Party and Agent
may agree) that the operating performance, funds transfer, or availability
procedures or performance of the Cash Management Bank with respect to
Concentration Accounts or Agent’s liability under any Cash Management Agreement
with such Cash Management Bank is no longer acceptable in Agent’s reasonable
judgment.

(f) The Cash Management Accounts shall be cash collateral accounts, with all
cash, checks and similar items of payment in such accounts securing payment of
the Obligations, and in which each Credit Party hereby grants a Lien to Agent.

2.10 Crediting Payments. The receipt of any payment item by Agent (whether from
transfers to Agent by the Cash Management Banks pursuant to the Cash Management
Agreements or otherwise) shall not be considered a payment on account unless
such payment item is a wire transfer of immediately available federal funds made
to the Agent’s Account or unless and until such payment item is honored when
presented for payment. Should any payment item not be honored when presented for
payment, then the applicable Credit Party shall be deemed not to have made such
payment and interest shall be calculated accordingly. Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed

 

- 40 -



--------------------------------------------------------------------------------

received by Agent only if it is received into the Agent’s Account on a Business
Day on or before 2:00 p.m. (New York time). If any payment item is received into
the Agent’s Account on a non-Business Day or after 2:00 p.m. (New York time) on
a Business Day, it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.

2.11 [RESERVED].

2.12 Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrower (the “Loan Account”) on
which Borrower will be charged with the Term Loans made by Agent or the Lenders
to Borrower or for Borrower’s account, and with all other payment Obligations
hereunder or under the other Loan Documents (except Obligations referred to in
clause (b) of the definition thereof), including, accrued interest, fees and
expenses, and Lender Group Expenses. In accordance with Section 2.9, the Loan
Account will be credited with all payments received by Agent from Borrower or
for Borrower’s account, including all amounts received in the Agent’s Account
from any Cash Management Bank. Agent shall render statements regarding the Loan
Account to Borrower, including principal, interest, fees, and including an
itemization of all charges and expenses constituting Lender Group Expenses
owing, and such statements, absent manifest error, shall be conclusively
presumed to be correct and accurate and constitute an account stated between
Borrower and the Lender Group unless, within 30 days after receipt thereof by
Borrower, Borrower shall deliver to Agent written objection thereto describing
the error or errors contained in any such statements.

2.13 Fees. Borrower shall pay to Agent the following fees and charges, which
fees and charges shall be non-refundable when paid (irrespective of whether this
Agreement is terminated thereafter) and shall be apportioned among the Lenders
in accordance with the terms of letter agreements between Agent and individual
Lenders:

(a) Closing Fee. On the Closing Date, concurrent with the funding of the Term
Loans, the Lenders shall have fully earned a non-refundable closing fee equal to
2.50% of the Term Loans, and the Borrower shall pay to the Agent, for the
account of each Lender, in accordance with its Pro Rata Share (i) on the Closing
Date, 2.0% of the Term Loans and (ii) on February 27, 2015, 0.50% of the
original principal amount of the Term Loans.

(b) Loan Servicing Fee. From and after the Closing Date and until the later of
(i) the Maturity Date and (ii) the date on which all Obligations are paid in
full, the Borrower shall pay to the Agent, for its sole account, a
non-refundable loan servicing fee (the “Loan Servicing Fee”) equal to $7,500
each month, which shall be deemed fully earned when paid and which shall be
payable on the Closing Date and monthly in advance thereafter on the first day
of each calendar month.

(c) In the event of the termination of this Agreement and repayment of the
Obligations in full at any time prior to the Maturity Date, for any reason,
including (i) termination upon the election of the Required Lenders after the
occurrence and during the continuation of an Event of Default, (ii) foreclosure
and sale of Collateral, (iii) sale of the Collateral in any Insolvency
Proceeding, or (iv) restructure, reorganization, or compromise of the

 

- 41 -



--------------------------------------------------------------------------------

Obligations by the confirmation of a plan of reorganization or any other plan of
compromise, restructure, or arrangement in any Insolvency Proceeding, then, in
view of the impracticability and extreme difficulty of ascertaining the actual
amount of damages to the Collateral Agent and the Lenders or profits lost by the
Collateral Agent and the Lenders as a result of such early termination, and by
mutual agreement of the parties as to a reasonable estimation and calculation of
the lost profits or damages of the Collateral Agent and the Lenders, the
Borrowers shall pay to the Collateral Agent, for the account of the Lenders in
accordance with their respective Pro Rata shares, the Applicable Prepayment
Premium (if any), measured as of the date of such termination.

2.14 RESERVED.

2.15 LIBOR Option.

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Reference Rate, Borrower shall have the option (the
“LIBOR Option”) to have interest on the Term Loans be charged at a rate of
interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall be
payable on the earliest of (i) the last day of the Interest Period applicable
thereto, (ii) the date that is one month after the commencement of the
applicable Interest Period, (iii) the occurrence of an Event of Default in
consequence of which the Required Lenders or Agent on behalf thereof elect to
accelerate the maturity of all or any portion of the Obligations, or
(iv) termination of this Agreement pursuant to the terms hereof. On the last day
of each applicable Interest Period in respect of a LIBOR Rate Loan, unless
Borrower properly has exercised the LIBOR Option with respect thereto, the
interest rate applicable to such LIBOR Rate Loan automatically shall convert to
the rate of interest then applicable to Reference Rate Loans of the same type
hereunder. At any time that an Event of Default has occurred and is continuing,
at the election of the Agent or Required Lenders, Borrower no longer shall have
the option to request that Term Loans bear interest at the LIBOR Rate and Agent
shall have the right to convert the interest rate on all outstanding LIBOR Rate
Loans to the rate then applicable to Reference Rate Loans hereunder.

(b) LIBOR Election.

(i) Borrower may, at any time and from time to time, so long as no Event of
Default has occurred and is continuing, elect to exercise the LIBOR Option by
notifying Agent prior to 2:00 p.m. (New York time) at least 3 Business Days
prior to the commencement of the proposed Interest Period (the “LIBOR
Deadline”). Notice of Borrower’s election of the LIBOR Option for a permitted
portion of the Term Loans and an Interest Period pursuant to this Section shall
be made by delivery to Agent of a LIBOR Notice received by Agent before the
LIBOR Deadline, or by telephonic notice received by Agent before the LIBOR
Deadline (to be confirmed by delivery to Agent of a LIBOR Notice received by
Agent prior to 5:00 p.m. (New York time) on the same day). Promptly upon its
receipt of each such LIBOR Notice, Agent shall provide a copy thereof to each of
the Lenders having a Term Loan Commitment.

 

- 42 -



--------------------------------------------------------------------------------

(ii) Each LIBOR Notice shall be irrevocable and binding on Borrower. In
connection with each LIBOR Rate Loan, Borrower shall indemnify, defend, and hold
Agent and the Lenders harmless against any loss, cost, or expense incurred by
Agent or any Lender as a result of (a) the payment of any principal of any LIBOR
Rate Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any LIBOR
Rate Loan other than on the last day of the Interest Period applicable thereto,
or (c) the failure to borrow, convert, continue or prepay any LIBOR Rate Loan on
the date specified in any LIBOR Notice delivered pursuant hereto (such losses,
costs, and expenses, collectively, “Funding Losses”). Funding Losses shall, with
respect to Agent or any Lender, be deemed to equal the amount determined by
Agent or such Lender to be the excess, if any, of (i) the amount of interest
that would have accrued on the principal amount of such LIBOR Rate Loan had such
event not occurred, at the LIBOR Rate that would have been applicable thereto,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert, or
continue, for the period that would have been the Interest Period therefor),
minus (ii) the amount of interest that would accrue on such principal amount for
such period at the interest rate which Agent or such Lender would be offered
were it to be offered, at the commencement of such period, Dollar deposits of a
comparable amount and period in the London interbank market. A certificate of
Agent or a Lender delivered to Borrower setting forth any amount or amounts that
Agent or such Lender is entitled to receive pursuant to this Section 2.15 shall
be conclusive absent manifest error.

(iii) Borrower shall have not more than five (5) LIBOR Rate Loans in effect at
any given time. Borrower only may exercise the LIBOR Option for LIBOR Rate Loans
of at least $1,000,000 and integral multiples of $500,000 in excess thereof.

(c) Prepayments. Borrower may prepay LIBOR Rate Loans at any time; provided,
however, that in the event that LIBOR Rate Loans are prepaid on any date that is
not the last day of the Interest Period applicable thereto, including as a
result of any automatic prepayment through the required application by Agent of
proceeds of each Credit Party’s Collections in accordance with Section 2.5(b) or
for any other reason, including early termination of the term of this Agreement
or acceleration of all or any portion of the Obligations pursuant to the terms
hereof, Borrower shall indemnify, defend, and hold Agent and the Lenders and
their Participants harmless against any and all Funding Losses in accordance
with clause (b)(ii) above.

(d) Special Provisions Applicable to LIBOR Rate.

(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs
due to changes in applicable law occurring subsequent to the commencement of the
then applicable Interest Period, including changes in tax laws (except changes
with respect to Indemnified Taxes which are the subject of Section 16.11 or
Excluded Taxes) and changes in the reserve requirements imposed by the Board of
Governors of the Federal Reserve System (or any successor), excluding the
Reserve Percentage, which additional or increased costs would increase the cost
of funding loans bearing interest at the LIBOR

 

- 43 -



--------------------------------------------------------------------------------

Rate. In any such event, the affected Lender shall give Borrower and Agent
notice of such a determination and adjustment and Agent promptly shall transmit
the notice to each other Lender and, upon its receipt of the notice from the
affected Lender, Borrower may, by notice to such affected Lender (y) require
such Lender to furnish to Borrower a statement setting forth the basis for
adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (z) repay the LIBOR Rate Loans with respect to which such
adjustment is made (together with any amounts due under clause (b)(ii) above).

(ii) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Term Loans or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
notice of such changed circumstances to Agent and Borrower and Agent promptly
shall transmit the notice to each other Lender and (y) in the case of any LIBOR
Rate Loans of such Lender that are outstanding, the date specified in such
Lender’s notice shall be deemed to be the last day of the Interest Period of
such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans of such Lender
thereafter shall accrue interest at the rate then applicable to Reference Rate
Loans, and (z) Borrower shall not be entitled to elect the LIBOR Option until
such Lender determines that it would no longer be unlawful or impractical to do
so. Each Lender at such time having as its lending office an office outside the
United States agrees to use reasonable efforts to designate a different lending
office if such designation will avoid the need for such a notice of changed
circumstances and would not, in the good faith judgment of such Lender,
otherwise be materially disadvantageous to such Lender.

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate. The
provisions of this Section shall apply as if each Lender or its Participants had
match funded any Obligation as to which interest is accruing at the LIBOR Rate
by acquiring eurodollar deposits for each Interest Period in the amount of the
LIBOR Rate Loans.

2.16 Capital Requirements. If, after the date hereof, any Lender determines that
(i) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies, or any
change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, request, or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), has the effect of reducing the return on such Lender’s or
such holding company’s capital as a consequence of such Lender’s Term Loan
hereunder to a level below that which such Lender or such holding company could
have achieved but for such adoption, change, or compliance (taking into
consideration such Lender’s or such holding company’s then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity’s capital) by any amount deemed

 

- 44 -



--------------------------------------------------------------------------------

by such Lender to be material, then such Lender may notify Borrower and Agent
thereof. Following receipt of such notice, Borrower agrees to pay such Lender on
demand the amount of such reduction of return of capital as and when such
reduction is determined, payable within 90 days after presentation by such
Lender of a statement in the amount and setting forth in reasonable detail such
Lender’s calculation thereof and the assumptions upon which such calculation was
based (which statement shall be deemed true and correct absent manifest error).

Notwithstanding anything to the contrary in this Section, Borrower will not be
required to compensate any Lender pursuant to this Section for any reduction
incurred more than 180 days before such Lender notified Borrower of the change
in law (or other circumstances) giving rise to such reduction.

2.17 Replacement or Removal of Lender. If the Agent receives a notice from a
Lender pursuant to Section 2.15 or Section 16.11 claiming compensation,
reimbursement or indemnity, and the aggregate amount of all such compensation,
reimbursement or indemnity payments made or to be made by the Borrower pursuant
to Section 2.15 or Section 16.11 to the Lender giving notice is materially
greater (as determined by the Borrower in its reasonable judgment) than the
weighted average amount of payments made or required to be made to the other
Lenders pursuant to Section 2.15 or Section 16.11, then, so long as no Default
or Event of Default shall have occurred and be continuing, the Borrower may,
within sixty (60) days after receipt of any such notice, elect to replace such
Lender with a Replacement Lender pursuant to Section 15.2. The Borrower’s
election to replace a Lender under this Section 2.17 shall be set forth in a
written notice from the Borrower to the Agent (with a copy to such Lender),
setting forth (a) the basis for the replacement of such Lender; and (b) the
identity of the Replacement Lender reasonably acceptable to the Agent and the
date when such replacement shall become effective.

3. CONDITIONS; TERM OF AGREEMENT.

3.1 Conditions Precedent to the Initial Extension of Credit. The obligation of
the Lender Group (or any member thereof) to make the Term Loans, is subject to
the fulfillment, to the satisfaction of Agent in its Permitted Discretion, of
each of the conditions precedent set forth below:

(a) the Closing Date shall occur on or before August 28, 2013;

(b) [reserved];

(c) Agent shall have received evidence that appropriate financing statements and
other filings have been duly filed in such office or offices as may be necessary
or, in the opinion of Agent, desirable to perfect Agent’s Liens in and to the
Collateral (under applicable law);

(d) Agent shall have received UCC, lien, tax lien and litigation searches,
relating to each Borrower and each Guarantor, the results of which are
satisfactory to the Agent;

 

- 45 -



--------------------------------------------------------------------------------

(e) Agent shall have received each of the following documents, in form and
substance satisfactory to Agent in its Permitted Discretion, duly executed, and
each such document shall be in full force and effect:

(i) the Intercreditor Agreement;

(ii) the Disbursement Letter;

(iii) the Officers’ Certificate;

(iv) the Intellectual Property Security Agreements;

(v) copies of the Pledged Equity and Pledged Notes held by the Revolving Credit
Agent; and

(vi) the Perfection Certificate.

(f) Agent shall have received a certificate from the Secretary of each Credit
Party attesting to the resolutions of such Credit Party’s Board of Directors
authorizing its execution, delivery, and performance of this Agreement and the
other Loan Documents to which such Credit Party is a party and authorizing
specific officers of such Credit Party to execute the same;

(g) Agent shall have received copies of each Credit Party’s Governing Documents,
as amended, modified, or supplemented as of the Closing Date, certified by the
respective Secretary of such Credit Party;

(h) Agent shall have received a recent certificate of status with respect to
each Credit Party, such certificate to be issued by the appropriate officer of
the jurisdiction of organization of such Credit Party, which certificate shall
indicate that such Credit Party is in good standing in such jurisdiction;

(i) Agent shall have received recent certificates of status with respect to each
Credit Party, such certificates to be issued by the appropriate officer of the
jurisdictions (other than the jurisdiction of organization of such Credit Party)
in which its failure to be duly qualified or licensed would constitute a
Material Adverse Change, which certificates shall indicate that such Credit
Party is in good standing in such jurisdictions;

(j) Agent shall have received a certificate of insurance, together with the
endorsements thereto, as are required by Section 6.7, the form and substance of
which shall be satisfactory to Agent in its Permitted Discretion;

(k) Agent shall have received an opinion of counsel, including certain local
counsel in such jurisdictions as required by Agent, for the Credit Parties, each
in form and substance satisfactory to Agent in its Permitted Discretion;

(l) Agent shall have received Borrower’s Closing Date Projections;

 

- 46 -



--------------------------------------------------------------------------------

(m) Borrower shall have paid all documented Lender Group Expenses incurred in
connection with the transactions evidenced by this Agreement;

(n) Each Credit Party shall have received all licenses, approvals or evidence of
other actions required by any Governmental Authority in connection with the
execution and delivery by each such Credit Party of the Loan Documents or with
the consummation of the transactions contemplated thereby;

(o) [reserved];

(p) Agent shall have completed its business, legal, and collateral due
diligence, including a commercial finance exam and review of Borrower’s and its
Subsidiaries books and records and verification of Borrower’s representations
and warranties to the Lender Group, the results of which shall be reasonably
satisfactory to Agent, and (ii) an appraisal conducted by an appraisal firm
selected by Agent the results of which shall be reasonably satisfactory to
Agent;

(q) Agent shall have received Cash Management Agreements relating to the
Concentration Account maintained by each Credit Party with Wells Fargo Treasury
Management, in accordance with the terms and conditions set forth herein, the
form and substance of which shall be satisfactory to Agent in its Permitted
Discretion;

(r) Agent shall have received satisfactory evidence that (i) after giving effect
to the Permitted Distribution if the Permitted Distribution were funded on the
Closing Date with the proceeds of the Term Loans, and the payment of all fees
and expenses required to be paid by Borrower on the Closing Date under this
Agreement and the Revolver Agreement, the aggregate amount of the Borrower’s
Qualified Cash would not be less than $10,000,000 and (ii) the Revolver Usage
(as defined in the Revolver Agreement) shall be zero, on and immediately after
the Closing Date; and

(s) all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance reasonably satisfactory to Agent in its
Permitted Discretion.

3.2 Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make the Term Loans hereunder at any
time (or to extend any other credit hereunder) shall be subject to the following
conditions precedent:

(a) the representations and warranties contained in this Agreement and the other
Loan Documents shall be true and correct in all material respects on and as of
the date of such extension of credit, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date) and except to the extent that such representations and
warranties have become untrue or incorrect solely as a result of changes
permitted by this Agreement;

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof;

 

- 47 -



--------------------------------------------------------------------------------

(c) no injunction, writ, restraining order, or other order of any nature
restricting or prohibiting, directly or indirectly, the extending of such credit
shall have been issued and remain in force by any Governmental Authority against
any Credit Party, Agent, any Lender, or any of their Affiliates; and

(d) no Material Adverse Change shall have occurred since February 2, 2013.

3.3 Term. This Agreement shall continue in full force and effect for a term
ending on August 27, 2018 (such date, as it may be extended, the “Maturity
Date”). The foregoing notwithstanding, the Lender Group, upon the election of
the Required Lenders, shall have the right to terminate its obligations under
this Agreement immediately and without notice upon the occurrence and during the
continuation of an Event of Default.

3.4 Effect of Termination. On the date of termination of this Agreement, all
Obligations immediately shall become due and payable without notice or demand.
No termination of this Agreement, however, shall relieve or discharge any Credit
Party of its duties, Obligations, or covenants hereunder and the Agent’s Liens
in the Collateral shall remain in effect until all Obligations have been paid in
full and the Lender Group’s obligations to provide additional credit hereunder
have been terminated. When this Agreement has been terminated and all of the
Obligations have been paid in full, Agent will, at Borrower’s sole expense,
execute and deliver any UCC termination statements, lien releases, mortgage
releases, re-assignments of trademarks, discharges of security interests, and
other similar discharge or release documents (and, if applicable, in recordable
form) as are reasonably necessary to release, as of record, the Agent’s Liens
and all notices of security interests and liens previously filed by Agent with
respect to the Obligations.

3.5 Early Termination by Borrower. Borrower has the option, at any time upon
five (5) Business Days prior written notice to Agent, to terminate this
Agreement in its entirety by paying to Agent, for the benefit of the Lenders, in
cash, the Obligations (including the Applicable Prepayment Premium, if any) in
full. If Borrower has sent a notice of termination pursuant to the provisions of
this Section, then the Borrower shall be obligated to repay the Obligations
(including the Applicable Prepayment Premium, if any), in full, on the date set
forth as the date of termination of this Agreement in such notice (provided that
a notice of termination delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of any such other credit facilities or the
closing of any such securities offering, or the occurrence of any other event
specified therein, in which case such notice may be revoked by the Borrower (by
notice to the Lender on or prior to the specified effective date) if such
condition is not satisfied)).

4. CREATION OF SECURITY INTEREST.

4.1 Grant of Security Interest. Each Credit Party hereby grants to Agent, for
the benefit of the Lender Group, a continuing security interest in all of its
right, title, and interest in all currently existing and hereafter acquired or
arising Collateral in order to secure prompt repayment of any and all of the
Obligations in accordance with the terms and conditions of the Loan Documents
and in order to secure prompt performance by each Credit Party of each of its
covenants and duties under the Loan Documents. The Agent’s Liens in and to the
Collateral

 

- 48 -



--------------------------------------------------------------------------------

shall attach to all Collateral without further act on the part of Agent or any
Credit Party. Anything contained in this Agreement or any other Loan Document to
the contrary notwithstanding, except for Permitted Dispositions and other
dispositions permitted by Section 7.3, (a) no Credit Party has any authority,
express or implied, to dispose of any item or portion of the Collateral (it
being understood, with respect to any such Permitted Disposition (or other
disposition permitted by Section 7.3) of Collateral, Agent’s Liens in and to
such Collateral shall be released automatically upon consummation of such
disposition, and the Proceeds and products of such disposition shall be subject
to Agent’s Liens); and (b) with respect to the granting of any Lien permitted
under Section 7.2(b), Agent’s Liens in and to such Collateral shall be released
automatically upon the granting of such Lien, and the Proceeds and products of
the Indebtedness secured by such Lien shall be subject to Agent’s Liens.

4.2 Negotiable Collateral. In the event that any Collateral, including proceeds,
is evidenced by or consists of Negotiable Collateral, and if and to the extent
that Agent determines in its Permitted Discretion that perfection or priority of
Agent’s security interest is dependent on or enhanced by possession, such Credit
Party, promptly following the request of Agent, shall, subject to the
Intercreditor Agreement, endorse and deliver physical possession of such
Negotiable Collateral to Agent.

4.3 Collection of Accounts, General Intangibles, and Negotiable Collateral. At
any time after the occurrence and during the continuation of an Event of
Default, subject to the Intercreditor Agreement, Agent or Agent’s designee may
(a) notify Account Debtors of any Credit Party that such Credit Party’s
Accounts, or, as relates to Collateral, chattel paper or General Intangibles,
have been assigned to Agent or that Agent has a security interest therein, or
(b) collect the Accounts and such Chattel Paper or General Intangibles of such
Credit Party directly and charge the collection costs and expenses to the Loan
Account. Each Credit Party agrees that it will hold in trust for the Lender
Group, as the Lender Group’s trustee, any of its Collections that it receives
and immediately will deliver such Collections to Agent or a Cash Management Bank
in their original form as received by such Credit Party.

4.4 Filing of Financing Statements; Delivery of Additional Documentation
Required.

(a) Each Credit Party authorizes Agent to file any financing statement necessary
or desirable to effectuate the transactions contemplated by the Loan Documents,
and any continuation statement or amendment with respect thereto, in any
appropriate filing office without the signature of such Credit Party where
permitted by applicable law. Each Credit Party hereby ratifies the filing of any
financing statement filed without the signature of such Credit Party prior to
the date hereof.

(b) At any time upon the request of Agent, each Credit Party shall execute or
deliver to Agent any and all financing statements, original financing statements
in lieu of continuation statements, security agreements, assignments, and all
other documents (collectively, the “Additional Documents”) that Agent may
request in its Permitted Discretion, in form and substance satisfactory to
Agent, to create, perfect, and continue perfected or to better perfect the
Agent’s Liens in the Collateral of any Credit Party (whether now owned or
hereafter arising or acquired, tangible or intangible, real or personal), and in
order to fully consummate all

 

- 49 -



--------------------------------------------------------------------------------

of the transactions contemplated hereby and under the other Loan Documents. To
the maximum extent permitted by applicable law but subject to the Intercreditor
Agreement, each Credit Party authorizes Agent to execute any such Additional
Documents in such Credit Party’s name and authorizes Agent to file such executed
Additional Documents in any appropriate filing office.

4.5 Power of Attorney. Each Credit Party hereby irrevocably makes, constitutes,
and appoints Agent (and any of Agent’s officers, employees, or agents designated
by Agent) as such Credit Party’s true and lawful attorney, with power to,
subject to the Intercreditor Agreement: (a) if such Credit Party refuses to, or
fails timely to execute and deliver any of the documents described in
Section 4.4, sign the name of such Credit Party on any of the documents
described in Section 4.4, (b) at any time that an Event of Default has occurred
and is continuing, sign such Credit Party’s name on any invoice or bill of
lading relating to the Collateral, drafts against Account Debtors, or notices to
Account Debtors, (c) send requests for verification of such Credit Party’s
Accounts, (d) after the occurrence of and during the continuation of an Event of
Default endorse such Credit Party’s name on any of its payment items (including
all of its Collections) that may come into the Lender Group’s possession, (e) at
any time that an Event of Default has occurred and is continuing, as relates to
Collateral, make, settle, and adjust all claims under such Credit Party’s
policies of insurance and make all determinations and decisions with respect to
such policies of insurance, and (f) at any time that an Event of Default has
occurred and is continuing, settle and adjust disputes and claims respecting
such Credit Party’s Accounts, chattel paper, or General Intangibles constituting
Collateral directly with Account Debtors, for amounts and upon terms that Agent
determines to be reasonable, and Agent may cause to be executed and delivered
any documents and releases that Agent determines to be necessary. The
appointment of Agent as each Credit Party’s attorney, and each and every one of
its rights and powers, being coupled with an interest, is irrevocable until all
of the Obligations have been fully and finally repaid and performed and the
Lender Group’s obligations to extend credit hereunder are terminated.

4.6 Right to Inspect. Agent and each Lender (through any of their respective
officers, employees, or agents) shall have the right, from time to time
hereafter (at reasonable times following reasonable notice to Borrower, except
after the occurrence of and during the continuation of an Event of Default) to
inspect the Books and make copies or abstracts thereof and to check and test the
Collateral, or any portion thereof, in order to verify each Credit Party’s
financial condition or the amount, quality, value, condition of, or any other
matter relating to, the Collateral; provided (i) that Borrower shall only be
obligated to pay for one inspection in any twelve (12) month period and
(ii) that at any time that an Event of Default has occurred and is continuing,
Borrower shall pay for all inspections conducted during the continuance of such
Event of Default. Agent shall have the right, upon reasonable notice to
Borrower, during the existence of an Event of Default, to conduct commercial
finance exams and appraisals using third party appraisal firms at the expense of
Borrower.

4.7 Deposit Accounts.

(a) Other than as specified in Section 2.8 with respect to Cash Management
Accounts and other than with respect to Excluded Accounts, each Credit Party
agrees that it will not establish or maintain any Deposit Account at which
Collateral is or may be located unless the terms of such Deposit Account cause
it to be swept on a daily basis to a Concentration Account covered by a Cash
Management Agreement and that it will not transfer Collateral out of any Deposit
Account.

 

- 50 -



--------------------------------------------------------------------------------

(b) Following an Event of Default, each Credit Party agrees that, subject to
Section 2.8 (with respect to Cash Management Accounts), with respect to all
Deposit Accounts at which Collateral is or may be held other than Excluded
Accounts it will take any or all reasonable steps that Agent requests in order
for Agent to obtain control in accordance with Sections 9-104, 9-105, 9-106, and
9-107 of the Code with respect to any of its Deposit Accounts.

4.8 Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount payable under or in connection with any of the Collateral (in the
aggregate for all Credit Parties) shall be or become evidenced by any
Instrument, Certificated Security or Chattel Paper, such Instrument,
Certificated Security or Chattel Paper shall be promptly delivered to the Agent
(or, until the Revolver Agreement is terminated, the Revolving Credit Agent),
duly indorsed in a manner reasonably satisfactory to the Agent, to be held as
Collateral pursuant to this Agreement; provided, however, that no Credit Party
shall be required to deliver Instruments to the Agent more than one time per
month unless an Event of Default is then in existence or the aggregate of all
such undelivered instruments exceeds $1,000,000, in which case the Credit Party
shall promptly deliver all such undelivered Instruments to Agent (or, until the
Revolver Agreement is terminated, the Revolving Credit Agent). In the event that
an Event of Default shall have occurred and be continuing, upon the request of
the Agent or the Revolving Credit Agent, as applicable, any Instrument,
Certificated Security or Chattel Paper not theretofore delivered to the Agent or
the Revolving Credit Agent, as applicable, and at such time being held by any
Credit Party shall be promptly delivered to the Agent or the Revolving Credit
Agent, as applicable, duly indorsed in a manner reasonably satisfactory to the
Agent, to be held as Collateral pursuant to this Agreement.

4.9 Investment Property.

(a) Unless an Event of Default shall have occurred and be continuing and the
Agent shall have given notice to the relevant Credit Party of the Agent’s intent
to exercise its corresponding rights pursuant to Section 4.9(b), each Credit
Party shall be permitted to receive all cash dividends and distributions paid in
respect of the Pledged Equity and all payments made in respect of the Pledged
Notes, to the extent not otherwise prohibited by the Credit Agreement, and to
exercise all voting and other rights with respect to the Investment Property;
provided, that no vote shall be cast or other right exercised or action taken
which could materially impair the Collateral or which would be inconsistent with
or result in any violation of any provision of the Credit Agreement, this
Agreement or any other Loan Document.

(b) If an Event of Default shall occur and be continuing and the Agent shall
give notice of its intent to exercise such rights to the relevant Credit Party
or Credit Parties, (i) the Agent or the Revolving Credit Agent, as applicable,
shall have the right to receive any and all cash dividends and distributions,
payments or other Proceeds paid in respect of the Investment Property and make
application thereof to the Obligations in such order as the Agent may determine,
and (ii) any or all of the Investment Property shall be registered in the name
of the Agent or its nominee, and the Agent or its nominee (or, until the
Revolver Agreement is terminated, the Revolving Credit Agent or its nominee) may
thereafter exercise (x) all voting and

 

- 51 -



--------------------------------------------------------------------------------

other rights pertaining to such Investment Property at any meeting of holders of
the equity interests of the relevant Issuer or Issuers or otherwise and (y) any
and all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to such Investment Property as if it were the
absolute owner thereof (including the right to exchange at its discretion any
and all of the Investment Property upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other structure of any Issuer, or upon the exercise by any Credit Party or the
Agent of any right, privilege or option pertaining to such Investment Property,
and in connection therewith, the right to deposit and deliver any and all of the
Investment Property with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Agent may
determine), all without liability except to account for property actually
received by it, but the Agent shall have no duty to any Credit Party to exercise
any such right, privilege or option and shall not be responsible for any failure
to do so or delay in so doing.

(c) Each Credit Party hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Credit Party hereunder to (i) comply with
any instruction received by it from the Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Credit Party, and each Credit Party agrees that each
Issuer shall be fully protected in so complying and (ii) unless otherwise
expressly permitted hereby, pay any dividends, distributions or other payments
with respect to the Investment Property directly to the Agent.

4.10 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Agent, on behalf of the Lenders, may exercise, in addition to
all other rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations, all
rights and remedies of a secured party under the UCC or any other applicable
law, subject to the Intercreditor Agreement. Without limiting the generality of
the foregoing, the Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Credit Party or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give options to purchase, or otherwise dispose of
and deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Agent or any Lender or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery with assumption of any
credit risk. The Agent or any Lender shall have the right upon any such public
sale or sales, and, to the extent permitted by law, upon any such private sale
or sales, to purchase the whole or any part of the Collateral so sold, free of
any right or equity of redemption in any Credit Party, which right or equity is
hereby waived and released. Each Credit Party further agrees, at the Agent’s
request, to assemble the Collateral and make it available to the Agent at places
which the Agent shall reasonably select, whether at such Credit Party’s premises
or elsewhere. The Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 4.10, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights

 

- 52 -



--------------------------------------------------------------------------------

of the Agent and the Lenders hereunder, including reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in
accordance with Section 2.5(b), and only after such application and after the
payment by the Agent of any other amount required by any provision of law, need
the Agent account for the surplus, if any, to any Credit Party. To the extent
permitted by applicable law, each Credit Party waives all claims, damages and
demands it may acquire against the Agent or any Lender arising out of the
exercise by them of any rights hereunder. If any notice of a proposed sale or
other disposition of Collateral shall be required by law, such notice shall be
deemed reasonable and proper if given at least 10 days before such sale or other
disposition.

4.11 Waiver; Deficiency. Each Credit Party waives and agrees not to assert any
rights or privileges which it may acquire under Section 9-626 of the Code. Each
Credit Party shall remain liable for any deficiency if the proceeds of any sale
or other disposition of the Collateral are insufficient to pay the Obligations
in full and the fees and disbursements of any attorneys employed by the Agent or
any Lender to collect such deficiency.

5. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each Credit
Party jointly and severally makes the following representations and warranties
to the Lender Group which shall be true, correct, and complete, in all material
respects, as of the Closing Date, and such representations and warranties shall
survive the execution and delivery of this Agreement:

5.1 Title, No Encumbrances. Except as disclosed on Schedule P-1 hereto, each
Credit Party has good and indefeasible title to its personal property assets and
good and marketable title to its Real Property (subject to exceptions that do
not, in the aggregate, materially impair the use of any of the personal property
and the Real Property, taken as a whole), and in the case of Collateral, free
and clear of Liens except for Permitted Liens.

5.2 Location of Collateral. The Collateral of each Credit Party is located only
at, or in-transit to or between, the locations identified on Schedule 5.2 (as
such Schedule may be updated pursuant to Sections 6.8 and 6.13). Schedule 5.2
separately identifies each Leased Store Location and each Non-Owned Storage
Facility, and sets forth the owners and operators thereof.

5.3 Inventory Records. Borrower keeps correct and accurate records itemizing and
describing the type, quality, and quantity of its and each Credit Party’s
Inventory and the book value thereof.

5.4 Taxes. Each Credit Party has filed all federal, state and local tax returns
and other reports that it is required by law to file, and has paid, or made
provision for the payment of, all taxes upon it, its income and its Properties
that are due and payable, except to the extent such taxes are the subject of a
Permitted Protest and except where the failure to file or pay the same could not
reasonably be expected to have a Material Adverse Change.

5.5 Insurance. Each Credit Party keeps its property adequately insured and
maintains (a) insurance to such extent and against such risks as is customary
with companies in the same or similar businesses, (b) workmen’s compensation
insurance in the amount required by

 

- 53 -



--------------------------------------------------------------------------------

applicable law, (c) public liability insurance in the amount customary with
companies in the same or similar business against claims for personal injury or
death on properties owned, occupied or controlled by it, and (d) such other
insurance as may be required by law or as may be reasonably required by the
Agent. Schedule 5.5 sets forth a list of all insurance maintained by each Credit
Party on the Closing Date.

5.6 State of Incorporation; Location of Chief Executive Office; FEIN;
Organizational ID Number. (a) The jurisdiction of organization of each Credit
Party is set forth on Schedule 5.6(a).

(b) The chief executive office of each Credit Party is located at the address
indicated on Schedule 5.6(b) (as such Schedule may be updated pursuant to
Section 6.7).

(c) Each Credit Party’s FEIN and organizational identification number, if any,
are identified on Schedule 5.6(c).

5.7 Due Organization and Qualification; Subsidiaries. (a) Each Credit Party is
duly organized and existing and in good standing under the laws of the
jurisdiction of its organization and qualified to do business in any state where
the failure to be so qualified reasonably could be expected to result in a
Material Adverse Change.

(b) As of the Closing Date, set forth on Schedule 5.7(b), is a complete and
accurate description of the authorized capital Stock of each Credit Party, by
class, and, as of the Closing Date, a description of the number of shares of
each such class that are issued and outstanding. As of the Closing Date, other
than as described on Schedule 5.7(b), there are no subscriptions, options,
warrants, or calls relating to any shares of any Credit Party’s capital Stock,
including any right of conversion or exchange under any outstanding security or
other instrument. As of the Closing Date, except as set forth on Schedule
5.7(b), no Credit Party is subject to any obligation (contingent or otherwise)
to repurchase or otherwise acquire or retire any shares of its capital Stock or
any security convertible into or exchangeable for any of its capital Stock.

(c) Set forth on Schedule 5.7(c), is a complete and accurate list of each Credit
Party’s direct and indirect Subsidiaries (including Excluded Subsidiaries as
indicated thereon), as of the Closing Date, showing: (i) the jurisdiction of
their organization, (ii) the number of shares of each class of common and
preferred Stock authorized for each of such Subsidiaries, and (iii) the number
and the percentage of the outstanding shares of each such class owned directly
or indirectly by such Credit Party. All of the outstanding capital Stock of each
such Subsidiary has been validly issued and is fully paid and non-assessable.

5.8 Due Authorization; No Conflict. (a) The execution, delivery, and performance
by each Credit Party of this Agreement and the Loan Documents to which it is a
party have been duly authorized by all necessary action on the part of such
Credit Party.

(b) The execution, delivery, and performance by each Credit Party of this
Agreement and the other Loan Documents to which it is a party do not and will
not (i) violate any provision of federal, state, or local law or regulation
applicable to such Credit Party, the Governing Documents of such Credit Party,
or any order, judgment, or decree of any court or

 

- 54 -



--------------------------------------------------------------------------------

other Governmental Authority binding on such Credit Party, (ii) conflict with,
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under any material contractual obligation of such Credit Party,
(iii) result in or require the creation or imposition of any Lien of any nature
whatsoever upon any properties or assets of such Credit Party, other than
Permitted Liens, or (iv) require any approval of such Credit Party’s
equityholders or any approval or consent of any Person under any material
contractual obligation of such Credit Party, other than consents or approvals
that have been obtained and that are still in force and effect unless such
violation, imposition of Lien or failure to obtain approval or consent could not
reasonably be expected to result in a Material Adverse Change.

(c) Other than the filing of financing statements, the execution, delivery, and
performance by each Credit Party of this Agreement and the other Loan Documents
to which each such Credit Party is a party do not and will not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority, other than consents or approvals that have
been obtained and that are still in force and effect.

(d) This Agreement and the other Loan Documents to which each Credit Party is a
party, and all other documents contemplated hereby and thereby, when executed
and delivered by such Credit Party will be the legally valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms, except as may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally.

(e) The Agent’s Liens are validly created, perfected, and first priority Liens,
subject only to Permitted Liens and the Intercreditor Agreement.

5.9 Litigation. Other than those matters disclosed on Schedule 5.9, there are no
actions, suits, or proceedings pending or, to the best knowledge of each Credit
Party, threatened against any Credit Party, except for (a) matters that are
fully covered by insurance (subject to customary deductibles), and (b) matters
arising after the Closing Date that, if decided adversely to any Credit Party,
reasonably could not be expected to result in a Material Adverse Change.

5.10 No Material Adverse Change. All financial statements relating to the Credit
Parties that have been delivered by Borrower to the Lender Group have been
prepared in accordance with GAAP (except, in the case of unaudited financial
statements, for the lack of footnotes and being subject to year-end audit
adjustments) and present fairly in all material respects, each Credit Parties’
financial condition as of the date thereof and results of operations for the
period then ended. There has not been a Material Adverse Change since
February 2, 2013.

5.11 Fraudulent Transfer.

(a) Each Credit Party is Solvent.

(b) No transfer of property is being made by any Credit Party and no obligation
is being incurred by any Credit Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of any Credit
Party.

 

- 55 -



--------------------------------------------------------------------------------

5.12 Employee Benefits. No Credit Party or any of their ERISA Affiliates
maintains or contributes to any Benefit Plan.

5.13 Environmental Condition. Except for matters that could not reasonably be
expected to result in a Material Adverse Change, (a) to each Credit Party’s
knowledge, no asset of any Credit Party has ever been used by any Credit Party
or by previous owners or operators in the disposal of, or to produce, store,
handle, treat, release, or transport, any Hazardous Materials, where such
production, storage, handling, treatment, release or transport was in violation
of applicable Environmental Law, (b) to each Credit Party’s knowledge, no Credit
Party’s properties or assets has ever been designated or identified in any
manner pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) no Credit Party has received notice that a Lien arising under
any Environmental Law has attached to any revenues or to any Real Property owned
or operated by any Credit Party, and (d) no Credit Party has received a summons,
citation, notice, or directive from the U.S. Environmental Protection Agency or
any other federal or state governmental agency concerning any action or omission
by any Credit Party resulting in the releasing or disposing of Hazardous
Materials into the environment in violation of any applicable Environmental Law.

5.14 Brokerage Fees. No Credit Party has utilized the services of any broker or
finder in connection with Borrower’s obtaining financing from the Lender Group
under this Agreement and no brokerage commission or finders fee is payable by
any Credit Party in connection herewith.

5.15 Intellectual Property. Each Credit Party owns, or holds licenses in, all
trademarks, trade names, copyrights, patents, patent rights, and licenses that
are necessary to the conduct of the business of the Credit Parties, taken as a
whole, as currently conducted, except where the failure to do so, in the
aggregate, would not result in a Material Adverse Change.

5.16 Leases. Except where the failure to do so could not reasonably be expected
to result in a Material Adverse Change, each Credit Party enjoys peaceful and
undisturbed possession under all leases material to its business and to which it
is a party or under which it is operating. Except as set forth on Schedule 5.16
or to the extent such defaults could not reasonably be expected to cause a
Material Adverse Change, all of such leases are valid and subsisting and no
material default by any Credit Party exists under any of them.

5.17 Deposit Accounts. Set forth on Schedule 5.17 are all of each Credit Party’s
Deposit Accounts, as of the Closing Date, at which Collateral is or may be held,
including, with respect to each bank (i) the name and address of such Person,
and (ii) the account numbers of the Deposit Accounts maintained with such
Person. Schedule 2.8(a) separately identifies, as of the Closing Date, each
Concentration Account, and each Collection Account.

5.18 Complete Disclosure. All factual information (taken as a whole) furnished
by or on behalf of any Credit Party in writing to Agent or any Lender (including
all information contained in the Schedules hereto or in the other Loan
Documents) for purposes of or in

 

- 56 -



--------------------------------------------------------------------------------

connection with this Agreement, the other Loan Documents, or any transaction
contemplated herein or therein is, and all other such factual information (taken
as a whole) hereafter furnished by or on behalf of any Credit Party in writing
to Agent or any Lender will be, true and accurate, in all material respects, on
the date as of which such information is dated or certified and not incomplete
by omitting to state any fact necessary to make such information (taken as a
whole) not misleading in any material respect at such time in light of the
circumstances under which such information was provided. On the Closing Date,
the Closing Date Projections represent, and as of the date on which any other
Projections are delivered to Agent, such additional Projections represent each
Credit Party’s good faith best estimate of its future performance for the
periods covered thereby, it being understood that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any projections may differ from the projected results and
no assurance can be given that the Projections will be realized.

5.19 Indebtedness. Set forth on Schedule 5.19 is a true and complete list of all
Indebtedness of each Credit Party outstanding immediately prior to the Closing
Date that is to remain outstanding after the Closing Date and such Schedule
accurately reflects the aggregate principal amount of such Indebtedness (other
than Indebtedness of any Credit Party to any other Credit Party).

5.20 Credit Card Receipts. Schedule 5.20 sets forth each Credit Party’s Credit
Card Processors and all material arrangements to which any Credit Party is a
party with respect to the payment to any Credit Party of the proceeds of credit
card charges for sales by such Credit Party as of the Closing Date.

5.21 Margin Stock. No Credit Party is engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (as defined in
Regulation U of the Board of Governors of the Federal Reserve System), and no
proceeds of the Term Loans will be used to purchase or carry any margin stock or
to extend credit to others for the purpose of purchasing or carrying any margin
stock.

5.22 Equipment. All of the Equipment of Borrower and its Subsidiaries is used or
held for use in their business and is fit for such purposes.

5.23 Investment Property.

(a) The shares of Pledged Equity pledged by each Credit Party hereunder on the
Closing Date constitutes all the issued and outstanding equity interests of each
Subsidiary owned by such Credit Party (other than Excluded Equity).

(b) All of the Pledged Equity has been duly and validly issued and is fully paid
and nonassessable.

(c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms (subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing).

 

- 57 -



--------------------------------------------------------------------------------

(d) As of the Closing Date, Schedule 5.23 lists each item of Investment Property
owned by each Credit Party with an individual value in excess of $200,000. Each
Credit Party is the record and beneficial owner of, and has good and marketable
title to, the Investment Property pledged by it hereunder, free of any and all
Liens or options in favor of, or claims of, any other Person, except the
security interest created by this Agreement and, in the case of Investment
Property which does not constitute Pledged Equity or Pledged Notes, for Liens
expressly permitted by the Credit Agreement.

5.24 Pledged Intellectual Property.

(a) (i) As of the Closing Date, Schedule 5.24 lists all of the following owned
by such Credit Party in its own name: (i) trademark registrations and
applications for registration of trademarks; (ii) patents and patent
applications; and (iii) registered copyrights and applications for registration
of copyrights.

(b) On the date hereof, all material Intellectual Property owned by any Credit
Party is valid, subsisting, unexpired and enforceable, has not been abandoned
and, to such Credit Party’s knowledge, does not infringe the intellectual
property rights of any other Person.

(c) Except as set forth in Schedule 5.24, as of the Closing Date, none of the
material Intellectual Property owned by any Credit Party is the subject of any
material licensing or franchise agreement pursuant to which such Credit Party is
the licensor or franchisor.

(d) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or any Credit
Party’s rights in, any material Intellectual Property owned by any Credit Party
in any material respect.

(e) No action or proceeding is pending, or, to the knowledge of such Credit
Party, threatened, on the date hereof (i) seeking to limit, cancel or question
the validity of any material Intellectual Property owned by any Credit Party or
any Credit Party’s ownership interest therein, or (ii) which, if adversely
determined, would adversely affect the value of any such material Intellectual
Property.

5.25 Anti-Terrorism Laws.

(i) None of the Credit Parties or, to the knowledge of any of the Credit
Parties, any of their Affiliates, is in violation of any laws relating to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), and the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107
56.

 

- 58 -



--------------------------------------------------------------------------------

(ii) No Credit Party or, to the knowledge of any of the Credit Parties, any of
their Affiliates or their respective brokers or other agents acting or
benefiting in any capacity in connection with the Obligations, is any of the
following:

(A) a Person or entity that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

(B) a Person or entity owned or controlled by, or acting for or on behalf of,
any Person or entity that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order;

(C) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

(D) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

(E) a Person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control at its official website or any
replacement website or other replacement official publication of such list.

(iii) No Credit Party or to the knowledge of any Credit Party, any of its
brokers or other agents acting in any capacity in connection with the
Obligations (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person
described in clause (b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

6. AFFIRMATIVE COVENANTS.

Each Credit Party jointly and severally covenants and agrees that, until payment
in full of the Obligations, each Credit Party shall do all of the following:

6.1 Accounting System. Maintain a system of accounting that enables each Credit
Party to produce financial statements in accordance with GAAP and maintain
records pertaining to the Collateral that contain information as from time to
time reasonably may be requested by Agent. Each Credit Party also shall keep an
inventory reporting system that shows all additions, sales, claims, returns, and
allowances with respect to such Credit Party’s Inventory.

6.2 [Reserved].

 

- 59 -



--------------------------------------------------------------------------------

6.3 Financial Statements, Reports, Certificates. Deliver to Agent, with copies
to each Lender:

(a) as soon as available, but in any event within 30 days (or 45 days, in the
case of a month that is the end of one of Ultimate Parent’s fiscal quarters)
after the end of each fiscal month during each of Ultimate Parent’s fiscal
years,

(i) a company prepared consolidated balance sheet, income statement, and
statement of cash flow covering Ultimate Parent’s and its Subsidiaries’ current
period operations and year to date operations with a comparison to projections
for such year and for prior year,

(ii) a Compliance Certificate signed by the chief financial officer of Borrower
to the effect that:

(A) the financial statements delivered hereunder have been prepared in
accordance with GAAP (except for the lack of footnotes and being subject to
year-end audit adjustments) and fairly present in all material respects the
financial condition of Ultimate Parent and its Subsidiaries,

(B) to his or her Knowledge, the representations and warranties of each Credit
Party contained in this Agreement and the other Loan Documents are true and
correct in all material respects on and as of the date of such certificate, as
though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date and except to
the extent that such representations and warranties have become untrue or
incorrect solely as a result of changes permitted by this Agreement),

(C) to his or her Knowledge, there does not exist any condition or event that
constitutes a Default or Event of Default (or, to the extent of any
non-compliance, describing such non-compliance as to which he or she may have
knowledge and what action the Credit Parties have taken, are taking, or propose
to take with respect thereto),

(D) as of the most recently ended Computation Period, the Borrower complies with
the covenants contained in Section 7.16 (and attaching a schedule showing the
calculation of such covenants for such Computation Period), and

(E) a statement that, to his or her Knowledge, each Credit Party and its
Subsidiaries are not delinquent with respect to all rent, tax and insurance
payments (other than any rent, tax or insurance payment subject to a Permitted
Protest).

 

- 60 -



--------------------------------------------------------------------------------

(b) as soon as available, but in any event within 90 days after the end of each
of Borrower’s fiscal years, consolidated financial statements of Ultimate Parent
and its Subsidiaries for each such fiscal year, audited by independent certified
public accountants reasonably acceptable to Agent and certified, without any
qualifications (other than a qualification as to going concern or other similar
qualification solely as a result of the impending maturity of the Term Loans
and/or the Revolver Debt), by such accountants to have been prepared in
accordance with GAAP (such audited financial statements to include a balance
sheet, income statement, and statement of cash flow and, if prepared, such
accountants’ letter to management);

(c) as soon as available, but in any event within 30 days after the start of
each of Borrower’s fiscal years, copies of Borrower’s Projections, in form and
detail (including as to scope) reasonably satisfactory to Agent, in its
Permitted Discretion, for the forthcoming 3 years, year by year, and for the
forthcoming fiscal year, month by month (or by such shorter periods as are
reasonably requested by the Agent), certified by the chief financial officer of
Borrower and approved by the Board of Directors as being such officer’s good
faith best estimate of the financial performance of Borrower during the period
covered thereby, it being understood that such Projections as to future
performance are not to be viewed as facts and that actual results during the
periods covered by the Projections may differ from the projected results and no
assurances can be given that the Projections will be realized,

(d) if and when filed by Borrower or Ultimate Parent,

(i) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports,

(ii) any other filings made by Borrower or Ultimate Parent with the SEC, and

(iii) upon reasonable request of Agent, copies of Borrower’s federal income tax
returns, and any amendments thereto, filed with the Internal Revenue Service,

(e) if and when filed by any Credit Party and as requested by Agent,
satisfactory evidence of payment, and extent of nonpayment (if applicable), by
such Credit Party of applicable excise taxes in each jurisdiction in which
(i) such Credit Party conducts business or is required to pay any such excise
tax (ii) where such Credit Party’s failure to pay any such applicable excise tax
would result in a Lien on the properties or assets of such Credit Party, or
(iii) where such Credit Party’s failure to pay any such applicable excise tax
reasonably could be expected to result in a Material Adverse Change,

(f) promptly after any Credit Party has knowledge of any event or condition that
constitutes a Default or an Event of Default, notice thereof and a statement of
the curative action that such Credit Party proposes to take with respect
thereto,

(g) promptly after the commencement thereof, but in any event within 5 days
after the service of process with respect thereto on any Credit Party, notice of
all actions, suits, or proceedings brought by or against any Credit Party before
any Governmental Authority which, reasonably could be expected to result in a
Material Adverse Change,

 

- 61 -



--------------------------------------------------------------------------------

(h) promptly notify Agent in writing of any material default under any of its
leases (irrespective of whether such material default could reasonably be
expected to cause a Material Adverse Change),

(i) upon the request of Agent, any other report reasonably requested relating to
the financial condition of any Credit Parties, provided that such reports shall
not be overly burdensome for any Credit Party to prepare, and

(j) concurrently with delivery thereof to the Revolving Credit Agent (but only
to the extent not duplicative of items required hereunder), delivery of the
material notices, certificates (including borrowing base certificates), reports
and other information required by Sections 6.2 and 6.3 of the Revolver
Agreement.

No Subsidiary of Ultimate Parent will have a fiscal year different from that of
Ultimate Parent. Borrower agrees to cooperate with Agent to allow Agent to
consult with its independent certified public accountants if Agent reasonably
requests the right to do so (and Agent shall notify Borrower as to the timing of
such consultations and permit Borrower to be present thereat or to otherwise
participate therein) and that, in such connection, its independent certified
public accountants are authorized to communicate with Agent and to release to
Agent whatever financial information concerning any Credit Party that Agent
reasonably may request.

6.4 [RESERVED].

6.5 Maintenance of Properties. Maintain and preserve all of its properties which
are necessary or useful in the proper conduct to its business in working order
and condition, ordinary wear and tear excepted, and comply at all times with the
provisions of all leases to which it is a party as lessee so as to prevent any
loss or forfeiture thereof or thereunder, except (subject to Section 6.10 with
respect to leases) for any non-compliance therewith and/or any loss or
forfeiture thereunder that could not, individually or in the aggregate,
reasonably could be expected to result in a Lien (other than Permitted Liens) on
all or any portion of the Collateral or otherwise result in a Material Adverse
Change.

6.6 Taxes. Cause all federal and material state and other assessments and taxes,
whether real, personal, or otherwise, due or payable by, or imposed, levied, or
assessed against each Credit Party or any of their respective assets to be paid
in full, before delinquency or before the expiration of any extension period,
except to the extent that the validity of such assessment or tax shall be the
subject of a Permitted Protest. Each Credit Party will make timely payment or
deposit of all such tax payments and withholding taxes required of it and them
by applicable laws, including those laws concerning F.I.C.A., F.U.T.A., state
disability, and local, state, and federal income taxes, and will, upon written
request, furnish Agent with proof reasonably satisfactory to Agent indicating
that such Credit Party have made such payments or deposits.

6.7 Insurance. (a) At each Credit Party’s’ expense, maintain insurance
respecting such Credit Party’s assets wherever located, covering loss or damage
by fire, theft, explosion, and all other hazards and risks, and maintain
business interruption, public liability, and product liability insurance, as
well as insurance against larceny, embezzlement, and criminal

 

- 62 -



--------------------------------------------------------------------------------

misappropriation, all as ordinarily are insured against by other Persons engaged
in the same or similar businesses. All such policies of insurance shall be in
such amounts which are customary for Persons engaged in the same or similar
business and with nationally recognized insurance companies. Each Credit Party
shall deliver copies of certificates of insurance to Agent with a customary
lender’s loss payable endorsement naming Agent as loss payee (with respect to
Collateral) or additional insured, as appropriate; provided that notwithstanding
the foregoing, within thirty (30) days following the Closing Date, the Credit
Parties shall deliver the endorsements to the Agent, in form and substance
satisfactory to the Agent in its Permitted Discretion (or such later date as the
Agent may agree). Each such policy of insurance or endorsement shall contain a
clause requiring the insurer to use its commercially reasonable best efforts to
give not less than 30 days prior written notice to Agent in the event of
cancellation of the policy.

(b) Each Credit Party shall give Agent prompt notice of any loss of Collateral
covered by such insurance. Agent shall have the exclusive right, subject to the
Intercreditor Agreement, to adjust any losses of Collateral claimed under any
such insurance policies in excess of $1,000,000 (or in any amount after the
occurrence and during the continuation of an Event of Default), without any
liability to such Credit Party whatsoever in respect of such adjustments. Any
monies received as payment for any loss of Collateral under any insurance policy
mentioned above (other than liability insurance policies), shall be applied in
accordance with Section 2.6(b).

(c) No Credit Party will take out separate insurance concurrent in form or
contributing in the event of loss of Collateral with that required to be
maintained under this Section 6.7, unless Agent is included thereon as named
insured with the loss payable to Agent under a lender’s loss payable endorsement
or its equivalent. Each Credit Party immediately shall notify Agent whenever
such separate insurance is taken out, specifying the insurer thereunder and full
particulars as to the policies evidencing the same, and copies of such policies
promptly shall be provided to Agent.

6.8 Location of Inventory. Keep each Credit Party’s Inventory only at the
locations identified on Schedule 5.4 and their chief executive offices only at
the locations identified on Schedule 5.6(b); provided, however, that Borrower
may amend Schedule 5.4 and Schedule 5.6, on behalf of any Credit Party, so long
as such amendment occurs by written notice to Agent not less than 30 days prior
to the date on which such Inventory is moved to such new location or such chief
executive office is relocated, so long as such new location is within the
continental United States or Canada, any new distribution center or any stores
located in Pennsylvania, West Virginia, Texas or Washington. Within five
(5) days following the Closing Date, the Credit Parties shall have used
commercially reasonable efforts to deliver a Collateral Access Agreement with
Emo Trans Inc., in form and substance satisfactory to the Agent in its Permitted
Discretion (or such later date as the Agent may agree).

6.9 Compliance with Laws. Comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, including the Fair
Labor Standards Act and the Americans With Disabilities Act, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change.

 

- 63 -



--------------------------------------------------------------------------------

6.10 Leases. Pay when due all rents and other amounts payable under any leases
to which any Credit Party is a party or by which any Credit Party’s properties
and assets are bound, unless such payments are the subject of a Permitted
Protest or could not reasonably be expected to result in a Material Adverse
Change.

6.11 Existence. At all times preserve and keep in full force and effect each
Credit Party’s (a) valid existence in its jurisdiction of organization, and
(b) good standing and any rights and franchises material to their businesses, in
each case, where failure to keep such good standing, rights and franchises could
reasonably be expected to result in a Material Adverse Change.

6.12 Environmental. Except for such Environmental Liens, failures to comply,
releases, Environmental Actions, notices, citations or orders which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change: (a) keep any property either owned or operated by any
Credit Party free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens, (b) comply with all applicable Environmental Laws and
provide to Agent documentation of such compliance which Agent reasonably
requests, (c) promptly notify Agent of any release of a Hazardous Material in
any reportable quantity from or onto property owned or operated by any Credit
Party and take any Remedial Actions required to abate said release or otherwise
to come into compliance with applicable Environmental Law, and (d) promptly, but
in any event within 5 days of its receipt thereof, provide Agent with written
notice of any of the following: (i) notice that an Environmental Lien has been
filed against any of the real or personal property of any Credit Party,
(ii) commencement of any Environmental Action or notice that an Environmental
Action will be filed against any Credit Party, and (iii) notice of any
violation, citation, or other administrative order received by any Credit Party.

6.13 Disclosure Updates. Promptly and in no event later than 5 Business Days
after obtaining knowledge thereof, notify Agent if any written information,
exhibit, or report furnished to the Lender Group contained any untrue statement
of a material fact or omitted to state any material fact necessary to make the
statements contained therein not materially misleading in light of the
circumstances in which made; provided, that with respect to Schedules 5.4, 5.17,
and 5.20, Borrower shall provide updates to such Schedules as necessary in its
discretion to reflect material changes thereto occurring before any quarterly
update thereto, but in any event no less than quarterly; provided, further, that
any reference herein to any Schedule(s) shall be deemed to be a reference to
such Schedule(s) as updated pursuant hereto. The foregoing to the contrary
notwithstanding, any notification pursuant to the foregoing provision will not
cure or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the affect of
amending or modifying this Agreement or any of the Schedules hereto.

6.14 Formation of Subsidiaries. At the time that any Credit Party forms any
direct or indirect Subsidiary or acquires any direct or indirect Subsidiary
after the Closing Date, such Credit Party shall, within thirty (30) days of such
Subsidiary’s formation or acquisition, (a) cause such new Subsidiary (other than
an Excluded Subsidiary) to provide to Agent a joinder to this Agreement (as a
Guarantor and Credit Party), together with such other security documents, as
well as appropriate UCC-1 financing statements, all in form and substance
satisfactory to

 

- 64 -



--------------------------------------------------------------------------------

Agent (including being sufficient to grant Agent a first priority Lien (subject
to Permitted Liens) in and to the assets of such newly formed or acquired
Subsidiary (other than any such assets that would not be required to be subject
to Agent’s Liens if they were assets of any Credit Party)), (b) provide to Agent
all other documentation reasonably requested by Agent. Any document, agreement,
or instrument executed or issued pursuant to this Section 6.14 shall be a Loan
Document.

6.15 Cash Management Agreements. Notwithstanding Section 2.8, as soon as
possible and, in any event, not later than five (5) days following the Closing
Date (or such later date as Agent may agree), the Credit Parties shall deliver
to Agent Cash Management Agreements relating to each Cash Management Account
maintained by the Credit Parties and such Cash Management Agreements shall be in
form and substance satisfactory to Agent in its Permitted Discretion.

6.16 After Acquired Property. Upon the acquisition by any Credit Party of any
fee interest in real property located in the United States, with a fair market
value in excess of $250,000, immediately so notify the Agent, setting forth the
location of such real property, any structures or improvements thereon and such
Credit Party’s good-faith estimate of the current estimated fair market value of
such real property (for purposes of this Section, the “Current Value”). The
Agent shall notify such Credit Party whether it intends to require a mortgage
and the other documents referred to below. Upon receipt of such notice
requesting a mortgage, the Person which has acquired such property shall furnish
to the Agent the following as soon as reasonably practical (but in any event,
within forty-five (45) days or such later date as Agent may agree in its sole
discretion) after such Credit Party’s receipt of the Agent’s notice, each in
form and substance reasonably satisfactory to the Agent: (i) a mortgage with
respect to such real property and related assets located at the property, each
duly executed by such Person and in recordable form; (ii) evidence of the
recording of the mortgage referred to in clause (i) above in such office or
offices as may be necessary or, in the opinion of the Agent, desirable to create
and perfect a valid and enforceable first priority Lien (subject to Permitted
Liens) on the property purported to be covered thereby or to otherwise protect
the rights of the Agent and the Lenders thereunder, (iii) a title insurance
policy, (iv) a survey with respect to such real property, certified to the Agent
by a company reasonably satisfactory to the Agent, in form and substance
reasonably satisfactory to the Agent, and (v) such other documents or
instruments (including opinions of counsel) as the Agent may reasonably require.
The Borrower shall pay all fees and expenses, including reasonable attorneys
fees and expenses, and all title insurance charges and premiums, in connection
with each Credit Party’s obligations under this Section 6.16.

6.17 Further Assurances. Take such action and execute, acknowledge and deliver
at its sole cost and expense, such agreements, instruments or other documents as
the Collateral Agent may reasonably require from time to time in order (a) to
carry out more effectively the purposes of this Agreement and the other Loan
Documents, (b) to subject to valid and perfected first priority Liens any of the
Collateral, (c) to establish and maintain the validity and effectiveness of any
of the Loan Documents and the validity, perfection and priority of the Liens
intended to be created thereby, and (d) to better assure, convey, grant, assign,
transfer and confirm unto the Collateral Agent and each Lender the rights now or
hereafter intended to be granted to it under this Agreement or any other Loan
Document. In furtherance of the foregoing, to the maximum extent permitted by
applicable law, each Credit Party (i) authorizes the

 

- 65 -



--------------------------------------------------------------------------------

Collateral Agent to execute any such agreements, instruments or other documents
in such Obligor’s name and to file such agreements, instruments or other
documents in any appropriate filing office, (ii) authorizes the Collateral Agent
to file any financing statement required hereunder or under any other Loan
Document, and any continuation statement or amendment with respect thereto, in
any appropriate filing office without the signature of such Credit Party, and
(iii) ratifies the filing of any financing statement, and any continuation
statement or amendment with respect thereto, filed without the signature of such
Credit Party prior to the date hereof, in each case to the extent such filings
are necessary or desirable in order to perfect or maintain the perfection of the
Collateral Agent’s security interest in the Collateral.

7. NEGATIVE COVENANTS.

Each Credit Party, jointly and severally, covenants and agrees that, until the
payment in full of the Obligations, such Credit Party will not and will not
permit any of its Subsidiaries other than an Excluded Subsidiary to do any of
the following:

7.1 Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:

(a) Indebtedness evidenced by this Agreement and the other Loan Documents,

(b) Indebtedness set forth on Schedule 5.19,

(c) Permitted Purchase Money Indebtedness,

(d) refinancings, renewals, or extensions of Indebtedness permitted under
clauses (b) of this Section 7.1 (and continuance or renewal of any Permitted
Liens associated therewith) so long as: (i) the terms and conditions of such
refinancings, renewals, or extensions do not, in Agent’s judgment, materially
impair the prospects of repayment of the Obligations by Borrower or materially
impair Borrower’s creditworthiness, (ii) such refinancings, renewals, or
extensions do not result in an increase in the then extant principal amount of,
or interest rate with respect to, the Indebtedness so refinanced, renewed, or
extended, (iii) such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity of the Indebtedness so refinanced,
renewed, or extended, nor are they on terms or conditions that, taken as a
whole, are materially more burdensome or restrictive to Borrower, (iv) if the
Indebtedness that is refinanced, renewed, or extended was subordinated in right
of payment to the Obligations, then the terms and conditions of the refinancing,
renewal, or extension Indebtedness must include subordination terms and
conditions that are at least as favorable to the Lender Group as those that were
applicable to the refinanced, renewed, or extended Indebtedness, and (v) the
Indebtedness that is refinanced, renewed, or extended is not recourse to any
Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended,

(e) Subordinated Indebtedness; provided, immediately prior to, and after giving
effect to the incurrence of such Subordinated Indebtedness, no Default or Event
of Default shall have occurred and be continuing or would result from such
incurrence;

 

- 66 -



--------------------------------------------------------------------------------

(f) Indebtedness of any Credit Party to any other Credit Party (other than
Parent or Ultimate Parent) and Indebtedness of a Credit Party guaranteeing
Indebtedness of another Credit Party (other than Parent or Ultimate Parent)
otherwise permitted under this Section 7.1;

(g) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar bonds or obligations incurred
in the ordinary course of business;

(h) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with Deposit Accounts maintained in the ordinary course
of business;

(i) endorsement of instruments or other payment items for deposit;

(j) Indebtedness under Hedge Agreements incurred for bona fide hedging purposes
and not for speculation;

(k) Indebtedness incurred by a Credit Party after the Closing Date in connection
with the financing of the acquisition, construction or installation of Equipment
or Fixtures at any leased or owned store location of a Credit Party or the
distribution centers located at 9202 F Street, Omaha, NE 68127 or 1801
Innovation Boulevard, Clayton, IN 43118, or the corporate headquarters located
at 1926 S. 67th Street, Omaha, NE 68106 in an amount not to exceed $15,000,000
in the aggregate in any Fiscal Year of Borrower and $30,000,000 in the aggregate
after the Closing Date; provided, however, that at the time of the incurrence of
such Indebtedness described herein, the Borrower shall prepay the Term Loans in
an amount not less than the amount of Indebtedness incurred pursuant to this
clause (k) (it being understood and agreed that any such prepayment shall not be
subject to the Applicable Prepayment Premium);

(l) Indebtedness evidenced by the Revolver Loan Documents, as long as such
Indebtedness is subject to the Intercreditor Agreement, provided that Borrower
shall not effectuate a Revolver Increase nor submit a Revolver Increase Notice
(as such terms are defined in the Revolver Agreement as in effect on the date
hereof) without the prior written consent of the Agent;

(m) Sponsor Subordinated Indebtedness; provided, immediately prior to, and after
giving effect to the incurrence of such Sponsor Subordinated Indebtedness, no
Event of Default shall have occurred and be continuing or would result from such
incurrence;

(n) Indebtedness assumed in connection with any acquisition permitted under this
Agreement in an amount not to exceed $5,000,000 in the aggregate; provided that
(i) such Indebtedness is not incurred in contemplation of such acquisition and
(ii) at the time of such acquisition (A) no Default or Event of Default shall
exist or shall result from such acquisition, (B) Excess Availability exceeds
$20,000,000 for the 30 days immediately prior to and after giving pro forma
effect to the acquisition and (C) Agent shall have received updated projections
showing that the Borrower’s projected Excess Availability exceeds $20,000,000
for the 180 days immediately following such acquisition; and

 

- 67 -



--------------------------------------------------------------------------------

(o) other Indebtedness of the Credit Parties, in an aggregate amount not to
exceed at any time $5,000,000.

7.2 Liens. Create, incur, assume, or suffer to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except:

(a) Permitted Liens (including Liens that are replacements of Permitted Liens to
the extent that the original Indebtedness is refinanced, renewed, or extended
under Section 7.1(d) and so long as the replacement Liens only encumber those
assets that secured the refinanced, renewed, or extended Indebtedness);

(b) Liens on Equipment and Fixtures securing Indebtedness permitted pursuant to
Section 7.1(k), provided that the Liens only encumber the Equipment and Fixtures
financed by the Indebtedness so secured;

(c) Liens on Collateral on a subordinated basis in favor of a member of the
Sponsor Group securing Indebtedness permitted pursuant to Section 7.1(m); and

(d) Liens on assets other than Collateral securing Indebtedness in an aggregate
amount not to exceed $5,000,000 at any time outstanding.

7.3 Restrictions on Fundamental Changes/Disposal of Assets. Enter into any
transaction of merger or consolidation, or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or sub-lease
(as lessor or sublessor), transfer or otherwise dispose of, in one transaction
or a series of transactions, all or any part of its business, assets or property
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, except:

(a) any Subsidiary of a Credit Party may be merged with or into a Credit Party,
or be liquidated, wound up or dissolved, or all or any part of its business,
property or assets may be conveyed, sold, leased, transferred or otherwise
disposed of, in one transaction or a series of transactions, to any Credit
Party; provided, (i) at the time of any such merger, no Event of Default shall
exist or shall result from such merger, and (ii) in the case of such a merger, a
Credit Party shall be the continuing or surviving Person;

(b) Permitted Dispositions;

(c) [intentionally omitted];

(d) Asset Sales in an amount not to exceed $1,000,000 in the aggregate, provided
at the time of any such Asset Sale no Default or Event of Default shall exist or
shall result from such Asset Sale; and

(e) Asset Sales not otherwise permitted hereunder; provided that (i) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof (determined in good faith by the Board of
Directors of Borrower); (ii) at the time of any such Asset Sale, no Event of
Default shall exist or shall result from such Asset Sale; (iii) no

 

- 68 -



--------------------------------------------------------------------------------

less than 80% of the consideration therefor shall be paid in cash; and (iv) at
the time of such Asset Sale and after giving effect thereto, the aggregate sales
price of all assets or property so sold by the Credit Parties during the twelve
month period ending on the date of such Asset Sale shall not exceed $10,000,000.

7.4 Change Name. Change the name, FEIN, organizational identification number,
state of organization or organizational identity of any Credit Party; provided,
however, that any Credit Party may change its name upon at least 30 days prior
written notice to Agent of such change and so long as, at the time of such
written notification, such Credit Party provides any financing statements
necessary to perfect and continue perfected the Agent’s Liens.

7.5 Nature of Business. Make any material change in the principal nature of its
or their business, taken as a whole, that is not reasonably related or
incidental to its or their existing business. Any change in the types of
products sold or the methods or channels of distribution shall not constitute a
material change in the principal nature of the business of the Credit Parties.

7.6 Amendments. Amend or otherwise change the terms of any (i) Subordinated
Indebtedness if the effect of such amendment or other change is to increase the
interest rate on such Indebtedness, change (to earlier dates) any dates upon
which payments of principal or interest are due thereon, change any event of
default or change any condition to an event of default with respect thereto
(other than to eliminate any such event of default, make less restrictive or
increase any grace period related thereto), change the redemption, prepayment or
defeasance provisions thereof, change the subordination provisions thereof (or
of any guaranty thereof), or if the effect of any such amendment or change,
together with all other amendments or changes made, is to increase materially
the obligations of the obligor thereunder or to confer any additional rights on
the holders of such Indebtedness (or a trustee or representative on their
behalf) which would be adverse to any Credit Party or the Lenders; (ii) Sponsor
Subordinated Indebtedness except to the extent permitted by the terms of a
subordination agreement with respect thereto; (iii) Revolver Debt except to the
extent not prohibited by the Intercreditor Agreement, or (iv) Governing
Documents of any Credit Party, including by the filing or modification of any
certificate of designation, or any agreement or arrangement entered into by it,
with respect to any of its Stock (including any shareholders’ agreement), or
enter into any new agreement with respect to any of its Stock, except any such
amendments, modifications or changes or any such new agreements or arrangements
pursuant to this clause (iv) that either individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Change.

7.7 Change of Control. Cause, permit, or suffer, directly or indirectly, any
Change of Control.

7.8 Distributions Make or set apart any sum for any Restricted Payment, except
that:

(a) any Credit Party may make Restricted Payments to any other Credit Party
(other than Parent and Ultimate Parent);

 

- 69 -



--------------------------------------------------------------------------------

(b) any Credit Party may make Restricted Payments to Parent, Parent may make
Restricted Payments to Ultimate Parent and Ultimate Parent may make Restricted
Payments to its shareholders, in each case, consisting of the repurchase of
shares of common stock of Ultimate Parent from employees of Ultimate Parent or
any of its Subsidiaries in an amount up to $500,000 in each of Ultimate Parent’s
fiscal years

(c) any Credit Party may make payments of taxes on behalf of any employee,
officer or director of Ultimate Parent in respect of vesting equity interests of
Ultimate Parent owned by such employee, officer or director;

(d) so long as the Ultimate Parent continues to own (directly or indirectly)
100% of the Borrower and continues to file a federal consolidated income tax
return, Borrower may make distributions or otherwise pay in the form of cash to
the Ultimate Parent for the sole purpose of allowing the Ultimate Parent to pay
United States federal, state and local income taxes and franchise taxes solely
arising out of the consolidated operations of the Ultimate Parent and the Credit
Parties, after taking into account all available credit, tax attributes and
deductions; provided that no Credit Party shall make any distribution to the
Ultimate Parent (i) in any amount greater than the share of such taxes arising
from the Credit Parties’ consolidated net income and (ii) in an amount that
exceeds that amount which Borrower would otherwise have paid in income taxes
(assuming the Borrower and its eligible subsidiaries filed a separate
consolidated income tax return);

(e) any Credit Party may make distributions or otherwise pay in the form of
cash, from legally available funds therefor, directly or indirectly to Ultimate
Parent (i) for reasonable and customary directors’ fees and out-of-pocket
expenses (other than directors who are employees of the Sponsor), (ii) for
reasonable and customary indemnities to directors, officers and employees of the
direct and indirect owners of the Credit Parties, in the ordinary course of
business, to the extent reasonably attributable to the ownership of the Credit
Parties, and (iii) for the purpose of allowing Ultimate Parent to pay reasonable
and customary filing fees and expenses incurred by Ultimate Parent as a result
of being a public entity; and

(f) the Credit Parties may make the Permitted Distribution.

7.9 Accounting Methods. Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP) or enter into,
modify, or terminate any agreement currently existing, or at any time hereafter
entered into with any third party audit or accounting firm or service bureau for
the preparation or storage of Borrower’s or its Subsidiaries’ accounting records
without using commercially reasonable efforts to cause said accounting firm or
service bureau agreeing to provide Agent information regarding Borrower’s and
its Subsidiaries’ financial condition. Notwithstanding the foregoing, the
Borrower may change any third party audit or accounting firm to any nationally
recognized third party audit or accounting firm or any other audit or accounting
firm reasonably satisfactory to Agent.

7.10 Investments. Directly or indirectly, make or acquire any Investment or
incur any liabilities (including contingent obligations) for or in connection
with any Investment, except;

 

- 70 -



--------------------------------------------------------------------------------

(a) Permitted Investments;

(b) Investments or commitments to make Investments existing on the Closing Date
and described on Schedule 7.10;

(c) Investments in any Person that becomes a Credit Party or in any assets that
are acquired by a Credit Party in connection with an acquisition in an amount
not to exceed $1,000,000 in the aggregate for all such Investments; provided,
that at the time of any such Investment no Default or Event of Default shall
exist or shall result from such Investment;

(d) Investments in any Person that becomes a Credit Party or in any assets that
are acquired by a Credit Party in connection with an acquisition; provided,
however, that at the time of any such Investment, (A) no Default or Event of
Default shall exist or shall result from such Investment, (B) Excess
Availability exceeds $20,000,000 for the 30 days immediately prior to and after
giving pro forma effect to the Investment, and (C) Agent shall have received
updated projections showing that the Borrower’s projected Excess Availability
exceeds $20,000,000 for the 180 days immediately following such Investment; and

(e) other Investments by the Borrower made after the Closing Date in an amount
not to exceed $1,000,000 in the aggregate in any fiscal year.

7.11 Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any transaction with any Affiliate of a Credit Party except for
transactions that are in the ordinary course of a Credit Party’s business, upon
fair and reasonable terms and that are no less favorable to Borrower than would
be obtained in an arm’s length transaction with a non-Affiliate provided that
the foregoing restriction shall not apply to (a) any transaction between Credit
Parties; (b) reasonable and customary fees paid to members of the board of
directors of a Credit Party; (c) compensation arrangements for officers and
other employees of the Credit Parties entered into in the ordinary course of
business; (d) the transaction contemplated under the Management Agreement;
provided, any payments required pursuant thereto are permitted to be paid under
Section 7.8(c); (e) transactions described in Schedule 7.11; (f) reasonable and
documented out-of-pocket expenses of Sponsor and Sponsor Affiliates, and
(g) transactions otherwise permitted hereunder.

7.12 Use of Proceeds. Use the proceeds of the Term Loans for any purpose other
than (a) to make the Permitted Distribution, and (b) to pay transactional fees,
costs, and expenses incurred in connection with this Agreement, the other Loan
Documents, and the transactions contemplated hereby and thereby.

7.13 Equitable Lien; No Further Negative Pledges. If any Credit Party shall
create or assume any Lien upon any of its properties or assets, whether now
owned or hereafter acquired (other than Permitted Liens), it shall make or cause
to be made effective provision whereby the Obligations will be secured by such
Lien equally and ratably with any and all other Indebtedness secured thereby as
long as any such Indebtedness shall be so secured; provided, notwithstanding the
foregoing, this covenant shall not be construed as a consent by Required Lenders
to the creation or assumption of any such Lien not otherwise permitted hereby.
Except with respect to (a) specific property encumbered to secure payment of
particular Indebtedness or

 

- 71 -



--------------------------------------------------------------------------------

to be sold pursuant to an executed agreement with respect to a Permitted
Disposition, (b) restrictions by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses and
similar agreements entered into in the ordinary course of business (provided
that such restrictions are limited to the property or assets secured by such
Liens or the property or assets subject to such leases, licenses or similar
agreements, as the case may be) and (c) restrictions contained in the Revolver
Loan Documents and Subordinated Indebtedness documents so long as such
restrictions permit Agent’s Lien’s created hereunder, no Credit Party shall
enter into any agreement prohibiting the creation or assumption of any Lien upon
any of its properties or assets, whether now owned or hereafter acquired.

7.14 Sales and Lease-Backs. Directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired (a “Sale-Leaseback”), which such Credit Party (a) has sold or
transferred or is to sell or transfer to any other Person (other than a Credit
Party), or (b) intends to use for substantially the same purpose as any other
property which has been or is to be sold or transferred by such Credit Party to
any Person (other than another Credit Party) in connection with such lease. For
avoidance of doubt, (i) Sale-Leasebacks that result in Capital Leases shall be
treated as Indebtedness for all purposes of this Agreement and (ii) store
openings that constitute sale and leaseback transactions under Emerging Task
Force Issue #97-10 shall not be prohibited by this Section 7.14.

7.15 [RESERVED].

7.16 Financial Covenants.

(a) Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio of the
Ultimate Parent and its Subsidiaries as of the last day of each period of four
(4) consecutive fiscal quarters of Ultimate Parent and its Subsidiaries
(commencing with the fiscal quarter ending closest to October 31, 2013) to be
less than 1.10:1.00.

(b) Leverage Ratio. Permit the Leverage Ratio of Ultimate Parent and its
Subsidiaries as of the last day of any fiscal quarter ending nearest to the
dates set forth below to be greater than the applicable ratio set forth below:

 

Fiscal Quarter End

   Leverage Ratio  

October 31, 2013

     1.85:1.00   

January 31, 2014

     1.55:1.00   

April 30, 2014

     1.37:1.00   

July 31, 2014

     1.76:1.00   

October 31, 2014

     2.24:1.00   

January 31, 2015

     1.76:1.00   

April 30, 2015

     1.50:1.00   

July 31, 2015

     1.59:1.00   

October 31, 2015

     1.99:1.00   

January 31, 2016 and each fiscal quarter end thereafter

     1.50:1.00   

 

- 72 -



--------------------------------------------------------------------------------

(c) Capital Expenditures. Permit the maximum amount of Capital Expenditures of
Ultimate Parent and its Subsidiaries for any twelve month period ending on the
last day of any fiscal year to exceed the amount set forth in the following
table for the applicable period:

 

Fiscal Year End

   Capital
Expenditures  

January 31, 2014

   $ 21,700,000   

January 31, 2015

   $ 26,800,000   

January 31, 2016

   $ 27,800,000   

January 31, 2017

   $ 29,800,000   

January 31, 2018

   $ 31,700,000   

Notwithstanding the foregoing, if any amount referred to in the first sentence
of this clause (c) is not expended in the fiscal year for which it is permitted,
100% of any such non-expended amounts (the “Consolidated Capital Expenditures
Carryover Amount”) may be carried over for expenditure in the next succeeding
fiscal year (with amounts expended in any fiscal year applied first against the
Consolidated Capital Expenditures Carryover Amount (if any) and second against
amounts set forth above in respect of such Fiscal Year).

7.17 [Reserved].

7.19 Restricted Payments. Not make any redemption, prepayment (whether mandatory
or optional), defeasance, repurchase or any other payment in respect of any
Subordinated Indebtedness or Sponsor Subordinated Indebtedness or set aside
funds for the foregoing, except as otherwise permitted by the applicable
intercreditor and subordination agreement.

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1 If Borrower fails to pay (a) when due any installment of principal of any
Obligations, whether at stated maturity, by acceleration or otherwise, or
(b) any interest on any Obligations (other than any obligations referenced in
clause (b) of the definition of Obligations) or any fee or any other amount due
with respect to the Obligations (other than any obligations referenced in clause
(b) of the definition of Obligations) within five (5) days after the date due;

 

- 73 -



--------------------------------------------------------------------------------

8.2 If Borrower:

(a) fails to perform, keep, or observe any term, provision, condition, covenant,
or agreement contained in Sections 4.1, 4.7, 6.3(a), (b) or (c), 6.7(a), 6.11(a)
and 7.1 through 7.18 of this Agreement;

(b) fails or neglects to perform, keep, or observe any term, provision,
condition, covenant, or agreement contained in Sections 6.3 (except as otherwise
provided in Section 8.2(a)), 6.6, 6.7(b), 6.8 and 6.14 of this Agreement and
such failure continues for a period of 10 days; or

(c) fails or neglects to perform, keep, or observe any other term, provision,
condition, covenant, or agreement contained in this Agreement, or in any of the
other Loan Documents (giving effect to any grace periods, cure periods, or
required notices, if any, expressly provided for in such Loan Documents), in
each case, other than any such term, provision, covenant, or agreement that is
the subject of another provision of this Section 8 (in which event such other
provision of this Section 8 shall govern), and such failure continues for a
period of 30 days from an officer of any Credit Party becoming aware of such
failure;

8.3 If any material portion of any Credit Party’s assets is attached, seized,
subjected to a writ or distress warrant, levied upon, or comes into the
possession of any third Person (except as otherwise permitted hereunder) and the
same is not discharged before the earlier of 30 days after the date it first
arises or 5 days prior to the date on which such property or asset is subject to
forfeiture;

8.4 If an Insolvency Proceeding is commenced by Borrower or any of its
Subsidiaries or Borrower admits in writing its inability to, or is generally
unable to, pay its debts as such debts become due;

8.5 If an Insolvency Proceeding is commenced against Borrower, or any of its
Subsidiaries, and any of the following events occur: (a) Borrower or such
Subsidiary consents to the institution of such Insolvency Proceeding against it,
(b) the petition commencing the Insolvency Proceeding is not timely
controverted; provided, however, that, during the pendency of such period, each
member of the Lender Group shall be relieved of its obligations to extend credit
hereunder, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof; provided,
however, that, during the pendency of such period, each member of the Lender
Group shall be relieved of its obligations to extend credit hereunder, (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, Borrower or any of its Subsidiaries, or (e) an order
for relief shall have been entered therein;

8.6 If a Material Adverse Change results from any Credit Party being enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of its business affairs;

8.7 If a notice of Lien, levy, or assessment is filed of record with respect to
any of any Credit Party’s assets by the United States, or any department,
agency, or instrumentality thereof, or by any state, county, municipal, or
governmental agency, or if any taxes or debts owing at any time hereafter to any
one or more of such entities becomes a Lien, upon any of any of Credit Party’s
assets and the same is not paid before such payment is delinquent;

 

- 74 -



--------------------------------------------------------------------------------

8.8 If there is a default in one or more agreements to which any Credit Party is
a party relative to such Credit Party’s Indebtedness (including, without
limitation, the Revolver Debt) involving an aggregate amount of $1,000,000, or
more, and such default (a) occurs at the final maturity of the obligations
thereunder, or (b) results in a right by the other party thereto, irrespective
of whether exercised, to accelerate the maturity of any Credit Party’s
obligations thereunder or to terminate such agreement;

8.9 If any Credit Party makes any payment on account of Indebtedness that has
been contractually subordinated in right of payment to the payment of the
Obligations, except to the extent such payment is permitted by the terms of the
subordination provisions applicable to such Indebtedness;

8.10 If any representation, warranty or certification made by a Credit Party in
a Loan Document shall have been incorrect in any material respect when made;

8.11 If the obligation of any Guarantor is limited or terminated by operation of
law or by such Guarantor thereunder;

8.12 If this Agreement or any other Loan Document that purports to create a
Lien, shall, for any reason, fail or cease to create a valid and perfected and,
except to the extent permitted by the terms hereof or thereof, first priority
Lien on or security interest in the Collateral covered hereby or thereby;

8.13 Any provision of any Loan Document shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by any Credit Party, or a proceeding shall be commenced by any Credit
Party, or by any Governmental Authority having jurisdiction over any Credit
Party, seeking to establish the invalidity or unenforceability thereof, or any
Credit Party shall deny that it has any liability or obligation purported to be
created under any Loan Document; or

8.14 Parent or Ultimate Parent (i) conducts any business other than (A) its
ownership of equity securities of Borrower or Parent, as applicable,
(B) performing its obligations incidental thereto under the Loan Documents,
(C) issuing its own equity securities subject to the terms hereof, (D) filing
tax reports and paying taxes in the ordinary course, (E) preparing reports to
Governmental Authorities and to its shareholders, (F) holding directors and
shareholders meetings, preparing corporate records and other corporate
activities required to maintain its separate corporate structure or to comply
with applicable law or (G) making Restricted Payments to the extent permitted by
this Agreement or (ii) incurs any Indebtedness or liabilities other than
liabilities incidental to the conduct of its business as a holding company; or

8.15 Any judgment or order for the payment of money remains outstanding for more
than 30 days against a Credit Party in an amount that exceeds, individually or
cumulatively with all unsatisfied judgments or orders against all Credit
Parties, $5,000,000 (net of any insurance coverage therefor acknowledged in
writing by the insurer), unless a stay of enforcement of such judgment or order
is in effect, by reason of a pending appeal or otherwise.

 

- 75 -



--------------------------------------------------------------------------------

9. THE LENDER GROUP’S RIGHTS AND REMEDIES.

9.1 Rights and Remedies. Upon the occurrence, and during the continuation, of an
Event of Default, the Required Lenders (at their election but without notice of
their election and without demand) may, subject to the Intercreditor Agreement,
authorize and instruct Agent to do any one or more of the following on behalf of
the Lender Group (and Agent, acting upon the instructions of the Required
Lenders, shall do the same on behalf of the Lender Group), all of which are
authorized by each Credit Party:

(a) Declare all Obligations (or any portion thereof), whether evidenced by this
Agreement, by any of the other Loan Documents, or otherwise, immediately due and
payable;

(b) Cease (or restrict) advancing money or extending credit to or for the
benefit of Borrower under this Agreement, under any of the Loan Documents, or
under any other agreement between Borrower and the Lender Group;

(c) Upon notice to Borrower (except with respect to an Event of Default under
Sections 8.4 or 8.5, in which case no notice shall be required), terminate this
Agreement and any of the other Loan Documents as to any future liability or
obligation of the Lender Group, but without affecting any of the Agent’s Liens
in the Collateral and without affecting the Obligations;

(d) Settle or adjust disputes and claims directly with any Credit Party’s
Account Debtors for amounts and upon terms which Agent considers advisable, and
in such cases, Agent will credit Borrower’s Loan Account with only the net
amounts received by Agent in payment of such disputed Accounts after deducting
all Lender Group Expenses incurred or expended in connection therewith;

(e) Cause any Credit Party to hold all of its returned Inventory in trust for
the Lender Group and segregate all such Inventory from all other assets of such
Credit Party or in such Credit Party’s possession;

(f) Without notice to or demand upon any Credit Party, make such payments and do
such acts as Agent considers necessary or reasonable to protect its security
interests in the Collateral. Each Credit Party agrees to assemble the Collateral
if Agent so requires, and to make the Collateral available to Agent at a place
that Agent may designate which is reasonably convenient to both parties. Each
Credit Party authorizes Agent to enter the premises where the Collateral is
located, to take and maintain possession of the Collateral, or any part of it,
and to pay, purchase, contest, or compromise any Lien that in Agent’s
determination appears to conflict with the Agent’s Liens in and to the
Collateral and to pay all expenses incurred in connection therewith and to
charge Borrower’s Loan Account therefor. With respect to any of any Credit
Party’s owned or leased premises, each Credit Party hereby grants Agent a
license to enter into possession of such premises and to occupy the same,
without charge, in order to exercise any of the Lender Group’s rights or
remedies provided herein, at law, in equity, or otherwise;

 

- 76 -



--------------------------------------------------------------------------------

(g) Without notice to any Credit Party (such notice being expressly waived), and
without constituting an acceptance of any collateral in full or partial
satisfaction of an obligation (within the meaning of the Code), set off and
apply to the Obligations any and all (i) balances and deposits of any Credit
Party held by the Lender Group (including any amounts received in the Cash
Management Accounts), or (ii) Indebtedness at any time owing to or for the
credit or the account of any Credit Party held by the Lender Group;

(h) Hold, as cash collateral, any and all balances and deposits of any Credit
Party held by the Lender Group, and any amounts received in the Cash Management
Accounts, to secure the full and final repayment of all of the Obligations;

(i) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the Collateral.
Each Credit Party hereby grants to Agent a license or other right to use,
exercisable only after an Event of Default has occurred and is continuing,
without charge, such Credit Party’s labels, patents, copyrights, trade secrets,
trade names, trademarks, service marks, and advertising matter, merchandising
systems, inventory locations, fixed assets or any property of a similar nature,
as it pertains to the Collateral, in connection with completing production of,
advertising for sale, and selling any Collateral and such Credit Party’s rights
under all licenses and all franchise agreements shall inure to the Lender
Group’s benefit;

(j) Sell the Collateral at either a public or private sale, or both, by way of
one or more contracts or transactions, for cash or on terms, in such manner and
at such places (including any Credit Party’s premises) as Agent determines is
commercially reasonable. It is not necessary that the Collateral be present at
any such sale;

(k) Agent shall give notice of the disposition of the Collateral as follows:

(i) Agent shall give Borrower on behalf of the Credit Parties, a notice in
writing of the time and place of public sale, or, if the sale is a private sale
or some other disposition other than a public sale is to be made of the
Collateral, the time on or after which the private sale or other disposition is
to be made; and

(ii) The notice shall be personally delivered or mailed, postage prepaid, to
Borrower as provided in Section 12, at least 10 days before the earliest time of
disposition set forth in the notice; no notice needs to be given prior to the
disposition of any portion of the Collateral (other than Inventory) that is
perishable or threatens to decline speedily in value or that is of a type
customarily sold on a recognized market;

(l) Agent, on behalf of the Lender Group, may credit bid and purchase at any
public sale;

(m) Agent may seek the appointment of a receiver or keeper to take possession of
all or any portion of the Collateral or to operate same and, to the maximum
extent permitted by law, may seek the appointment of such a receiver without the
requirement of prior notice or a hearing; and

 

- 77 -



--------------------------------------------------------------------------------

(n) The Lender Group shall have all other rights and remedies available at law
or in equity or pursuant to any other Loan Document;

provided, however, that upon the occurrence of any Event of Default described in
Section 8.4 or Section 8.5, in addition to the remedies set forth above, without
any notice to any Credit Party or any other Person or any act by the Lender
Group, the Obligations then outstanding, together with all accrued and unpaid
interest thereon and all fees and all other amounts due under this Agreement and
the other Loan Documents, shall automatically and immediately become due and
payable, without presentment, demand, protest, or notice of any kind, all of
which are expressly waived by each Credit Party.

9.2 Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

10. TAXES AND EXPENSES.

Except where such failure is pursuant to a Permitted Protest, if any Credit
Party fails to pay any monies (whether taxes, assessments, insurance premiums,
or, in the case of leased properties or assets, rents or other amounts payable
under such leases) due to third Persons, or fails to make any deposits or
furnish any required proof of payment or deposit, all as required under the
terms of this Agreement, then, Agent, in its sole discretion and upon prior
notice to Borrower, may do any or all of the following: (a) make payment of the
same or any part thereof, or (b) in the case of the failure to comply with
Section 6.7 hereof, obtain and maintain insurance policies of the type described
in Section 6.7 and take any action with respect to such policies as Agent deems
prudent. Any such amounts paid by Agent shall constitute Lender Group Expenses
and any such payments shall not constitute an agreement by the Lender Group to
make similar payments in the future or a waiver by the Lender Group of any Event
of Default under this Agreement. Agent need not inquire as to, or contest the
validity of, any such expense, tax, or Lien and the receipt of the usual
official notice for the payment thereof shall be conclusive evidence that the
same was validly due and owing.

11. WAIVERS; INDEMNIFICATION.

11.1 Demand; Protest; etc. Each Credit Party waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which each such Credit Party may in any way be liable.

 

- 78 -



--------------------------------------------------------------------------------

11.2 The Lender Group’s Liability for Borrower Collateral. Each Credit Party
hereby agrees that: (a) so long as Agent complies with its obligations, if any,
under the Code, the Lender Group shall not in any way or manner be liable or
responsible for: (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by the Credit
Parties.

11.3 Indemnification. Each Credit Party shall jointly and severally pay,
indemnify, defend, and hold the Agent-Related Persons, the Lender-Related
Persons, the Syndication Agent, the Joint Lead Arrangers, and each Participant
(each, an “Indemnified Person”) harmless (to the fullest extent permitted by
law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, and damages, and all reasonable attorneys fees and
disbursements and other costs and expenses actually incurred in connection
therewith (as and when they are incurred and irrespective of whether suit is
brought), at any time asserted against, imposed upon, or incurred by any of them
(a) in connection with or as a result of or related to the execution, delivery,
enforcement, performance, or administration (including any restructuring or
workout with respect hereto) of this Agreement, any of the other Loan Documents,
or the transactions contemplated hereby or thereby or the monitoring of each
Credit Party’s compliance with the terms of the Loan Documents, and (b) with
respect to any investigation, litigation, or proceeding related to this
Agreement, any other Loan Document, or the use of the proceeds of the credit
provided hereunder (irrespective of whether any Indemnified Person is a party
thereto), or any act, omission, event, or circumstance in any manner related
thereto (all the foregoing, collectively, the “Indemnified Liabilities”). The
foregoing to the contrary notwithstanding, no Credit Party shall have any
obligation to any Indemnified Person under this Section 11.3 with respect to any
Indemnified Liability that a court of competent jurisdiction finally determines
to have resulted from the gross negligence or willful misconduct of such
Indemnified Person or such Indemnified Person’s agents, officers or directors.
This provision shall survive the termination of this Agreement and the repayment
of the Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which any
Credit Party was required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by such Credit Party with respect thereto.

12. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by the
Credit Parties or Agent to the other relating to this Agreement or any other
Loan Document shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by registered or certified mail (postage
prepaid, return receipt requested), overnight courier, electronic mail (at such
email addresses as Borrower or Agent, as applicable, may designate to each other
in accordance herewith), or telefacsimile to the Credit Parties or Agent, as the
case may be, at its address set forth below:

 

- 79 -



--------------------------------------------------------------------------------

If to any Credit Party:

  

GORDMANS, INC.

12100 W. Center Road

Omaha, NE 68144-3998

Attn: Chief Executive Officer

Fax No.: 402-691-4269

with a copy to:

  

SUN CAPITAL PARTNERS

5200 Town Center Circle, Suite 600

Boca Raton, FL 33486

Attention: Brian Urbanek, Jeff Magny

Telephone: 561-394-0550

Fax: No.: 561-394-0540

  

KIRKLAND & ELLIS LLP

200 East Randolph Drive

Chicago, IL 60601

Attention: Jocelyn A. Hirsch

   Fax No.: 312-862-2200

If to Agent:

  

CERBERUS BUSINESS FINANCE, LLC

875 Third Avenue

New York, New York 10022

Attn: Daniel Wolf

Fax No.: 212-891-1541

with a copy to:

  

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attn: Eliot Relles

Fax No.: 212-593-5955

Agent and any Credit Party may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other party. All notices or demands sent in accordance with this Section 12,
other than notices by Agent in connection with enforcement rights against the
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or 3 Business Days after the deposit
thereof in the mail. Each Credit Party acknowledges and agrees that notices sent
by the Lender Group in connection with the exercise of enforcement rights
against Collateral under the provisions of the Code shall be deemed sent when
deposited in the mail or personally delivered, or, where permitted by law,
transmitted by telefacsimile or any other method set forth above.

13. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES

 

- 80 -



--------------------------------------------------------------------------------

HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER
OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(b) THE PARTIES AGREE THAT, TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE
LAW, ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND
FEDERAL COURTS LOCATED IN NEW YORK COUNTY, STATE OF NEW YORK, PROVIDED, HOWEVER,
THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY BORROWER COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH BORROWER COLLATERAL OR
OTHER PROPERTY MAY BE FOUND. BORROWER AND THE LENDER GROUP WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 13(b).

(c) EACH OF THE CREDIT PARTIES AND THE LENDER GROUP HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. EACH OF THE CREDIT PARTIES AND THE LENDER
GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

14. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

14.1 Assignments and Participations. (a) With the prior written consent of the
Agent, any Lender may assign and delegate to one or more assignees (each an
“Assignee”) all, or any ratable part of all, of the Obligations, and the other
rights and obligations of such Lender hereunder and under the other Loan
Documents, in a minimum amount of $1,000,000; provided, however, that Borrower
and Agent may continue to deal solely and directly with such Lender in
connection with the interest so assigned to an Assignee until (i) written notice
of such assignment, together with payment instructions, addresses, and related
information with respect to the Assignee, have been given to Borrower and Agent
by such Lender and the Assignee, (ii) such Lender and its Assignee have
delivered to Borrower and Agent an Assignment and Acceptance, and (iii) the
assignor Lender or Assignee has paid to Agent for Agent’s separate account a
processing fee in the amount of $5,000 unless such fee is waived by the Agent.
Anything contained herein to the contrary notwithstanding, the payment of any
fees shall not be

 

- 81 -



--------------------------------------------------------------------------------

required if such assignment is (x) in connection with any merger, consolidation,
sale, transfer, or other disposition of all or any substantial portion of the
business or loan portfolio of the assigning Lender or (y) by a Lender to another
Lender or an Affiliate or Related Fund or such Lender.

(b) From and after the date that Agent notifies the assignor Lender (with a copy
to Borrower) that it has received an executed Assignment and Acceptance and
payment of the above-referenced processing fee, (i) the Assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, shall have
the rights and obligations of a Lender under the Loan Documents, and (ii) the
assignor Lender shall, to the extent that rights and obligations hereunder and
under the other Loan Documents have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (except with respect to
Section 11.3 hereof) and be released from any future obligations under this
Agreement (and in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement and the other Loan Documents, such Lender shall cease to be a party
hereto and thereto), and such assignment shall effect a novation between
Borrower and the Assignee; provided, however, that nothing contained herein
shall release any assigning Lender from obligations that survive the termination
of this Agreement, including such assigning Lender’s obligations under Article
16 and Section 17.8 of this Agreement.

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (1) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(2) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (3) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(4) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (5) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement as are delegated to Agent, by the terms hereof,
together with such powers as are reasonably incidental thereto, and (6) such
Assignee agrees that it will perform all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

(d) Immediately upon Agent’s receipt of the required processing fee payment and
the fully executed Assignment and Acceptance, this Agreement shall be deemed to
be amended to the extent, but only to the extent, necessary to reflect the
addition of the Assignee and its ratable portion of the Term Loans.

 

- 82 -



--------------------------------------------------------------------------------

(e) Any Lender may at any time, with the written consent of Agent, sell to one
or more commercial banks, financial institutions, or other Persons not
Affiliates of such Lender (a “Participant”) participating interests in its
Obligations, and the other rights and interests of that Lender (the “Originating
Lender”) hereunder and under the other Loan Documents; provided, however, that
(i) the Originating Lender shall remain a “Lender” for all purposes of this
Agreement and the other Loan Documents and the Participant receiving the
participating interest in the Obligations, and the other rights and interests of
the Originating Lender hereunder shall not constitute a “Lender” hereunder or
under the other Loan Documents and the Originating Lender’s obligations under
this Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrower,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender, or (E) change
the amount or due dates of scheduled principal repayments or prepayments or
premiums, and (v) all amounts payable by Borrower hereunder shall be determined
as if such Lender had not sold such participation, except that, if amounts
outstanding under this Agreement are due and unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement. The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrower, the Collections of any Credit Party, the Collateral, or otherwise in
respect of the Obligations. No Participant shall have the right to participate
directly in the making of decisions by the Lenders among themselves.
Notwithstanding anything to the contrary in this Section 14.1(e), the Borrower
agrees that each Participant shall be entitled to the benefits of Section 16.11
(subject to the requirements and limitations therein, including the requirements
under Section 16.11(a) and (b), and so long as such Participant agrees to be
subject to and comply with Section 16.11 as if it were a Lender (it being
understood that the documentation required under Section 16.11(a) shall be
delivered to the participating Lender and Agent)) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to this
Section 14. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a record of the names
and addresses of each Participant, and the Term Loan Commitments of, and
principal amount of the Term Loans and interest thereon owing to, such
Participant pursuant to the terms hereof (the “Participant Register”). Any such
Participant Register shall be available for inspection by the

 

- 83 -



--------------------------------------------------------------------------------

Borrower, the Agent and any Lender at any reasonable time and from time to time
upon reasonable prior notice. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.

(f) In connection with any such assignment or participation or proposed
assignment or participation, a Lender may, subject to the provisions of
Section 17.8, disclose all documents and information which it now or hereafter
may have relating to Borrower and its Subsidiaries and their respective
businesses.

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement, including without limitation, in favor of
any Federal Reserve Bank in accordance with Regulation A of the Federal Reserve
Bank or U.S. Treasury Regulation 31 CFR §203.24 (and such Federal Reserve Bank
may enforce such pledge or security interest in any manner permitted under
applicable law).

(h) Agent, acting solely for this purpose as a non-fiduciary agent of Borrower,
shall maintain at one of its offices in the United States a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of each Lender, and principal amount of the Term Loans
and interest thereon owing to, such Lender pursuant to the terms hereof. The
entries in such register shall be conclusive, and Borrower, Agent and Lenders
may treat each Person whose name is recorded therein pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. Such register shall be available for inspection by
Borrower and any Lender, at any reasonable time upon reasonable prior notice to
Agent.

14.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that no Credit Party may assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio. No consent to assignment by the Lenders shall
release any Credit Party from its Obligations. A Lender may assign this
Agreement and the other Loan Documents and its rights and duties hereunder and
thereunder pursuant to Section 14.1 hereof and, except as expressly required
pursuant to Section 14.1 hereof, no consent or approval by any Credit Party is
required in connection with any such assignment.

15. AMENDMENTS; WAIVERS.

15.1 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent with respect to any
departure by any Credit Party therefrom, shall be effective unless the same
shall be in writing and signed by the Required Lenders (or by Agent at the
written request of the Required Lenders) and each Credit Party and then any such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such waiver,
amendment, or consent shall, unless in writing and signed by all of the Lenders
affected thereby and each Credit Party, do any of the following:

 

- 84 -



--------------------------------------------------------------------------------

(a) increase or extend any Term Loan Commitment of any Lender,

(b) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(c) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document,

(d) change the percentage of the Term Loan that is required to take any action
hereunder,

(e) amend or modify this Section or any provision of the Agreement providing for
consent or other action by all Lenders,

(f) release Collateral other than as permitted by Section 16.12,

(g) change the definition of “Required Lenders” or “Pro Rata Share”,

(h) contractually subordinate any of the Agent’s Liens, other than with respect
to a release of the Collateral otherwise permitted by Section 16.12,

(i) release any Credit Party from any obligation for the payment of money, other
than, as would be permitted with respect to a release of the Collateral
permitted by Section 16.12, or

(j) amend any of the provisions of Section 16.

and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Agent, affect the rights or duties of Agent
under this Agreement or any other Loan Document. The foregoing notwithstanding,
any amendment, modification, waiver, consent, termination, or release of, or
with respect to, any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of any Credit Party, shall not require
consent by or the agreement of such Credit Party.

15.2 Replacement of Holdout Lender.

(a) (1) If any action to be taken by the Lender Group or Agent hereunder
requires the unanimous consent, authorization, or agreement of all Lenders, and
a Lender (other than an Affiliate or Related Fund of the Agent) fails to give
its consent, authorization, or agreement, or (2) if any Lender gives notice to
Borrower pursuant to Section 2.14 (in each case, a “Holdout Lender”), then
Borrower or Agent, upon at least 5 Business Days prior irrevocable notice to the
Holdout Lender, may permanently replace the Holdout Lender

 

- 85 -



--------------------------------------------------------------------------------

with one or more substitute Lenders reasonably acceptable to the Agent (each, a
“Replacement Lender”), and the Holdout Lender shall have no right to refuse to
be replaced hereunder. Such notice to replace the Holdout Lender shall specify
an effective date for such replacement, which date shall not be later than 15
Business Days after the date such notice is given.

(b) Prior to the effective date of such replacement, the Holdout Lender and each
Replacement Lender shall execute and deliver an Assignment and Acceptance,
subject only to the Holdout Lender being repaid its share of the outstanding
Obligations without any premium or penalty of any kind whatsoever. If the
Holdout Lender shall refuse or fail to execute and deliver any such Assignment
and Acceptance prior to the effective date of such replacement, the Holdout
Lender shall be deemed to have executed and delivered such Assignment and
Acceptance. The replacement of any Holdout Lender shall be made in accordance
with the terms of Section 14.1. Until such time as the Replacement Lenders shall
have acquired all of the Obligations, the Term Loan Commitments, and the other
rights and obligations of the Holdout Lender hereunder and under the other Loan
Documents, the Holdout Lender shall remain obligated to make the Holdout
Lender’s Pro Rata Share of Term Loans.

15.3 No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by each Credit Party of
any other provision of this Agreement. Agent’s and each Lender’s rights under
this Agreement and the other Loan Documents will be cumulative and not exclusive
of any other right or remedy that Agent or any Lender may have.

16. AGENT; THE LENDER GROUP.

16.1 Appointment and Authorization of Agent. Each Lender hereby designates and
appoints Cerberus as its representative under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes Agent to execute and
deliver each of the other Loan Documents on its behalf and to take such other
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Agent agrees to
act as such on the express conditions contained in this Section 16. The
provisions of this Section 16 (other than Section 16.11 and the release
provisions in Section 16.12) are solely for the benefit of Agent, and the
Lenders, and the Credit Parties shall have no rights as a third party
beneficiary of any of the provisions contained herein. Any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Agent; it being
expressly understood and agreed that the use of the word “Agent” is for
convenience only, that Cerberus is merely the representative of the Lenders, and
only has the contractual duties set forth herein. Except as expressly otherwise

 

- 86 -



--------------------------------------------------------------------------------

provided in this Agreement, Agent shall have and may use its sole discretion
with respect to exercising or refraining from exercising any discretionary
rights or taking or refraining from taking any actions that Agent expressly is
entitled to take or assert under or pursuant to this Agreement and the other
Loan Documents. Without limiting the generality of the foregoing, or of any
other provision of the Loan Documents that provides rights or powers to Agent,
Lenders agree that Agent shall have the right to exercise the following powers
as long as this Agreement remains in effect: (a) maintain, in accordance with
its customary business practices, ledgers and records reflecting the status of
the Obligations, the Collateral, the Collections of each Credit Party, and
related matters, (b) execute or file any and all financing or similar statements
or notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) make Term Loans for itself or on behalf of Lenders as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections of
each Credit Party as provided in the Loan Documents, (e) open and maintain such
bank accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes
with respect to the Collateral and the Collections of each Credit Party,
(f) perform, exercise, and enforce any and all other rights and remedies of the
Lender Group with respect to each Credit Party, the Obligations, the Collateral,
the Collections of each Credit Party, or otherwise related to any of same as
provided in the Loan Documents, and (g) incur and pay such Lender Group Expenses
as Agent may deem necessary or appropriate for the performance and fulfillment
of its functions and powers pursuant to the Loan Documents.

16.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

16.3 Liability of Agent. None of the Agent Related Persons shall (i) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (ii) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by any Credit Party, or any officer
or director thereof, contained in this Agreement or in any other Loan Document,
or in any certificate, report, statement or other document referred to or
provided for in, or received by Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of any Credit Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent Related
Person shall be under any obligation to any Lender to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
Books or properties of any Credit Party or the books or records or properties of
any Credit Party or its Affiliates.

16.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation

 

- 87 -



--------------------------------------------------------------------------------

believed by it to be genuine and correct and to have been signed, sent, or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to any Credit Party or counsel to any Lender), independent
accountants and other experts selected by Agent. Agent shall be fully justified
in failing or refusing to take any action under this Agreement or any other Loan
Document unless Agent shall first receive such advice or concurrence of the
Lenders as it deems appropriate and until such instructions are received, Agent
shall act, or refrain from acting, as it deems advisable. If Agent so requests,
it shall first be indemnified to its reasonable satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the requisite
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders.

16.5 Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 16.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, however, that
unless and until Agent has received any such request, Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable.

16.6 Credit Decision. Each Lender acknowledges that none of the Agent Related
Persons has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of any Credit Party or
its Affiliates, shall be deemed to constitute any representation or warranty by
any Agent-Related Person to any Lender. Each Lender represents to Agent that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of each Credit
Party and any other Person party to a Loan Document, and all applicable bank
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to Borrower. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of each Credit Party and any other
Person party to a Loan Document. Except for notices, reports, and other
documents

 

- 88 -



--------------------------------------------------------------------------------

expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any Credit Party and any
other Person party to a Loan Document that may come into the possession of any
of the Agent Related Persons.

16.7 Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not any Credit Party is obligated to reimburse Agent
or Lenders for such expenses pursuant to the Loan Agreement or otherwise. Agent
is authorized and directed to deduct and retain sufficient amounts from the
Collections of each Credit Party received by Agent to reimburse Agent for such
out-of-pocket costs and expenses prior to the distribution of any amounts to
Lenders. In the event Agent is not reimbursed for such costs and expenses from
the Collections of each Credit Party received by Agent, each Lender hereby
agrees that it is and shall be obligated to pay to or reimburse Agent for the
amount of such Lender’s Pro Rata Share thereof. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Agent Related Persons (to the extent not reimbursed by or on behalf of any
Credit Party and without limiting the obligation of any Credit Party to do so),
according to their Pro Rata Shares, from and against any and all Indemnified
Liabilities; provided, however, that no Lender shall be liable for the payment
to any Agent Related Person of any portion of such Indemnified Liabilities
resulting solely from such Person’s (or such Person’s agents’, officers’ or
directors’) gross negligence or willful misconduct nor shall any Lender be
liable for the obligations of any Defaulting Lender in failing to make the Term
Loans or other extension of credit hereunder. Without limitation of the
foregoing, each Lender shall reimburse Agent upon demand for such Lender’s Pro
Rata Share of any costs or out of pocket expenses (including attorneys,
accountants, advisors, and consultants fees and expenses) incurred by Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that Agent is not
reimbursed for such expenses by or on behalf of a Credit Party. The undertaking
in this Section shall survive the payment of all Obligations hereunder and the
resignation or replacement of Agent.

16.8 Agent in Individual Capacity. Cerberus and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with any Credit Party and
its Affiliates and any other Person party to any Loan Documents as though
Cerberus were not Agent hereunder, and, in each case, without notice to or
consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge that, pursuant to such activities, Cerberus or its
Affiliates may receive information regarding any Credit Party or its Affiliates
and any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of such Credit Party or such other Person

 

- 89 -



--------------------------------------------------------------------------------

and that prohibit the disclosure of such information to the Lenders, and the
Lenders acknowledge that, in such circumstances (and in the absence of a waiver
of such confidentiality obligations, which waiver Agent will use its reasonable
best efforts to obtain), Agent shall not be under any obligation to provide such
information to them. The terms “Lender” and “Lenders” include Cerberus in its
individual capacity.

16.9 Successor Agent. Agent may resign as Agent upon 45 days notice to the
Lenders and Borrower. If Agent resigns under this Agreement, the Required
Lenders shall, in consultation with Borrower, appoint a successor Agent for the
Lenders from among the Lenders. If no successor Agent is appointed and shall
have accepted such appointment prior to the effective date of the resignation of
Agent, Agent may appoint, after consulting with the Lenders and Borrower, a
successor Agent. If Agent has materially breached or failed to perform any
material provision of this Agreement or of applicable law or if Agent fails to
be Solvent, the Required Lenders may agree in writing to remove and replace
Agent with a successor Agent from among the Lenders chosen in consultation with
Borrower. In any such event (whether an appointment by Agent or by the Required
Lenders) described in the two immediately preceding sentences, upon the
acceptance of its appointment as successor Agent hereunder, such successor Agent
shall succeed to all the rights, powers, and duties of the retiring Agent and
the term “Agent” shall mean such successor Agent and the retiring Agent’s
appointment, powers, and duties as Agent shall be terminated. After any retiring
Agent’s resignation hereunder as Agent, the provisions of this Section 16 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement. If no successor Agent has accepted
appointment as Agent by the date which is 45 days following a retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
Agent hereunder until such time, if any, as the Lenders appoint a successor
Agent as provided for above.

16.10 Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with any Credit Party
and its Affiliates and any other Person party to any Loan Documents as though
such Lender were not a Lender hereunder without notice to or consent of the
other members of the Lender Group. The other members of the Lender Group
acknowledge that, pursuant to such activities, such Lender and its respective
Affiliates may receive information regarding any Credit Party or its Affiliates
and any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of such Credit Party or such other Person
and that prohibit the disclosure of such information to the Lenders, and the
Lenders acknowledge that, in such circumstances (and in the absence of a waiver
of such confidentiality obligations, which waiver such Lender will use its
reasonable best efforts to obtain), such Lender not shall be under any
obligation to provide such information to them.

16.11 Taxes. (a) If any Payee is not an “United States Person” within the
meaning of the IRC and such Payee is legally entitled to claim an exemption
from, or a reduction of, U.S. withholding tax, Agent (if Agent is the applicable
Payee) agrees with and in favor of Borrower to deliver to Borrower, or such
other Payee agrees with and in favor of Agent and Borrower, to deliver to Agent
and Borrower (or, in the case of a Participant, to deliver to the Agent and the
Lender granting the participation only):

 

- 90 -



--------------------------------------------------------------------------------

(i) if the applicable Payee claims an exemption from withholding tax pursuant to
the portfolio interest exception, (A) a statement of the Payee, signed under
penalty of perjury, that it is not a (I) a “bank” as described in
Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder of Borrower (within the
meaning of Section 871(h)(3)(B) of the IRC), or (III) a controlled foreign
corporation related to Borrower within the meaning of Section 864(d)(4) of the
IRC, and (B) a properly completed and executed IRS Form W-8BEN, before the first
payment of any interest under this Agreement to such Payee and at any other time
reasonably requested by Agent or Borrower;

(ii) if the applicable Payee claims an exemption from, or a reduction of,
withholding tax under a United States tax treaty, a properly completed and
executed IRS Form W-8BEN before the first payment of any interest to such Payee
under this Agreement and at any other time reasonably requested by Agent or
Borrower;

(iii) if the applicable Payee claims that interest paid under this Agreement is
exempt from United States withholding tax because it is effectively connected
with a United States trade or business of Agent or such Payee, two properly
completed and executed copies of IRS Form W-8ECI before the first payment of any
interest to such Payee is due under this Agreement and at any other time
reasonably requested by Agent or Borrower; and

(iv) such other form or forms as may be required under the IRC or other laws of
the United States as a condition to exemption from, or reduction of, United
States withholding tax as reasonably requested by Agent or Borrower at times
reasonably requested by Agent or Borrower.

Agent (if Agent is the applicable Payee) agrees promptly to notify Borrower, and
each other Payee agrees promptly to notify Agent and Borrower, of any change in
circumstances which would modify or render invalid any representation, form or
documentation given by such Payee under this Section 16.11(a). Notwithstanding
anything to the contrary herein, and for the avoidance of doubt, a Payee that is
not legally entitled to provide any form pursuant to Section 16.11(a), (b), or
(c) shall be treated for all purposes hereunder (including Section 16.11(h)) as
fully complying with such provisions.

(b) If a Payee is an “United States Person” within the meaning of the IRC, Agent
(if Agent is the applicable Payee) agrees with and in favor of Borrower to
deliver to Borrower (upon the request of Borrower), and such other Payee agrees
with and in favor of the Agent and Borrower to deliver to Agent and Borrower
(upon request of Agent or Borrower) (or, in the case of a Participant, to
deliver to the Agent and the Lender granting the participation only), IRS Form
W-9 (or any successor thereto) before the first payment of any interest under
this Agreement to such Payee and at any time reasonably requested by Agent and
Borrower. Agent (if Agent is the applicable Payee) agrees to promptly notify
Borrower, and each such other Payee agrees to promptly notify Agent and
Borrower, if such Form W-9 (or successor form) becomes invalid.

 

- 91 -



--------------------------------------------------------------------------------

(c) If a payment made by or on account of any Loan Documents hereunder would be
subject to U.S. federal withholding Tax imposed under FATCA if the recipient
thereof fails to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such recipient shall deliver to the Agent and Borrower at the time
or times prescribed by law and at such time or times reasonably requested by
Borrower the Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the IRC) and other documentation
reasonably requested by the Borrower or the Agent sufficient for Borrower or the
Agent to comply with their obligations under FATCA and to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(c), “FATCA” shall include any amendment made to FATCA after the date of this
Agreement.

(d) Upon written request by Borrower, Agent shall provide to Borrower any U.S.
Internal Revenue Service Form received by Agent pursuant to clauses (a), (b) or
(c) above.

(e) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent did not properly withhold tax from
amounts paid to or for the account of any Payee (because the appropriate form
was not delivered, was not properly executed, or because such Payee failed to
notify Agent of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason) such Payee
shall indemnify and hold Agent harmless for all amounts paid, directly or
indirectly, by Agent as tax or otherwise, including penalties and interest, and
including any taxes imposed by any jurisdiction on the amounts payable to Agent
under this Section, together with all costs and expenses (including attorneys
fees and expenses). The obligation of the Payees under this subsection shall
survive the payment of all Obligations and the resignation or replacement of
Agent.

(f) All payments made by any Credit Party hereunder or under any Loan Document
will be made without setoff, counterclaim, or other defense, except as required
by applicable law. All such payments will be made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any jurisdiction or by any political subdivision or taxing authority
thereof or therein with respect to such payments (but excluding, (i) taxes
imposed on the net income (however denominated) (or franchise taxes imposed in
lieu thereof) of Payee or, in the case of a pass-through entity, any of its
beneficial owners by the United States or the jurisdiction in which such Person
is organized or has its principal lending office, or with which such person has
any other present or former connection (other than a connection arising solely
from entering into, receiving any payment under or enforcing its rights under
this Agreement or any other Loan Document), (ii) any branch tax profits imposed
by the United States or any similar tax imposed by any other jurisdiction in
which the Borrower is located or (iii) any U.S. federal withholding taxes
imposed under FATCA (each such tax, together with all interest, penalties or
similar liabilities with respect thereto, an “Excluded Tax”), (all nonexcluded
taxes, levies, imposts, deductions, charges or withholdings, together with all
interest, penalties or similar liabilities with respect thereto, collectively or
individually, imposed on any payment by any Credit Party or on account of any
Obligation hereunder, “Indemnified Taxes”). If any Credit Party shall be
required to deduct any Indemnified Taxes from or in

 

- 92 -



--------------------------------------------------------------------------------

respect of any sum payable hereunder to any Payee, (i) the sum payable shall be
increased by the amount (an “Additional Amount”) necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 16.11) such Payee shall receive an amount equal to
the sum it would have received had no such deductions been made, (ii) such
Credit Party shall make such deductions and (iii) such Credit Party shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

(g) Without limiting the provisions of Section 16.11(f) above, the Borrower
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law. Borrower will furnish to Agent as promptly as
possible after the date the payment of any Indemnified Taxes or Other Taxes is
due pursuant to applicable law certified copies of tax receipts evidencing such
payment by Borrower.

(h) Notwithstanding anything in this Section 16.11, Borrower will not be
required to make payments under this Section 16.11 with respect to United States
withholding taxes (i) that are imposed on amounts payable to any Payee at the
time such Person becomes a party to this Agreement (or, in the case of a
Participant, on the date it becomes a Participant hereunder) or designates a new
lending office outside the United States, except to the extent that such Payee
was entitled, at the time of designation of a new lending office (or assignment
or participation), to receive additional amounts from Borrower with respect to
such withholding tax pursuant to Section 16.11 or (ii) the obligation to pay
such additional amounts would not have arisen but for a failure by such Payee to
comply with the provisions of clauses (a), (b) and (c) above.

(i) Each Payee claiming any payments pursuant to this Section 16.11 shall use
reasonable efforts (consistent with legal and regulatory restrictions) to file
any certificate or document reasonably requested in writing by Borrower or to
change the jurisdiction of its applicable lending office if the making of such a
filing or change would avoid the need for or reduce the amount of any such
indemnity payment or additional amount that may thereafter accrue, would not
require any Payee to disclose any information such Payee deems confidential and
would not, in the sole determination of such Payee, be otherwise disadvantageous
to it.

(j) If any payment by the Borrower is made to or for the account of a Payee
after deduction for or on account of any Indemnified Taxes, and increased
payments are made by Borrower to such Payee pursuant to this Section 16.11,
then, if the Payee reasonably determines that it has received or been granted a
refund (or credit or similar offset in lieu thereof) of such Indemnified Taxes,
the Payee shall reimburse to Borrower such amount as such Payee shall determine
to be attributable to the relevant Indemnified Taxes (net of all out-of-pocket
expenses (including taxes) of such Payee and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund)); provided, that (i) such Payee shall not be obligated to disclose to
Borrower any information regarding its tax affairs and computations,
(ii) nothing herein shall be construed so as to interfere with the right of any
Payee to arrange its tax affairs as it deems appropriate and (iii) in no event
will such Payee be required to pay any amount to the Borrower pursuant to this
paragraph (j) the payment of which would place such Payee in a less favorable
net after-Tax position than such Payee would have been in if the Indemnified Tax
giving rise to such refund (or credit or similar offset in lieu thereof) had not

 

- 93 -



--------------------------------------------------------------------------------

been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Indemnified Tax had never been paid. If
any Payee reasonably determines that a refund (or credit or similar offset in
lieu thereof) is disallowed or reduced, Borrower shall promptly reimburse the
Payee to the extent of such disallowance or reduction (and any interest or
penalty paid to any applicable taxing authority).

(k) The obligations of the parties under this Section 16.11 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

16.12 Collateral Matters.

(a) The Lenders hereby irrevocably authorize Agent, at its option and in its
sole discretion, to release any Lien on any Collateral (i) upon payment and
satisfaction in full by Borrower of all Obligations, (ii) constituting property
being sold or disposed of if a release is required or desirable in connection
therewith and if Borrower certifies to Agent that the sale or disposition is
permitted under Section 7.3 of this Agreement or the other Loan Documents (and
Agent may rely conclusively on any such certificate, without further inquiry) in
which case Agent shall release such Collateral at the request of Borrower,
(iii) constituting property in which no Credit Party owned any interest at the
time the Agent’s Lien was granted nor at any time thereafter, or
(iv) constituting property leased to any Credit Party under a lease that has
expired or is terminated in a transaction permitted under this Agreement. Except
as provided above, Agent will not execute and deliver a release of any Lien on
any Collateral without the prior written authorization of (y) if the release is
of all or substantially all of the Collateral, all of the Lenders, or
(z) otherwise, the Required Lenders. Upon request by Agent or Borrower at any
time, the Lenders will confirm in writing Agent’s authority to release any such
Liens on particular types or items of Collateral pursuant to this Section 16.12;
provided, however, that (1) Agent shall not be required to execute any document
necessary to evidence such release on terms that, in Agent’s opinion, would
expose Agent to liability or create any obligation or entail any consequence
other than the release of such Lien without recourse, representation, or
warranty, and (2) such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of any Credit Party in respect of) all interests retained
by each Credit Party, including, the proceeds of any sale, all of which shall
continue to constitute part of the Collateral.

(b) Agent shall have no obligation whatsoever to any of the Lenders to assure
that the Collateral exists or is owned by a Credit Party or is cared for,
protected, or insured or has been encumbered, or that the Agent’s Liens have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender as to any
of the foregoing, except as otherwise provided herein.

 

- 94 -



--------------------------------------------------------------------------------

16.13 Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to Borrower or any deposit accounts of any Credit
Party now or hereafter maintained with such Lender. Each of the Lenders further
agrees that it shall not, unless specifically requested to do so in writing by
Agent, take or cause to be taken any action, including, the commencement of any
legal or equitable proceedings, to foreclose any Lien on, or otherwise enforce
any security interest in, any of the Collateral.

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s ratable portion of all such
distributions by Agent, such Lender promptly shall (1) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (2) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

16.14 Agency for Perfection. Agent hereby appoints each other Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Article 9 of
the Code can be perfected only by possession or control. Should any Lender
obtain possession or control of any such Collateral, such Lender shall notify
Agent thereof, and, promptly upon Agent’s request therefor shall deliver
possession or control of such Collateral to Agent or in accordance with Agent’s
instructions.

16.15 Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders shall be made by bank wire transfer of immediately available funds
pursuant to such wire transfer instructions as each party may designate for
itself by written notice to Agent. Concurrently with each such payment, Agent
shall identify whether such payment (or any portion thereof) represents
principal, premium, or interest of the Obligations.

16.16 Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

 

- 95 -



--------------------------------------------------------------------------------

16.17 Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report (each a
“Report” and collectively, “Reports”) prepared by Agent, and Agent shall so
furnish each Lender with such Reports,

(b) expressly agrees and acknowledges that neither Borrower nor Agent (i) makes
any representation or warranty as to the accuracy of any Report, and (ii) shall
be liable for any information contained in any Report,

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding the applicable
Credit Party and will rely significantly upon the Books, as well as on
representations of such Credit Party’s personnel,

(d) agrees to keep all Reports and other material, non-public information
regarding each Credit Party and its operations, assets, and existing and
contemplated business plans in a confidential manner in accordance with
Section 18.8, and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to any Credit Party, or the
indemnifying Lender’s participation in, or the indemnifying Lender’s purchase
of, a loan or loans of any Credit Party, and (ii) to pay and protect, and
indemnify, defend and hold Agent, and any such other Lender preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including, attorneys fees and costs) incurred by
Agent and any such other Lender preparing a Report as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by any Credit Party to Agent that has not been
contemporaneously provided by such Credit Party to such Lender, and, upon
receipt of such request, Agent promptly shall provide a copy of same to such
Lender, (y) to the extent that Agent is entitled, under any provision of the
Loan Documents, to request additional reports or information from any Credit
Party, any Lender may, from time to time, reasonably request Agent to exercise
such right as specified in such Lender’s notice to Agent, whereupon Agent
promptly shall request of such Credit Party the additional reports or
information reasonably specified by such Lender, and, upon receipt thereof from
Borrower, Agent promptly shall provide a copy of same to such Lender, and
(z) any time that Agent renders to such Credit Party a statement regarding the
Loan Account, Agent shall send a copy of such statement to each Lender.

 

- 96 -



--------------------------------------------------------------------------------

16.18 Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective Term
Loan Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Term Loan
Commitments. Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender. Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender. Except as provided in Section 16.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group. No
Lender shall be responsible to any Credit Party or any other Person for any
failure by any other Lender to fulfill its obligations to make credit available
hereunder, nor to advance for it or on its behalf in connection with its Term
Loan Commitment, nor to take any other action on its behalf hereunder or in
connection with the financing contemplated herein. None of the Joint Lead
Arrangers or Syndication Agent shall have any duties, liabilities, rights,
powers or responsibilities hereunder in its capacity as such.

16.19 Legal Representation of Agent. In connection with the negotiation,
drafting, and execution of this Agreement and the other Loan Documents, or in
connection with future legal representation relating to loan administration,
amendments, modifications, waivers, or enforcement of remedies, Schulte Roth &
Zabel LLP (“SR&Z”) only has represented and only shall represent Cerberus in its
capacity as Agent and as a Lender. Each other Lender hereby acknowledges that
SR&Z does not represent it in connection with any such matters.

17. GUARANTY.

17.1 Guaranty of the Obligations. Subject to the provisions of Section 17.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Agent for the ratable benefit of the Lender Group the due and punctual
payment in full of all Obligations when the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C.
Section 362(a)) (collectively, the “Guaranteed Obligations”).

17.2 Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty that exceeds its Fair Share as of such
date, such Funding Guarantor shall be entitled to a contribution from each of
the other Contributing Guarantors in the amount of such other Contributing
Guarantor’s Fair Share Shortfall as of such date, with the result that all such
contributions will cause each Contributing Guarantor’s Aggregate Payments to
equal its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such

 

- 97 -



--------------------------------------------------------------------------------

Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the Guaranteed Obligations. “Fair
Share Shortfall” means, with respect to a Contributing Guarantor as of any date
of determination, the excess, if any, of the Fair Share of such Contributing
Guarantor over the Aggregate Payments of such Contributing Guarantor. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 17.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including,
without limitation, in respect of this Section 17.2), minus (b) the aggregate
amount of all payments received on or before such date by such Contributing
Guarantor from the other Contributing Guarantors as contributions under this
Section 17.2. The amounts payable as contributions hereunder shall be determined
as of the date on which the related payment or distribution is made by the
applicable Funding Guarantor. The allocation among Contributing Guarantors of
their obligations as set forth in this Section 17.2 shall not be construed in
any way to limit the liability of any Contributing Guarantor hereunder. Each
Guarantor is a third party beneficiary to the contribution agreement set forth
in this Section 17.2.

17.3 Payment by Guarantors. Subject to Section 17.2, Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which any member of the Lender Group may have at law or in
equity against any Guarantor by virtue hereof, that upon the failure of Borrower
to pay any of the Guaranteed Obligations when and as the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. Section 362(a)), Guarantors will upon demand pay, or cause to be paid, in
cash, to Agent for the ratable benefit of the Lender Group, an amount equal to
the sum of the unpaid principal amount of all Guaranteed Obligations then due as
aforesaid, accrued and unpaid interest on such Guaranteed Obligations (including
interest which, but for Borrower’s becoming the subject of a case under the
Bankruptcy Code, would have accrued on such Guaranteed Obligations, whether or
not a claim is allowed against Borrower for such interest in the related
bankruptcy case) and all other Guaranteed Obligations then owed to the Lender
Group as aforesaid.

17.4 Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

 

- 98 -



--------------------------------------------------------------------------------

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b) Agent may enforce this Guaranty upon the occurrence of an Event of Default
notwithstanding the existence of any dispute between Borrower and any member of
the Lender Group with respect to the existence of such Event of Default;

(c) the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Agent is awarded a judgment
in any suit brought to enforce any Guarantor’s covenant to pay a portion of the
Guaranteed Obligations, such judgment shall not be deemed to release such
Guarantor from its covenant to pay the portion of the Guaranteed Obligations
that is not the subject of such suit, and such judgment shall not, except to the
extent satisfied by such Guarantor, limit, affect, modify or abridge any other
Guarantor’s liability hereunder in respect of the Guaranteed Obligations;

(e) Any member of the Lender Group, upon such terms as it deems appropriate,
without or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment of the
Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such member of the Lender Bank Group in respect hereof or the
Guaranteed Obligations and direct the order or manner of sale thereof, or
exercise any other right or remedy that such member of the Lender Bank Group may
have against any such security, in each case as such member of the Lender Bank
Group in its discretion may determine consistent herewith and any applicable
security agreement, including foreclosure on any such security pursuant to one
or more judicial or nonjudicial sales, whether or not every aspect of any such
sale is commercially reasonable, and even though such action operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
of any Guarantor against Borrower or any security for the Guaranteed
Obligations; and (vi) exercise any other right available to it under the Loan
Documents; and

 

- 99 -



--------------------------------------------------------------------------------

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Loan Documents or at law, in
equity or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment the Guaranteed Obligations (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any of
the other Loan Documents, or any agreement or instrument executed pursuant
thereto, or of any other guaranty or security for the Guaranteed Obligations, in
each case whether or not in accordance with the terms hereof or such Loan
Document, or any agreement relating to such other guaranty or security;
(iii) the Guaranteed Obligations or any agreement relating thereto, at any time
being found to be illegal invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Loan Documents or from the proceeds of any security for
the Guaranteed Obligations, except to the extent such security also serves as
collateral for Indebtedness other than the Guaranteed Obligations) to the
payment of Indebtedness other than the Guarantee Obligations, even though any
member of the Lender Group might have elected to apply such payment to any part
or all of the Guaranteed Obligations; (v) any member of the Lender Group’s
consent to the change, reorganization or termination of the corporate structure
or existence of any Credit Party and to any corresponding restructuring of the
Guaranteed Obligations; (vi) any failure to perfect or continue perfection of a
security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set-offs or counterclaims which Borrower may
allege or assert against any member of the Lender Group in respect of the
Guaranteed Obligations, including failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury; and (viii) any other act or thing or omission, or delay to do any other
act or thing, which may or might in any manner or to any extent vary the risk of
any Guarantor as an obligor in respect of the Guaranteed Obligations.

17.5 Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of the
Lender Group: (a) any right to require any member of the Lender Group, as a
condition of payment or performance by such Guarantor, to (i) proceed against
Borrower, any other guarantor (including any other Guarantor) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
held from Borrower, any such other guarantor or any other Person, (iii) proceed
against or have resort to any balance of any Deposit Account or credit on the
books of any member of the Lender Group in favor of Borrower or any other
Person, or (iv) pursue any other remedy in the power of any member of the Lender
Group whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of Borrower or any other Guarantor
including any defense based on or arising out of the lack of validity or the
unenforceability of the Guaranteed Obligations or any agreement or instrument

 

- 100 -



--------------------------------------------------------------------------------

relating thereto or by reason of the cessation of the liability of Borrower or
any other Guarantor from any cause other than payment in full of the Guaranteed
Obligations; (c) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal; (d) any defense based
upon any member of the Lender Group’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith;
(e) (i) any principles or provisions of law, statutory or otherwise, which are
or might be in conflict with the terms hereof and any legal or equitable
discharge of such Guarantor’s obligations hereunder, (ii) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement hereof, (iii) any rights to set-offs, recoupments and counterclaims,
and (iv) promptness, diligence and any requirement that any member of the Lender
Group protect, secure, perfect or insure any security interest or lien or any
property subject thereto; (f) notices, demands, presentments, protests, notices
of protest, notices of dishonor and notices of any action or inaction, including
acceptance hereof, notices of default hereunder, or any agreement or instrument
related thereto, notices of any renewal, extension or modification of the
Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Borrower and notices of any of the matters referred to in
Section 17.4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.

17.6 Guarantors’ Rights of Subrogation, Contribution, Etc. Until the Guaranteed
Obligations shall have been indefeasibly paid in full and the Term Loan
Commitments shall have terminated, each Guarantor hereby waives any claim, right
or remedy, direct or indirect, that such Guarantor now has or may hereafter have
against Borrower or any other Guarantor or any of its assets in connection with
this Guaranty or the performance by such Guarantor of its obligations hereunder,
in each case whether such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise and including without
limitation (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against Borrower with respect to
the Guaranteed Obligations, (b) any right to enforce, or to participate in, any
claim, right or remedy that any member of the Lender Group now has or may
hereafter have against Borrower, and (c) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any member
of the Lender Group. In addition, until the Guaranteed Obligations shall have
been indefeasibly paid in full and the Term Loan Commitments shall have
terminated, each Guarantor shall withhold exercise of any right of contribution
such Guarantor may have against any other guarantor (including any other
Guarantor) of the Guaranteed Obligations, including, without limitation, any
such right of contribution as contemplated by Section 17.2. Each Guarantor
further agrees that, to the extent the waiver or agreement to withhold the
exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any member of the Lender Group may have against Borrower, to all right, title
and interest any member of the Lender Group may have in any such collateral or
security, and to any right any member of the Lender Group may have against such
other guarantor. If any amount shall be paid to any Guarantor on account of any
such subrogation, reimbursement, indemnification or contribution rights at any
time when all

 

- 101 -



--------------------------------------------------------------------------------

Guaranteed Obligations shall not have been finally and indefeasibly paid in
full, such amount shall be held in trust for Agent on behalf of the Lender Group
and shall forthwith be paid over to Agent for the benefit of the Lender Group to
be credited and applied against the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms hereof.

17.7 Subordination Of Other Obligations. Any Indebtedness of Borrower or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for Agent on
behalf of the Lender Group and shall forthwith be paid over to Agent for the
benefit of the Lender Group to be credited and applied against the Guaranteed
Obligations but without affecting, impairing or limiting in any manner the
liability of the Obligee Guarantor under any other provision hereof.

17.8 Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been finally
and indefeasibly paid in full and the Term Loan Commitments shall have
terminated. Each Guarantor hereby irrevocably waives any right to revoke this
Guaranty as to future transactions giving rise to any Guaranteed Obligations.

17.9 Authority of Guarantors or Borrower. It is not necessary for any member of
the Lender Group to inquire into the capacity or powers of any Guarantor or
Borrower or the officers, directors or any agents acting or purporting to act on
behalf of any of them.

17.10 Financial Condition of Borrower. Term Loans may be made to Borrower or
continued from time to time, and any other agreements relating to the
Obligations may be entered into from time to time, in each case without notice
to or authorization from any Guarantor regardless of the financial or other
condition of Borrower at the time of any such grant or continuation or at the
time such other agreement is entered into, as the case may be. No member of the
Lender Group shall have any obligation to disclose or discuss with any Guarantor
its assessment, or any Guarantor’s assessment, of the financial condition of
Borrower. Each Guarantor has adequate means to obtain information from Borrower
on a continuing basis concerning the financial condition of Borrower and its
ability to perform its obligations under the Loan Documents and each Guarantor
assumes the responsibility for being and keeping informed of the financial
condition of Borrower and of all circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives and
relinquishes any duty on the part of any member of the Lender Group to disclose
any matter, fact or thing relating to the business, operations or conditions of
Borrower now known or hereafter known by any member of the Lender Group.

17.11 Bankruptcy, Etc.

(a) So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of Agent acting pursuant to the
instructions of Required Lenders, commence or join with any other Person in
commencing any bankruptcy, reorganization or insolvency case or proceeding of or
against Borrower or any other Guarantor. The obligations of Guarantors hereunder
shall not be reduced, limited, impaired, discharged,

 

- 102 -



--------------------------------------------------------------------------------

deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of Borrower or any other Guarantor or by any defense
which Borrower or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and the Lender Group that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Borrower of any portion of
such Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
person to pay Agent, or allow the claim of Agent in respect of, any such
interest accruing after the date on which such case or proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by Borrower, the obligations of Guarantors hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any member of the Lender Group as a preference, fraudulent
transfer or otherwise, and any such payments which are so rescinded or recovered
shall constitute Guaranteed Obligations for all purposes hereunder.

18. GENERAL PROVISIONS.

18.1 Effectiveness. This Agreement shall be binding and deemed effective when
executed by each Credit Party, Agent, and each Lender whose signature is
provided for on the signature pages hereof.

18.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

18.3 Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or the Credit Parties,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

18.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

- 103 -



--------------------------------------------------------------------------------

18.5 Amendments in Writing. This Agreement only can be amended by a writing
signed by Agent (on behalf of the requisite Lenders pursuant to Section 15.1)
and each Credit Party.

18.6 Counterparts; Telefacsimile Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or electronic transmission shall be equally as effective as
delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by telefacsimile or
electronic transmission also shall deliver an original executed counterpart of
this Agreement but the failure to deliver an original executed counterpart shall
not affect the validity, enforceability, and binding effect of this Agreement.
The foregoing shall apply to each other Loan Document mutatis mutandis.

18.7 Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by any Credit Party or the transfer to the Lender Group of any
property should for any reason subsequently be declared to be void or voidable
under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Lender Group is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the reasonable advice of its counsel, then, as to any
such Voidable Transfer, or the amount thereof that the Lender Group is required
or elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of the Lender Group related thereto, the liability of such Credit
Party automatically shall be revived, reinstated, and restored and shall exist
as though such Voidable Transfer had never been made.

18.8 Confidentiality. The Agent and the Lenders each individually (and not
jointly or jointly and severally) agree that material, non-public information
regarding any Credit Party, its operations, assets, and existing and
contemplated business plans shall be treated by Agent and the Lenders in a
confidential manner, and shall not be disclosed by Agent and the Lenders to
Persons who are not parties to this Agreement, except: (a) to attorneys for and
other advisors, accountants, auditors, and consultants to any member of the
Lender Group who are advised about the confidential nature of such information,
(b) to its Affiliates and to its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such information and instructed to keep such information
confidential in accordance with this Section 18.8), (c) as may be required by
statute, decision, or judicial or administrative order, rule, or regulation
(with prompt notice to Borrower so that Borrower may seek a protective order or
other appropriate remedy and/or waive Agent’s or any Lender’s compliance with
the provisions of this Section 18.8), (d) as may be agreed to in advance by such
Credit Party or as requested or required by any Governmental Authority pursuant
to any subpoena or other legal process regulation (with prompt notice to
Borrower so that Borrower may seek a protective order or other appropriate
remedy and/or waive Agent’s or any Lender’s compliance with the provisions of
this Section 18.8), (e) as to any such information that is or becomes generally
available to the public (other than as a result of prohibited disclosure by

 

- 104 -



--------------------------------------------------------------------------------

Agent or the Lenders or their respective employees, attorneys, accountants,
consultants or agents), (f) in connection with any assignment, prospective
assignment, sale, prospective sale, participation or prospective participations,
or pledge or prospective pledge of any Lender’s interest under this Agreement,
provided that any such assignee, prospective assignee, purchaser, prospective
purchaser, participant, prospective participant, pledgee, or prospective pledgee
shall have agreed in writing to receive such information hereunder subject to
the terms of this Section, and (g) in connection with any litigation or other
adversary proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents. The provisions of this Section 18.8
shall survive the payment in full of the Obligations.

18.9 Patriot Act Notice. Agent and each Lender hereby notifies the Credit
Parties that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies each Credit Party, which
information includes the name and address of such Credit Party and other
information that will allow such Lender or Agent, as applicable to identify such
Credit Party in accordance with the Patriot Act. Each Credit Party shall, and
shall cause the Subsidiaries to provide to the extent commercially reasonable,
such information and take such actions as are reasonably requested by Agent or
any Lender in order to assist the Agent and the Lenders in maintaining
compliance with the Patriot Act.

18.10 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

[Signature pages to follow.]

 

- 105 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

BORROWER: GORDMANS, INC. By:  

/s/ Michael D. James

  Name: Michael D. James   Title: Chief Financial Officer GUARANTORS: GORDMANS
STORES, INC. By:  

/s/ Michael D. James

  Name: Michael D. James   Title: Chief Financial Officer GORDMANS MANAGEMENT
COMPANY, INC. By:  

/s/ Michael D. James

  Name: Michael D. James   Title: Chief Financial Officer GORDMANS DISTRIBUTION
COMPANY, INC. By:  

/s/ Michael D. James

  Name: Michael D. James   Title: Chief Financial Officer GORDMANS LLC By:  

/s/ Michael D. James

  Name: Michael D. James   Title: Chief Financial Officer GORDMANS INTERMEDIATE
HOLDINGS CORP. By:  

/s/ Michael D. James

  Name: Michael D. James   Title: Chief Financial Officer



--------------------------------------------------------------------------------

CERBERUS BUSINESS FINANCE, LLC, a Delaware limited liability company, as
Collateral Agent and Administrative Agent By:  

/s/ Daniel Wolf

  Name: Daniel Wolf   Title: President



--------------------------------------------------------------------------------

LENDERS: ABLECO, L.L.C. By:  

/s/ Daniel Wolf

  Name: Daniel Wolf   Title: Senior Managing Director CERBERUS NJ CREDIT
OPPORTUNITIES FUND, L.P. By:   Cerberus NJ Credit Opportunities GP, LLC, its
General Partner By:  

/s/ Daniel Wolf

  Name: Daniel Wolf   Title: Senior Managing Director CERBERUS ASRS HOLDINGS LLC
        By:  

/s/ Daniel Wolf

  Name: Daniel Wolf   Title: Vice President

CERBERUS LEVERED LOAN

OPPORTUNITIES FUND II, L.P.

By:

 

Cerberus Levered Opportunities II GP, LLC,

its General Partner

By:  

/s/ Daniel Wolf

  Name: Daniel Wolf   Title: Senior Managing Director



--------------------------------------------------------------------------------

Schedule A-1

Agent’s Account

An account at a bank designated by Agent from time to time as the account into
which Borrower shall make all payments to Agent for the benefit of the Lender
Group and into which the Lender Group shall make all payments to Agent under
this Agreement and the other Loan Documents; unless and until Agent notifies
Borrower and the Lender Group to the contrary, Agent’s Account shall be that
certain deposit account bearing account number 958179129 and maintained by Agent
with JPMorgan Chase, N.A., Account Name: Cerberus Business Finance, LLC,
Reference: Gordmans Stores, ABA # 021-000-021.



--------------------------------------------------------------------------------

Schedule C-1

Term Loan Commitments

 

Lender

   Term Loan
Commitment  

Ableco, L.L.C.

   $ 8,819,642.97   

Cerberus ASRS Holdings LLC

   $ 10,259,845.32   

Cerberus NJ Credit Opportunities Fund, L.P.

   $ 5,171,136.92   

Cerberus Levered Loan Opportunities Funds II, L.P.

   $ 20,749,374.79      

 

 

     $ 45,000,000.00      

 

 

 